Exhibit 10.41
CONFIDENTIAL MATERIALS
OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE
COMMISSION. ASTERISKS DENOTE OMISSIONS.
AIA ® Document A141TM — 2004
Standard Form of Agreement Between Owner and Design-Builder
AGREEMENT made as of the 22 day of September in the year 2009
(In words, indicate day, month and year.)
BETWEEN the Owner:
(Name, legal status, address and other information)
OSI Ardsley LLC,
a Delaware limited liability company
41 Pinelawn Road
Melville, New York 11797
and the Design-Builder:
(Name, legal status, address and other information)
Eagle Interiors, Inc.,
a New York corporation
85 Toledo Street
Farmingdale, New York 11735
for the following Project:
(Name, location and detailed description)
Renovations to and fit out of a multi-building Office/Laboratory campus, known
as Ardsley Park Science and Technology Center, located at 410, 420, 430, 440,
444 and 460 Saw Mill River Road, Ardsley, New York.
The Owner and Design-Builder agree as follows.
ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
Consultation with an attorney is also encouraged with respect to professional
licensing requirements in the jurisdiction where the Project is located.
AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

1



--------------------------------------------------------------------------------



 



TABLE OF ARTICLES

        1  
THE DESIGN-BUILD DOCUMENTS
  2  
WORK OF THIS AGREEMENT
  3  
DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
  4  
CONTRACT SUM
  5  
PAYMENTS
  6  
DISPUTE RESOLUTION
  7  
MISCELLANEOUS PROVISIONS
  8  
ENUMERATION OF THE DESIGN-BUILD DOCUMENTS
  TABLE OF EXHIBITS   A  
TERMS AND CONDITIONS
  B  
DETERMINATION OF THE COST OF THE WORK
  C  
INSURANCE AND BONDS
  D  
SALES TAX EXEMPTION LETTER

ARTICLE 1 THE DESIGN-BUILD DOCUMENTS
§ 1.1 The Design-Build Documents form the Design-Build Contract. The
Design-Build Documents consist of this Agreement between Owner and
Design-Builder (hereinafter, the “Agreement”) and its attached Exhibits;
Supplementary and other Conditions; Addenda issued prior to execution of the
Agreement; the Project Criteria, including changes to the Project Criteria
proposed by the Design-Builder and accepted by the Owner, if any; the
Design-Builder’s Proposal and written modifications to the Proposal accepted by
the Owner, if any; other documents listed in this Agreement; and Modifications
issued after execution of this Agreement. The Design-Build Documents shall not
be construed to create a contractual relationship of any kind (1) between the
Architect and Owner, (2) between the Owner and a Contractor or Subcontractor, or
(3) between any persons or entities other than the Owner and Design-Builder,
including but not limited to any consultant retained by the Owner to prepare or
review the Project Criteria. An enumeration of the Design-Build Documents, other
than Modifications, appears in Article 8.
§ 1.2 The Design-Build Contract represents the entire and integrated agreement
between the parties hereto and supersedes prior negotiations, representations or
agreements, either written or oral.
§ 1.3 The Design-Build Contract may be amended or modified only by a
Modification. A Modification is (1) a written amendment to the Design-Build
Contract signed by both parties, (2) a Change Order, (3) a Construction Change
Directive or (4) a written order for a minor change in the Work issued by the
Owner.
ARTICLE 2 THE WORK OF THE DESIGN-BUILD CONTRACT
§ 2.1 The Design-Builder shall fully execute the Work described in the
Design-Build Documents, except to the extent specifically indicated in the
Design-Build Documents to be the responsibility of others.
§ 2.2 PRECONSTRUCTION PHASE

§ 2.2.1 PRELIMINARY EVALUATION
The Design-Builder shall provide a preliminary evaluation of the Owner’s program
and Project budget requirements, each in terms of the other.
AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

2



--------------------------------------------------------------------------------



 



§ 2.2.2 CONSULTATION
In consultation with the Development Manager, the Design-Builder with the
Architect shall jointly schedule and attend regular meetings with the Owner. The
Design-Builder shall consult with the Owner and Architect regarding site use and
improvements and the selection of materials, building systems and equipment. The
Design-Builder shall provide recommendations on construction feasibility;
actions designed to minimize adverse effects of labor or material shortages;
time requirements for procurement, installation and construction completion; and
factors related to construction cost, including estimates of alternative designs
or materials, preliminary budgets and possible economies.
§ 2.2.3 PRELIMINARY PROJECT SCHEDULE
Design-Builder agrees that the schedule prepared by the Design-Builder for
construction of the Project shall be consistent with the goals for occupancy
identified by the Development Manager and Owner, except as otherwise approved by
the Owner in its sole discretion. The Design-Builder shall prepare, and
periodically update, a preliminary Critical Path Project schedule for the
Development Manager’s review and the Owner’s approval. The Design-Builder shall
obtain the Owner’s approval of the portion of the preliminary Project schedule
relating to the performance of the Architect’s services. The Design-Builder
shall coordinate and integrate the preliminary Project schedule with the
services and activities of the Owner and Development Manager. As design
proceeds, the preliminary Project schedule shall be updated to indicate proposed
activity sequences and durations, milestone dates for receipt and approval of
pertinent information, submittal of budgets, preparation and processing of shop
drawings and samples, delivery of materials or equipment requiring
long-lead-time procurement, Owner’s occupancy requirements showing portions of
the Project having occupancy priority, and proposed date of Substantial
Completion, commissioning and closeout of the Project. If preliminary Project
schedule updates indicate that previously approved schedules may not be met, the
Design-Builder shall make appropriate recommendations to the Owner and
Architect.
§ 2.2.4 PHASED CONSTRUCTION
The Design-Builder shall make recommendations to the Owner and Development
Manager regarding the phased issuance of Drawings and Specifications to
facilitate phased construction of the Work, if such phased construction is
appropriate for the Project, taking into consideration such factors as
economies, time of performance, availability of labor and materials, and
provisions for temporary facilities.
§ 2.2.5 CONTRACTORS AND SUPPLIERS
The Design-Builder shall seek to develop contractor interest in the Project and
shall furnish to the Owner and Development Manager for their information a list
of possible contractors, including suppliers who are to furnish materials or
equipment fabricated to a special design, from which proposals will be requested
for each principal portion of the Work. The Development Manager or Owner will
promptly reply in writing to the Design-Builder if the Development Manager or
Owner knows of any objection to such contractor or supplier. The receipt of such
list shall not require the Owner or Development Manager to investigate the
qualifications of proposed contractors or suppliers, nor shall it waive the
right of the Owner or Development Manager later to object to or reject any
proposed contractor or supplier.

§ 2.2.5.1   The Design-Builder shall develop bid packages for the components of
the Work and prepare a list of qualified bidders for each component of the Work
not being performed by Design-Builder. The bid list and bid packages shall be
subject to approval, modification and additions by the Owner and Development
Manager. Whenever practical, the Design-Builder shall obtain at least three
(3) bids from qualified bidders for each contracting or subcontracting trade in
excess of ** (the “Major Contractors”). The Design-Builder shall ensure that the
drawings and specifications included in the bid package are complete and up to
date and shall include an appropriate contract form approved by the Development
Manager and Owner for inclusion in the solicitation. The Design-Builder shall
ensure that the final solicitation package includes all accepted comments,
changes and corrections from the final design review.

§ 2.2.5.2   The Design-Builder shall review all accepted bids for completeness,
responsiveness, scope overlaps and omissions, prepare a record of bidding and
detailed bid analysis in a spreadsheet format, and recommend to the Development
Manager and Owner, those Contractors and material suppliers necessary and
sufficient to provide a completed and fully operational Project in accordance
with the Contract Documents and the Project Budget. The Development Manager and
Owner reserve the right to be present during the contractor bid and
clarification process, and shall have the right to review all bids. The
Design-Builder shall review all Contractors’ proposed substitutions for
suitability and cost effectiveness, financial strength, past performance,
current work load, and shall make corresponding recommendations to the Owner.
The final selection shall be made by the Design-Builder, subject to the Owner’s
right to reject any Contractor or supplier recommended by the Design-Builder. In
the event of such rejection, the Design-Builder shall select another contractor
or supplier acceptable to the Owner. The Design-Builder shall work closely with
the Owner and Development Manager to identify potential areas of cost savings
that can be achieved, and shall negotiate all final contracts in the Owner’s
best interests.

 

**   This portion has been redacted pursuant to a confidential treatment
request.

AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

3



--------------------------------------------------------------------------------



 



§ 2.2.5.3   Design-Builder shall also identify all portions of the Work to be
performed by Design-Builder’s own personnel and shall provide a sufficiently
detailed summary of the cost thereof for Owner and Development Manager to
analyze such cost.

§ 2.2.6 LONG-LEAD-TIME ITEMS
The Design-Builder shall recommend to the Owner and Development Manager a
schedule for procurement of long-lead-time items which will constitute part of
the Work as required to meet the Project schedule. The Design-Builder shall
expedite the delivery of long-lead-time items.
§ 2.2.7 EQUAL EMPLOYMENT OPPORTUNITY AND AFFIRMATIVE ACTION
The Design-Builder shall comply and cause all Contractors to comply with
applicable laws and regulations regarding equal employment opportunity and
affirmative action programs.
§ 2.2.8 DESIGN REVIEW
Without limiting the responsibilities of the Architect, the Design-Builder shall
assist the Owner and Development Manager during all design phases by assisting
with the coordination of design, performing design constructability reviews,
assisting with problem resolution, performing schedule control and identifying
conflicts. At the following design states (each “Design Stage” and collectively
the “Design Stages”) for each stage of the work: schematic design, design
development and construction documents unless otherwise specified by Owner.
Constructability reviews shall include, without limitation, review of the design
documents at each design phase to discover any non-constructible or impractical
construction details or conflicts between the trades. Design-Builder shall also
perform a formal review of the Project and cost estimates and verify that
previous stage review comments are included in the design submissions and shall
report any variances discovered to Owner and Development Manager.
§ 2.2.9 REPORTING REQUIREMENTS
The Design-Builder shall prepare and maintain a Change Estimate Log, Change
Order Log, and a Shop Drawing/Submittal Log (each to be reviewed on a weekly
basis) and a Cost-to-Complete Budget, Cost Status Report, and a Contract
Documents Log (each to be reviewed on a monthly basis). In addition, the
Design-Builder shall prepare a Request for Information (RFI) Log and Open Issues
and Nonconforming Issues Log each to be reviewed at weekly meeting with the
Development Manager and Owner. The above-referenced Logs, Budgets and Reports
are to be prepared and maintained as part of a Project control system to be
established by the Design-Builder, in accordance with standards set by the Owner
and its Development Manager (the “Project Control System”).
§ 2.2.10 QUALITY ASSURANCE AND QUALITY CONTROL PLAN
A detailed quality assurance and quality control plan or process shall be
provided by the Design-Builder. This program or process shall integrate Owner,
Development Manager, Design-Builder and Architect processes and procedures that
will assure a project that meets Owner’s needs. This plan shall include a
description of Design-Builder’s methods and procedures for ensuring that each
aspect of the Project is subject to appropriate checks and balances, including
the use of Design-Builder’s personnel, and other quality assurance staff, if
necessary, to ensure that Owner will receive a state-of-the-art, first-class
construction services. Design-Builder shall promptly notify the Owner if
Design-Builder becomes aware of discrepancies that could impact compliance with
applicable laws, ordinances or regulations.
§ 2.2.11 ENVIRONMENTAL CONTROL PLAN
A detailed plan regarding Design-Builder’s strategy for coordinating the
Project’s compliance with applicable environmental laws, regulations and
ordinances shall be provided by the Design-Builder.
AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

4



--------------------------------------------------------------------------------



 



§ 2.2.12 OCCUPANCY
A detailed plan regarding the coordination of the Construction Phase and
occupancy activities, which shall take place during the completion of its work
for each building in the Project. Design-Builder shall be required to assist the
Owner in developing a schedule for coordinating the occupancy of the buildings.
§ 2.2.13 DESIGN-BUILDER’S ADDITIONAL DUTIES
In consultation with the Development Manager, Design-Builder shall prepare a
detailed description of Design-Builder’s duties and responsibilities for
implementing the Project and Design-Builder’s strategy for maintaining
communication with Owner and Development Manager through progress reports,
meetings, etc. This description shall include; arranging, organizing and
attending as often as necessary or appropriate, meetings and other
communications among staff of Development Manager, Owner, Architect,
Design-Builder and other participants in the Project; preparing and circulating
notices, agenda and minutes thereof; and preparing monthly written reports for
review and acceptance by Development Manager, Owner and other including
information regarding the work of Design-Builder and Contractors, percentage of
completion, number and amount of modification and claims, analysis of the
schedule and budget, and the other analysis necessary to compare actual
performance with planned performance.
§ 2.2.14 OTHER PRE-CONSTRUCTION SERVICES
Without limiting Design-Builder’s obligations under Paragraph 2.2 the
pre-construction services of Design-Builder shall also include, but are not
limited to, the following;

  1.   Attendance at all weekly meetings (by key personnel who are fully
knowledgeable of and familiar with the current Project status and authorized to
make decisions and statements to maintain effective progress and have the
authority to bind Design-Builder) during the design stages;     2.  
Participating (by key personnel who are fully knowledgeable of and familiar with
current Project status and authorized to make decisions and statements to
maintain effective progress and have the authority to bind Design-Builder) in
review of the plans and specifications and preparation of required formal
submissions of detailed reports to Owner and Development Manager including, but
not limited to, a budget estimate, detailed schedule, value engineering options
with associated costs, and constructability analysis for each Design Stage.    
3.   Detailed review of existing construction budgets prepared by or for Owner.
Design-Builder’s review shall also include a comparison of Design-Builder’s
estimates with those estimates provided by others.     4.   Continuous cost
estimating and value engineering services through the Preconstruction Phases;  
  5.   Preliminary long lead list and pre-purchasing of long lead time items
(including submittal process);     6.   All schedules should be supported by
documented input from the Contractor community, if practical;     7.  
Identification and pricing of value engineering/cost-savings options at the time
of each Design Package review;     8.   Review of issues regarding
constructability and assistance in the identification of coordination
discrepancies, incomplete details, errors and omissions, etc. at the time of
each Design Package review;     9.   Provide construction market updates as
necessary for the Development Manager and Owner to understand material and labor
availability;     10.   Provide a cost accounting plan for review and acceptance
by Development Manager and approval by Owner. The plan shall include the
procedures for providing “open book” Contractor bidding and bid analysis and the
Project accounting process;     11.   Provide a safety program satisfying
requirements of all applicable laws and regulations;

AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

5



--------------------------------------------------------------------------------



 



  12.   Provide or describe quality control program or process for review and
acceptance of Development Manager and approval in writing by Owner;     13.  
Provide field office at the site, if required.     14.   Provide all safety
equipment including hard hats, eye protection and ear protection for all
visitors and for each member of the Project Team. Logos and names for equipment
to be determined. Design-Builder shall be permitted to place signage subject to
Owner’s reasonable approval.     15.   Provide site utilization plan including
staging areas, traffic control, fencing, etc.     16.   Jointly, with the
Architect, schedule and attend regular meetings with Development Manager and
Owner. Design-Builder shall consult with Owner and Development Manager regarding
site use, improvements, logistics and the selection (based upon availability and
other relevant factors) of materials, building systems and equipment.
Design-Builder shall provide recommendations on construction feasibility;
actions designed to minimize adverse effects of labor or material shortages;
time requirements for procurement, installation and construction completion, and
factors relating to construction costs including estimates of alternative
designs or materials, preliminary budgets and possible economies.     17.  
Provide the staged issuance of Drawings and Specifications to facilitate
construction of the Work in stages as provided under Subparagraph 2.2.4, taking
into consideration such factors as economies, time of performance, availability
of labor and materials, and provisions for temporary facilities.

ARTICLE 3 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 3.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice issued by the Owner.
(Insert the date of commencement if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)
The date will be fixed in a notice to proceed.
If, prior to the commencement of Work, the Owner requires time to file
mortgages, documents related to mechanic’s liens and other security interests,
the Owner’s time requirement shall be as follows:
(Insert Owner’s time requirements.)
N.A.
§ 3.2 The Contract Time shall be measured from the date of commencement, subject
to adjustments of this Contract Time as provided in the Design-Build Documents.
(Insert provisions, if any, for liquidated damages relating to failure to
complete on time or for bonus payments for early completion of the Work.)
§ 3.3 The Design-Builder shall achieve Substantial Completion of the Work
(Paragraphs deleted) on a date to be agreed upon between Owner and
Design-Builder in writing, after the execution of this Agreement.
(Table deleted)
ARTICLE 4 CONTRACT SUM
§ 4.1 The Owner shall pay the Design-Builder the Contract Sum in current funds
for the Design-Builder’s performance of the Design-Build Contract. The Contract
Sum shall be one of the following:
(Check the appropriate box.)

         
 
  o   Stipulated Sum in accordance with Section 4.2 below;
 
       
 
  þ   Cost of the Work Plus Design-Builder’s Fee in accordance with Section 4.3
below;

AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

6



--------------------------------------------------------------------------------



 



         
 
  o   Cost of the Work Plus Design-Builder’s Fee with a Guaranteed Maximum Price
in accordance with Section 4.4 below.

(Based on the selection above, complete either Section 4.2, 4.3 or 4.4 below.)
§ 4.2 INTENTIONALLY DELETED
(Paragraphs deleted)
(Table deleted)
(Paragraphs deleted)
(Table deleted)
(Paragraphs deleted)

§ 4.3 COST OF THE WORK PLUS DESIGN-BUILDER’S FEE

§ 4.3.1 The Cost of the Work is as defined in Exhibit B.
§ 4.3.2 The Design-Builder’s Fee is:
(Paragraph deleted)
For the first ** of the Cost of the Work: A ** fee + ** bonus if the Cost of the
Work meets the approved “Budget” & “Milestone Dates” (which will be specified in
the “Project Plan”, as hereinafter defined) + a ** Administrative Fee.
Design-Builder shall be entitled to an additional ** bonus pass-through fee,
payable to the Architect, if the Cost of the Work meets the approved Budget &
Milestone Dates.
For the next ** of the Cost of the Work: A ** fee + ** bonus if the Cost of the
Work meets the approved Budget & Milestone Dates (which will be specified in the
Project Plan). Design-Builder shall be entitled to an additional ** bonus pass
through fee, payable to the Architect, if the Cost of the Work meets the
approved Budget & Milestone Dates.
Any Cost of the Work over **: A ** fee + ** bonus profit if the Cost of the Work
meets the approved Budget & Milestone Dates (which will be specified in the
Project Plan). Design-Builder shall be entitled to an additional ** bonus pass
through fee, payable to the Architect, if the Cost of the Work meets the
approved Budget & Milestone Dates.
After the date of this Agreement, Owner and Design-Builder shall meet to discuss
a scope of work, a “ Budget” (as hereinafter defined) and milestone dates for
the Work, or portions or phases of the Work (“Milestone Dates”). Upon agreement
to a scope of Work, a Budget and the Milestone Dates, the parties shall
memorialize such understanding in a written agreement (the “Project Plan”). The
Project Plan may be amended from time to time in a written agreement signed by
both Design-Builder and Owner. The term “Budget” shall be synonymous with the
“Construction Budget” (as defined in Exhibit B annexed hereto).
§ 4.4 INTENTIONALLY DELETED
(Paragraphs deleted)
(Table deleted)
(Paragraphs deleted)
(Table deleted)
(Paragraphs deleted)

§ 4.5 CHANGES IN THE WORK
§ 4.5.1 Adjustments of the Contract Sum on account of changes in the Work may be
determined by any of the methods listed in Article A.7 of Exhibit A, Terms and
Conditions.
§ 4.5.2 Where the Contract Sum is the Cost of the Work, with or without a
Guaranteed Maximum Price, and no specific provision is made in Sections 4.3.2 or
4.4.2 for adjustment of the Design-Builder’s Fee in the case of Changes in the
Work, or if the extent of such changes is such, in the aggregate, that
application of the adjustment will cause substantial inequity to the Owner or
Design-Builder, the Design-Builder’s Fee shall be equitably adjusted on the
basis of the Fee established for the original Work, and the Contract Sum shall
be adjusted accordingly.
ARTICLE 5 PAYMENTS

§ 5.1 PROGRESS PAYMENTS
 

**   This portion has been redacted pursuant to a confidential treatment
request.

AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

7



--------------------------------------------------------------------------------



 



§ 5.1.1 Based upon Applications for Payment submitted to the Owner by the
Design-Builder, the Owner shall make progress payments on account of the
Contract Sum to the Design-Builder as provided below and elsewhere in the
Design-Build Documents.
§ 5.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:
On the 25th calendar day of each month (or in the event such day is a holiday or
weekend day, the preceding business day) the Owner, Architect, Development
Manager and the Design-Builder shall meet to review a preliminary draft of such
Application for Payment (a “Pencil Draw”), with supporting documentation,
prepared by the Design-Builder. Within three (3) days after the meeting
described in the previous sentence, the Design-Builder shall (a) revise the
Pencil Draw in accordance with any objection or recommendations of either the
Owner, Architect or Development Manager that is consistent with the requirements
for the Contract Documents, and (b) resubmit the revised Pencil Draw to the
Owner, Development Manager and Architect as the Application for Payment. Such
Pencil Draw and subsequent Application for Payment shall include a projection of
the Cost of the Work through the then-current month.
§ 5.1.3 Provided that an Application for Payment is received not later than the
1st day of month, the Owner shall make payment to the Design-Builder not later
than the thirtieth (30th) day of the same month. If an Application for Payment
is received by the Owner after the application date fixed above, payment shall
be made by the Owner not later than thirty (30) days after the Owner receives
the Application for Payment.
§ 5.1.4 With each Application for Payment where the Contract Sum is based upon
the Cost of the Work, or the Cost of the Work with a Guaranteed Maximum Price,
the Design-Builder shall submit payrolls, petty cash accounts, receipted
invoices or invoices with check vouchers attached, and any other evidence
required by the Owner to demonstrate that cash disbursements already made by the
Design-Builder on account of the Cost of the Work equal or exceed (1) progress
payments already received by the Design-Builder, less (2) that portion of those
payments attributable to the Design-Builder’s Fee; plus (3) payrolls for the
period covered by the present Application for Payment.
§ 5.1.5 With each Application for Payment where the Contract Sum is based upon a
Stipulated Sum or Cost of the Work with a Guaranteed Maximum Price, the
Design-Builder shall submit the most recent schedule of values in accordance
with the Design-Build Documents. The schedule of values shall allocate the
entire Contract Sum among the various portions of the Work. Compensation for
design services shall be shown separately. Where the Contract Sum is based on
the Cost of the Work with a Guaranteed Maximum Price, the Design-Builder’s Fee
shall be shown separately. The schedule of values shall be prepared in such form
and supported by such data to substantiate its accuracy as the Owner may
require. This schedule of values, unless objected to by the Owner, shall be used
as a basis for reviewing the Design-Builder’s Applications for Payment.
§ 5.1.6 In taking action on the Design-Builder’s Applications for Payment, the
Owner shall be entitled to rely on the accuracy and completeness of the
information furnished by the Design-Builder and shall not be deemed to have made
a detailed examination, audit or arithmetic verification of the documentation
submitted in accordance with Sections 5.1.4 or 5.1.5, or other supporting data;
to have made exhaustive or continuous on-site inspections; or to have made
examinations to ascertain how or for what purposes the Design-Builder has used
amounts previously paid on account of the Agreement. Such examinations, audits
and verifications, if required by the Owner, will be performed by the Owner’s
accountants acting in the sole interest of the Owner.
§ 5.1.7 Except with the Owner’s prior approval, the Design-Builder shall not
make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.
§ 5.2 INTENTIONALLY DELETED
(Paragraphs deleted)

§ 5.3 PROGRESS PAYMENTS — COST OF THE WORK PLUS A FEE
§ 5.3.1 Where the Contract Sum is based upon the Cost of the Work plus a fee
without a Guaranteed Maximum Price, Applications for Payment shall show the Cost
of the Work actually incurred by the Design-Builder through the end of the
period covered by the Application for Payment and for which Design-Builder has
made or intends to make actual payment prior to the next Application for
Payment.
AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

8



--------------------------------------------------------------------------------



 



§ 5.3.2 Subject to other provisions of the Design-Build Documents, the amount of
each progress payment shall be computed as follows:

  .1   Take the Cost of the Work as described in Exhibit B;     .2   Add the
Design-Builder’s Fee, less retainage on the sum of the Cost of the Work, plus
the Design-Builder’s Fee, of ** . The Design-Builder’s Fee shall be computed
upon the Cost of the Work described in the preceding Section 5.3.2.1 at the
applicable rate stated in Section 4.3.2;     .3   Subtract the aggregate of
previous payments made by the Owner;     .4   Subtract the shortfall, if any,
indicated by the Design-Builder in the documentation required by Section 5.1.4
or resulting from errors subsequently discovered by the Owner’s accountants in
such documentation; and     .5   Subtract amounts, if any, for which the Owner
has withheld or withdrawn a Certificate for Payment as provided in the
Section A.9.5 of Exhibit A, Terms and Conditions.

§ 5.3.3 Retainage in addition to the retainage stated at Section 5.3.2.2, if
any, shall be as follows:
N.A.
§ 5.3.4 Except with the Owner’s prior approval, payments for the Work, other
than for services provided by design professionals and other consultants
retained directly by the Design-Builder, shall be subject to retainage of not
less than **. The Owner and Design-Builder shall agree on a mutually acceptable
procedure for review and approval of payments and retention for Contractors.
§ 5.3.5 In addition to the documents and invoices, Design-Builder shall submit
monthly with each Application for Payment the following: (1) a sworn statement,
in a form reasonably approved by Owner, identifying all Contractors who
performed portions of the Work and all vendors who delivered materials during
the month and the amounts due and owing to each; (2) a waiver and release by
Design-Builder, in a form reasonably approved by Owner, of all claims or liens
in connection with the Work performed through the period covered by
Design-Builder’s last Application for Payment subject only to claims, if any, by
Design-Builder for amounts that remain due and owing hereunder that are set
forth in the waiver; (3) a log that (a) identifies each Contractor and vendor
who has performed portions of the Work or who has supplied materials during the
prior months, (b) confirms that each such Contractor or vendor has delivered to
Design-Builder a waiver of lien ( in a form reasonably approved in writing in
advance by Owner) which Design-Builder maintains at Design-Builder’s office, and
(c) identifies all other actual expenditures by Design-Builder during the month
preceding the period covered by the present Applications for Payment; (4) such
other reports, documentation and updated progress schedules as may be required
by the General Conditions of the Contract or reasonably required by the Owner or
Development Manager, and (5) matching Contractor and vendor
invoices/applications for payment that document and support Design-Builder’s
progress payment.
Waivers of lien provided by Contractors or vendors as stated above shall confirm
that all amounts due to such Contractor(s) or vendor(s) for months prior to the
month covered by the current Application for Payment have been paid (subject to
retainage in accordance with applicable contracts or subcontract(s)). All
references in this agreement to an Application for Payment shall mean an
Application for Payment that is in the form reasonably approved by the Owner and
complete, and is accompanied by all documents, schedules and information
required in accordance with this Agreement.
§ 5.3.6 Within five (5) business days after receiving payment form the Owner,
Design-Builder shall pay to Contractors, fabricators and suppliers, all amounts
approved by Architect (which shall not exceed the amount received by
Design-Builder in each Certificate for Payment). Design-Builder shall notify
Owner and Development Manager in writing at the time of each Application for
Payment of any disputes with Contractors or the Subcontractors. Design-Builder
shall not withhold any sum received from the Owner from Contractors, fabricators
and suppliers, unless (1) the Owner approves such withholding in writing (such
approval not to be unreasonably withheld), or (2) Design-Builder forthwith
refunds to the Owner the amount so withheld.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

9



--------------------------------------------------------------------------------



 



§ 5.3.7 Progress payments shall not constitute acceptance by the Owner of such
completed work in-place or stored materials, nor shall they be construed as a
waiver of any right or claim by the Owner in connection with such work or stored
materials.
§ 5.3.8 Upon five (5) days notice to Design-Builder and upon reasonable cause,
in Owner’s reasonable judgment, in the event of any payment default by
Design-Builder under its contracts (including, without limitation, any failure
to pay amounts due to Contractors as and when required in accordance with the
contract documents, Owner may, in its discretion, but without any obligation to
do so, at any time or from time to time, choose to pay any amounts due to
Contractors in accordance with approved Applications for Payments, either
directly to such Contractors or by joint checks payable to Design-Builder and
such Contractors.
§ 5.4 INTENTIONALLY DELETED
(Paragraphs deleted)

§ 5.5 FINAL PAYMENT
§ 5.5.1 Final payment (the “Final Payment”) shall be made by the Owner to
Design-Builder within thirty (30) days of when (1) the Design-Build Contract has
been fully performed (including all punch list items) by Design-Builder and all
disputes have been resolved provided that such payment shall not relieve except
for Design-Builder’s continuing responsibility to correct nonconforming Work, as
provided in the General Conditions of the Contract, and to satisfy other
requirements, if any, which necessarily survive final payment; (2) a final
Application for Payment and a final accounting for the Cost of the Work have
been submitted by Design-Builder and reviewed and acceptance by the Development
Manager and Owner’s accountants and approved in writing by Owner; (3) a final
Certificate for Payment has then been issued by the Architect and approved by
the Development Manager, and (4) Design-Builder has delivered to Owner the
Design-Builder’s As-Built Record Prints and all required operations and
maintenance manuals, and final waivers of liens (in the form approved in writing
by Owner) from Design-Builder and all Contractors, Subcontractors and material
suppliers. Such final payment shall be due not more than thirty (30) calendar
days after the issuance of the Architect’s final Certificate for Payment, and
written approval thereof by Development Manager, except for the Design-Builder’s
responsibility to correct non-conforming Work discovered after final payment or
to satisfy other requirements, if any, which extend beyond final payment.
Design-Builder’s final accounting shall be in a form reasonably prescribed by
the Owner.
ARTICLE 6 DISPUTE RESOLUTION
§ 6.1 The parties appoint the following individual to serve as a Neutral
pursuant to Section A.4.2 of Exhibit A, Terms and Conditions:
(Insert the name, address and other information of the individual to serve as a
Neutral. If the parties do not select a Neutral, then the provisions of
Section A.4.2.2 of Exhibit A, Terms and Conditions, shall apply.)
N.A.
§ 6.2 If the parties do not resolve their dispute through mediation pursuant to
Section A.4.3 of Exhibit A, Terms and Conditions, the method of binding dispute
resolution shall be the following:
(If the parties do not select a method of binding dispute resolution, then the
method of binding dispute resolution shall be by litigation in a court of
competent jurisdiction.)
(Check one.)

         
 
  þ   Arbitration pursuant to Section A.4.4 of Exhibit A, Terms and Conditions
 
       
 
  o   Litigation in a court of competent jurisdiction
 
       
 
  o   Other (Specify)

§ 6.3 ARBITRATION
§ 6.3.1 If Arbitration is selected by the parties as the method of binding
dispute resolution, then any claim, dispute or other matter in question arising
out of or related to this Agreement shall be subject to arbitration as provided
in Section A.4.4 of Exhibit A, Terms and Conditions.
AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

10



--------------------------------------------------------------------------------



 



ARTICLE 7 MISCELLANEOUS PROVISIONS
§ 7.1 The Architect, other design professionals and consultants engaged by the
Design-Builder shall be persons or entities duly licensed to practice their
professions in the jurisdiction where the Project is located and are listed as
follows:
(Insert name, address, license number, relationship to Design-Builder and other
information.)

                              Relationship to     Name and Address   License
Number   Design-Builder   Other Information
TPG Architecture, LLP
1300 Walt Whitman
Road
Melville, NY 11747
  03019830       Contractual    

§ 7.2 Consultants, if any, engaged directly by the Owner, their professions and
responsibilities are listed below:
(Insert name, address, license number, if applicable, and responsibilities to
Owner and other information.)

                      Responsibilities     Name and Address   License Number  
to Owner   Other Information
Joseph J. Galeno
C.P.M., C.C.I.
**
      Development Manager, to advise the Owner on the progress of the Work and
the administration of this Agreement.   See Exhibit A for the responsibilities
of the Development manager and its role in this Agreement.

§ 7.3 Separate contractors, if any, engaged directly by the Owner, their trades
and responsibilities are listed below:
(Insert name, address, license number, if applicable, responsibilities to Owner
and other information.)

                                      Responsibilities         Name and Address
  License Number     to Owner     Other Information  
N.A.
                       

§ 7.4 The Owner’s Designated Representative is:

(Insert name, address and other information.)
Either:
Joseph Talamo
or
Pierre Legault
OSI Ardsley, LLC
41 Pinelawn Road
Melville, NY 11797
§ 7.4.1 The Owner’s Designated Representative identified above shall be
authorized to act on the Owner’s behalf with respect to the Project.
§ 7.5 The Design-Builder’s Designated Representative is:
(Insert name, address and other information.)

Carmine A. Sorvillo, AIA
Eagle Interiors, Inc.
85 Toledo Street
Farmingdale, NY 11735
Tel: (631) 293-5503
Fax: (631) 293-4971
Cell: (516) 695-1422
e-mail: csorvillo.eagleinteriors@verizon.net
 

**   This portion has been redacted pursuant to a confidential treatment
request.

AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

11



--------------------------------------------------------------------------------



 



§ 7.5.1 The Design-Builder’s Designated Representative identified above shall be
authorized to act on the Design-Builder’s behalf with respect to the Project.
§ 7.6 The Design-Builder’s Designated Representative shall not be changed
without ten (10) days written notice to the Owner, but the Owner may change
either or both of the parties who are designated as its Designated
Representative upon written notice to Design-Builder, but without any time
limitation on such notice.
§ 7.7 Other provisions:
§ 7.7.1 Where reference is made in this Agreement to a provision of another
Design-Build Document, the reference refers to that provision as amended or
supplemented by other provisions of the Design-Build Documents.
§ 7.7.2 Payments due and unpaid under the Design-Build Contract shall bear
interest from the date payment is due at the rate stated below, or in the
absence thereof, at the legal rate prevailing from time to time at the place
where the Project is located.
(Insert rate of interest agreed upon, if any.)

  **   percent (**) per annum

§ 7.7.3 Design-Builder hereby conditionally assigns to the Owner all rights of
Design-Builder under contracts, subcontracts, agreements, purchase orders,
rental agreements or other arrangements entered by Design-Builder in connection
with the Work. If this Agreement is terminated by Owner in accordance with the
terms of this Agreement (excepting any termination for convenience of Owner),
the Owner may, but shall have no obligation to, exercise this assignment by
written notice as to any or all of such contracts, subcontracts, agreements,
purchase orders, rental agreements or arrangements as the Owner may elect.
§ 7.7.4 Notwithstanding anything to the contrary contained herein, if the Work
or any designated portion thereof falls more than ** behind the Construction
Schedule approved by the Owner and such delay jeopardizes timely completion of
the Project, the Owner may request that Design-Builder provide either
(i) reasonable evidence that the Work or such designated portion thereof can
still be completed by the scheduled date of Substantial Completion, or (ii) a
plan for acceleration of the Work or such designated portion thereof necessary
to achieve the scheduled date of Substantial Completion as adjusted in
accordance with this Agreement. If Design-Builder fails to provide reasonable
evidence that the Work or such designated portion thereof can be completed by
the scheduled date of Substantial Completion, the Owner may require
Design-Builder to accelerate the Work or the designated portion thereof in
accordance with a plan submitted by Design-Builder and approved in writing by
the Owner.
§ 7.7.5 Design-Builder represents, covenants, and agrees that all services to be
provided by Design-Builder under this Agreement will be performed at a level of
quality consistent with the highest level of care and skill ordinarily exercised
by Design-Builders and general contractors in other nationally recognized
general contracting firms operating in the State of New York. Nothing in this
Agreement shall be interpreted in such a manner as to impose a lower standard of
care upon Design-Builder or any Contractors or Subcontractors.
§ 7.7.6 Design-Builder shall at all times provide an adequate supply of workers
to perform the services required by this Agreement in an expeditious and
economical manner consistent with the interests of Owner. Notwithstanding
anything to the contrary in this Paragraph 7.7.6, Design-Builder’s relationship
with Owner under this Agreement shall not create any partnership or joint
venture between Owner or Development Manager and Design-Builder.
§ 7.7.7 Before proceeding with any services or Work for which Design-Builder
believes it is entitled to a Change Order or which Design-Builder believes will
give rise to a claim hereunder by Design-Builder, Design-Builder shall first
give written notice to Owner and Development Manager objecting to the provision
of such services or Work without a written agreement by Owner to pay therefore
and stating Design-Builder’s grounds for such objection.
§ 7.7.8 Owner has appointed Joseph J. Galeno, CCI, CPM, as its Development
Manager to advise Owner on the administration of this Agreement and the Work.
The Development Manager is a consultant to the Owner and shall have no right to
issue change orders or bind the Owner and Design-Builder shall not be entitled
to rely on any instructions or changes authorized by the Development Manager.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

12



--------------------------------------------------------------------------------



 



§ 7.7.9 Owner has entered into a lease/subleaseback arrangement with the County
of Westchester Industrial Development Agency (“WIDA”) that, among other
benefits, provides Owner with an exemption from New York sales and use taxes for
all purchases, services and materials related to the Project, as the agent for
WIDA. As evidence of such arrangement, WIDA has issued a sales tax exemption
letter to Owner, in the form of Exhibit D attached hereto and Design-Builder
agrees to present a copy of the sales tax exemption letter to each party from
which Design-Builder buys supplies, materials or rents equipment or contracts,
including without limitation any Contractors, Subcontractors or material
suppliers and shall contractually require all such parties to utilize such sales
tax exemption in their purchases or rentals within the Contracts, Subcontracts,
agreements and purchase orders with such parties. Design-Builder also agrees to
provide Owner with monthly reports of all purchases to enable Owner to comply
with the requirements of such sales tax exemption and the procedures to enable
Owner to implement such requirements. Owner shall indemnify and hold
Design-Builder harmless for all liability, penalty, interest, fine, tax
assessment, attorneys’ fees or other expense or cost incurred by the
Design-Builder based on Owner’s direction to claim such exemption in accordance
with the sales tax exemption described above, but Design-Builder shall be
required to enforce such exemption in its purchases and those of its
Contractors, Subcontractors and material suppliers.
ARTICLE 8 ENUMERATION OF THE DESIGN-BUILD DOCUMENTS
§ 8.1 The Design-Build Documents, except for Modifications issued after
execution of this Agreement, are enumerated as follows:
§ 8.1.1 The Agreement is this executed edition of the Standard Form of Agreement
Between Owner and Design-Builder, AIA Document A141-2004.
§ 8.1.2 The Supplementary and other Conditions of the Agreement, if any, are as
follows:
(Either list applicable documents below or refer to an exhibit attached to this
Agreement.)
As of the date of the execution of this Agreement, other than Exhibits A, B and
C to this Agreement, there are no Supplementary or other Conditions of this
Agreement, Project Criteria, Proposals or Addenda, which are part of or modify
this Agreement and any such documents shall, if agreed upon by the parties, in
writing, be deemed amendments to this Agreement.
(Table deleted)

§ 8.1.3
(Paragraphs deleted)
Exhibit A, Terms and Conditions.
(Table deleted)

§ 8.1.4
(Paragraphs deleted)
Exhibit B, Determination of the Cost of the Work.
§ 8.1.5

(Paragraphs deleted)
Exhibit C, Insurance and Bonds.
§ 8.1.6 Other documents, if any, forming part of the Design-Build Documents are
as follows:

(Either list applicable documents below or refer to an exhibit attached to this
Agreement.)
N.A.
AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

13



--------------------------------------------------------------------------------



 



This Agreement entered into as of the day and year first written above.

                           
OWNER
  DESIGN-BUILDER    
 
                OSI ARDSLEY LLC   EAGLE INTERIORS, INC.    
 
               
By:
  /s/ Pierre Legault   By:   /s/ M. Perrotta    
 
 
 
(Signature)      
 
(Signature)    
 
                Pierre Legault/CFO   Michael Perrotta, President              
(Printed name and title)   (Printed name and title)    

(Table deleted) (Paragraphs deleted)
AIA Document A141™ — 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:38:07 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

14



--------------------------------------------------------------------------------



 



AIA ® Document A141 TM — 2004
Exhibit A
Terms and Conditions
for the following PROJECT:
(Name and location or address)
Renovations to and fit out of a multi-building Office/Laboratory campus, known
as Ardsley Park Science and Technology Center, located at 410, 420, 430, 440,
444 and 460 Saw Mill River Road, Ardsley, New York.
THE OWNER:
(Name, legal status and address)
OSI Ardsley LLC,
a Delaware limited liability company
41 Pinelawn Road
Melville, New York 11797
THE DESIGN-BUILDER:
(Name, legal status and address)
Eagle Interiors, Inc.,
a New York corporation
85 Toledo Street
Farmingdale, New York 11735
ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
Consultation with an attorney is also encouraged with respect to professional
licensing requirements in the jurisdiction where the Project is located.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

1



--------------------------------------------------------------------------------



 



TABLE OF ARTICLES

      A.1  
GENERAL PROVISIONS
  A.2  
OWNER
  A.3  
DESIGN-BUILDER
  A.4  
DISPUTE RESOLUTION
  A.5  
AWARD OF CONTRACTS
  A.6  
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
  A.7  
CHANGES IN THE WORK
  A.8  
TIME
  A.9  
PAYMENTS AND COMPLETION
  A.10  
PROTECTION OF PERSONS AND PROPERTY
  A.11  
INSURANCE AND BONDS
  A.12  
UNCOVERING AND CORRECTION OF WORK
  A.13  
MISCELLANEOUS PROVISIONS
  A.14  
TERMINATION OR SUSPENSION OF THE DESIGN-BUILD CONTRACT

AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

2



--------------------------------------------------------------------------------



 



ARTICLE A.1 GENERAL PROVISIONS

§ A.1.1 BASIC DEFINITIONS

§ A.1.1.1 THE DESIGN-BUILD DOCUMENTS
The Design-Build Documents are identified in Section 1.1 of the Agreement.
§ A.1.1.2 PROJECT CRITERIA
The Project Criteria are identified in Section 8.1.3 of the Agreement and may
describe the character, scope, relationships, forms, size and appearance of the
Project, materials and systems and, in general, their quality levels,
performance standards, requirements or criteria, and major equipment layouts.
§ A.1.1.3 ARCHITECT
The Architect is the person lawfully licensed to practice architecture or an
entity lawfully practicing architecture identified as such in the Agreement and
having a direct contract with the Design-Builder to perform design services for
all or a portion of the Work, and is referred to throughout the Design-Build
Documents as if singular in number. The term “Architect” means the Architect or
the Architect’s authorized representative.
§ A.1.1.4 CONTRACTOR
A Contractor is a person or entity, other than the Architect, that has a direct
contract with the Design-Builder to perform all or a portion of the construction
required in connection with the Work. The term “Contractor” is referred to
throughout the Design-Build Documents as if singular in number and means a
Contractor or an authorized representative of the Contractor. The term
“Contractor” does not include a separate contractor, as defined in
Section A.6.1.2, or subcontractors of a separate contractor.
§ A.1.1.5 SUBCONTRACTOR
A Subcontractor is a person or entity who has a direct contract with a
Contractor to perform a portion of the construction required in connection with
the Work at the site. The term “Subcontractor” is referred to throughout the
Design-Build Documents as if singular in number and means a Subcontractor or an
authorized representative of the Subcontractor.
§ A.1.1.6 THE WORK
The term “Work” means the design, construction and services required by the
Design-Build Documents, whether completed or partially completed, and includes
all other labor, materials, equipment and services provided or to be provided by
the Design-Builder to fulfill the Design-Builder’s obligations. The Work may
constitute the whole or a part of the Project.
§ A.1.1.6.1 Nothing in these General Conditions shall be interpreted as imposing
on the Owner or the Development Manager, or their respective agents, employees,
officers, directors or consultants, any duty, obligation or authority with
respect to any items that are not intended to be incorporated into the completed
Project, or that do not comprise the Work, including, but not limited to, the
following: shoring, scaffolding, hoists, weatherproofing, or any temporary
facility or activity, because these are the sole responsibility of the
Design-Builder.
§ A.1.1.7 THE PROJECT
The Project is the total design and construction of which the Work performed
under the Design-Build Documents may be the whole or a part, and which may
include design and construction by the Owner or by separate contractors.
§ A.1.1.8 NEUTRAL
The Neutral is the individual appointed by the parties to decide Claims and
disputes pursuant to Section A.4.2.1.
§ A.1.1.9 OTHER DEFINITIONS
§ A.1.1.9.1 “Equal”, “accepted equal” and “approval equal” shall mean as
accepted in writing by the Architect as being of equivalent quality, utility,
efficiency, functionality and appearance, as determined in consultation with the
Development Manager.
§ A.1.1.9.2 “By Owner” refers to work that will be performed by the Owner and/or
its agents at the Owner’s expense.
§ A.1.1.9.3 “By others” refers to work that is not part of the Contract.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

3



--------------------------------------------------------------------------------



 



§ A.1.1.9.4 “Furnish” shall mean supply only, do not install.
§ A.1.1.9.5 “Install shall mean install only, do not furnish.
§ A.1.1.9.6 “Provide shall mean to properly coordinate, fabricate, complete,
transport, deliver, install, erect, construct, test and furnish all labor,
materials, equipment, apparatus, appurtenances, and all items and expenses
necessary or desirable properly to complete in place, and render operational or
usable under the terms of the specifications.
§ A.1.1.8.7 The term “as required” shall mean as required by regulatory bodies,
by referenced standards, by existing conditions, by generally accepted
construction practice, or by the Contract Documents. The term “as required” is
not used in derogation of the Architect’s responsibility to design the Project
in accordance with applicable laws, codes, ordinances, and regulations.
§ A.1.2 COMPLIANCE WITH APPLICABLE LAWS
§ A.1.2.1 If the Design-Builder believes that implementation of any instruction
received from the Owner would cause a violation of any applicable law, statute,
ordinance, building code, rule or regulation, the Design-Builder shall notify
the Owner in writing. Neither the Design-Builder nor any Contractor or Architect
shall be obligated to perform any act which they believe will violate any
applicable law, ordinance, rule or regulation.
§ A.1.2.2 The Design-Builder shall be entitled to rely on the completeness and
accuracy of the information contained in the Project Criteria, but not that such
information complies with applicable laws, regulations and codes, which shall be
the obligation of the Design-Builder to determine. In the event that a specific
requirement of the Project Criteria conflicts with applicable laws, regulations
and codes, the Design-Builder shall furnish Work which complies with such laws,
regulations and codes. In such case, the Owner shall issue a Change Order to the
Design-Builder unless the Design-Builder recognized such non-compliance prior to
execution of this Agreement and failed to notify the Owner.
§ A.1.2.3 The Design-Builder shall comply with all applicable laws, including
without limitation laws related to safety. Design-Builder expressly agrees that
it is primarily and solely responsible for the safety conditions of the work
areas. Design-Builder specifically agrees that it is fully responsible for the
compliance with all current and hereinafter enacted requirements and provisions
under the Occupational Safety and Health Act of 1970 (“OSHA”), and/or any
special standards and/or requirements promulgated by the Owner and applicable to
work by the Design-Builder, its Contractors and Subcontractors and all
employees, agents and other parties acting by, under or through any such party
with regard to its work, work areas and workmen.
§ A.1.3 CAPITALIZATION
§ A.1.3.1 Terms capitalized in these Terms and Conditions include those which
are (1) specifically defined, (2) the titles of numbered articles and identified
references to sections in the document, or (3) the titles of other documents
published by the American Institute of Architects.
§ A.1.4 INTERPRETATION
§ A.1.4.1 In the interest of brevity, the Design-Build Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.
§ A.1.4.2 Unless otherwise stated in the Design-Build Documents, words which
have well-known technical or construction industry meanings are used in the
Design-Build Documents in accordance with such recognized meanings.
§ A.1.5 EXECUTION OF THE DESIGN-BUILD DOCUMENTS
§ A.1.5.1 The Design-Build Documents shall be signed by the Owner and
Design-Builder.
§ A.1.5.2 Execution of the Design-Build Contract by the Design-Builder is a
representation that the Design-Builder has visited the site, become generally
familiar with local conditions under which the Work is to be performed and
correlated personal observations with requirements of the Design-Build
Documents. In particular and without limitation, execution of the Design-Build
Contract by the Design-Builder shall constitute a representation by the
Design-Builder that the Design-Builder and the Architect have evaluated and
satisfied themselves as to the conditions and limitations under which the Work
is to be performed, including without limitation: (1) the Project site and
surrounding areas and structures; (2) generally prevailing climatic conditions;
(3) anticipated labor supply and costs, in light of anticipated market
conditions; (4) availability and costs of materials, tools and equipment; and
(5) all other pertinent issues. The Owner assumes no responsibility or liability
for the physical condition or safety for the Project site or any improvements
located on or near the Project site. The Design-Builder shall be solely
responsible for providing a safe place for the performance of the Work.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

4



--------------------------------------------------------------------------------



 



§ A.1.6 OWNERSHIP AND USE OF DOCUMENTS AND ELECTRONIC DATA
§ A.1.6.1 Drawings, specifications, and other documents including those in
electronic form, prepared by the Architect and furnished by the Design-Builder
are Instruments of Service. The Design-Builder, Design-Builder’s Architect and
other providers of professional services individually shall retain all common
law, statutory and other reserved rights, including copyright in those
Instruments of Services furnished by them. Drawings, specifications, and other
documents and materials and electronic data are furnished for use solely with
respect to this Project.
§ A.1.6.2 Upon execution of the Design-Build Contract, the Design-Builder grants
to the Owner a non-exclusive license to reproduce and use the Instruments of
Service solely in connection with the Project, including the Project’s further
development by the Owner and others retained by the Owner for such purposes,
provided that the Owner shall comply with all obligations, including prompt
payment of sums when due, under the Design-Build Documents. Subject to the
Owner’s compliance with such obligations, such license shall extend to those
parties retained by the Owner for such purposes, including other design
professionals. The Design-Builder shall obtain similar non-exclusive licenses
from its design professionals, including the Architect. The Owner shall not
otherwise assign or transfer any license herein to another party without prior
written agreement of the Design-Builder. Any unauthorized reproduction or use of
the Instruments of Service by the Owner or others shall be at the Owner’s sole
risk and expense without liability to the Design-Builder and its design
professionals. Except as provided in Section A.1.6.4, termination of this
Agreement prior to completion of the Design-Builder’s services to be performed
under this Agreement shall terminate this license.
§ A.1.6.3 Prior to any electronic exchange by the parties of the Instruments of
Service or any other documents or materials to be provided by one party to the
other, the Owner and the Design-Builder shall agree in writing on the specific
conditions governing the format thereof, including any special limitations or
licenses not otherwise provided in the Design-Build Documents.
§ A.1.6.4 If this Agreement is terminated for any reason other than the default
of the Owner, each of the Design-Builder’s design professionals, including the
Architect, shall be contractually required to convey to the Owner a
non-exclusive license to use that design professional’s Instruments of Service
for the completion, use and maintenance of the Project, conditioned upon the
Owner’s written notice to that design professional of the Owner’s assumption of
the Design-Builder’s contractual duties and obligations to that design
professional and payment to that design professional of all amounts due to that
design professional and its consultants. If the Owner does not assume the
remaining duties and obligations of the Design-Builder to that design
professional under this Agreement, then the Owner shall indemnify and hold
harmless that design professional from all claims and any expense, including
legal fees, which that design professional shall thereafter incur by reason of
the Owner’s use of such Instruments of Service. The Design-Builder shall
incorporate the requirements of this Section A.1.6.4 in all agreements with its
design professionals.
§ A.1.6.5 Submission or distribution of the Design-Builder’s documents to meet
official regulatory requirements or for similar purposes in connection with the
Project is not to be construed as publication in derogation of the rights
reserved in Section A.1.6.1.
ARTICLE A.2 OWNER

§ A.2.1 GENERAL
§ A.2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Design-Build Documents as if singular in
number. The term “Owner” means the Owner or the Owner’s authorized
representative. The Owner shall designate in writing a representative who shall
have express authority to bind the Owner with respect to all Project matters
requiring the Owner’s approval or authorization. The Owner shall render
decisions in a timely manner and in accordance with the Design-Builder’s
schedule submitted to the Owner.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

5



--------------------------------------------------------------------------------



 



§ A.2.1.2 The Owner shall furnish to the Design-Builder within 15 days after
receipt of a written request information necessary and relevant for the
Design-Builder to evaluate, give notice of or enforce mechanic’s lien rights.
Such information shall include a correct statement of the record legal title to
the property on which the Project is located, usually referred to as the “Site”
or “site”, and the Owner’s interest therein.
§ A.2.1.3 Development Manager shall have no control over, nor charge of, and
shall not be responsible for (i) the design or engineering of the Work since
these are solely the Architect’s rights and responsibilities, or (ii) the
construction means, methods, techniques, sequences or procedures, or for the
safety precautions and programs in connection with the Work, since these are
solely the Design-Builder’s rights and responsibilities under the Contract
Documents. Development Manager shall not be responsible for the Design-Builder’s
or Architect’s failure to perform the Work in accordance with the requirements
of the Contract Documents. The Development Manager will not have control over or
charge of and will not be responsible for acts or omissions of the Architect or
its design consultants or the Design-Builder, Subcontractors, or their agents or
employees, or any other persons or entities performing portions of the Work.
§ A.2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ A.2.2.1 Information or services required of the Owner by the Design-Build
Documents shall be furnished by the Owner with reasonable promptness. Any other
information or services relevant to the Design-Builder’s performance of the Work
under the Owner’s control shall be furnished by the Owner after receipt from the
Design-Builder of a written request for such information or services.
§ A.2.2.2 The Owner shall be responsible to provide such surveys as are in its
possession and control, if not required by the Design-Build Documents to be
provided by the Design-Builder, describing physical characteristics, legal
limitations, and utility locations for the site of this Project, and a written
legal description of the site. The surveys and legal information shall include,
as applicable, grades and lines of streets, alleys, pavements, and adjoining
property and structures; adjacent drainage; rights-of-way, restrictions,
easements, encroachments, zoning, deed restriction, boundaries, and contours of
the site; locations, dimensions, and necessary data pertaining to existing
buildings, other improvements and trees; and information concerning available
utility services and lines, both public and private, above and below grade,
including inverts and depths. All the information on the survey shall be
referenced to a Project benchmark.
§ A.2.2.3 The Owner shall provide, to the extent available to the Owner and if
not required by the Design-Build Documents to be provided by the Design-Builder,
the results and reports of prior tests, inspections or investigations conducted
for the Project involving structural or mechanical systems, chemical, air and
water pollution, hazardous materials or environmental and subsurface conditions
and information regarding the presence of pollutants at the Project site.
§ A.2.2.4 The Owner may obtain independent review of the Design-Builder’s
design, construction and other documents by a separate architect, engineer, and
contractor or cost estimator under contract to or employed by the Owner. Such
independent review shall be undertaken at the Owner’s expense in a timely manner
and shall not delay the orderly progress of the Work.
§ A.2.2.5 The Owner shall cooperate with the Design-Builder in securing building
and other permits, licenses and inspections. The Owner shall not be required to
pay the fees for such permits, licenses and inspections unless the cost of such
fees is excluded from the responsibility of the Design-Builder under the
Design-Build Documents.
§ A.2.2.6 The services, information, surveys and reports required to be provided
by the Owner under Section A.2.2, shall be furnished at the Owner’s expense, and
the Design-Builder shall be entitled to rely upon the accuracy and completeness
thereof, except as otherwise specifically provided in the Design-Build Documents
or to the extent the Owner advises the Design-Builder to the contrary in
writing.
§ A.2.2.7 If the Owner observes or otherwise becomes aware of a fault or defect
in the Work or non-conformity with the Design-Build Documents, the Owner shall
give prompt written notice thereof to the Design-Builder.
§ A.2.2.8 The Owner shall communicate through the Design-Builder with persons or
entities employed or retained by the Design-Builder, unless otherwise directed
by the Design-Builder.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

6



--------------------------------------------------------------------------------



 



(Paragraphs deleted)

§ A.2.3 OWNER REVIEW AND INSPECTION
§ A.2.3.1 The Owner shall review and approve or take other appropriate action
upon the Design-Builder’s submittals, including but not limited to design and
construction documents, required by the Design-Build Documents, but only for the
limited purpose of checking for conformance with information given and the
design concept expressed in the Design-Build Documents. The Owner’s action shall
be taken with such reasonable promptness as to cause no delay in the Work or in
the activities of the Design-Builder or separate contractors. Review of such
submittals is not conducted for the purpose of determining the accuracy and
completeness of other details, such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems, all of which remain the responsibility of the Design-Builder as
required by the Design-Build Documents.
§ A.2.3.2 Upon review of the design documents, construction documents, or other
submittals required by the Design-Build Documents, the Owner shall take one of
the following actions:

  .1   Determine that the documents or submittals are in conformance with the
Design-Build Documents and approve them.     .2   Determine that the documents
or submittals are in conformance with the Design-Build Documents but request
changes in the documents or submittals which shall be implemented by a Change in
the Work.     .3   Determine that the documents or submittals are not in
conformity with the Design-Build Documents and reject them.     .4   Determine
that the documents or submittals are not in conformity with the Design-Build
Documents, but accept them by implementing a Change in the Work.     .5  
Determine that the documents or submittals are not in conformity with the
Design-Build Documents, but accept them and request changes in the documents or
submittals which shall be implemented by a Change in the Work.

§ A.2.3.3 The Design-Builder shall submit to the Owner for the Owner’s approval,
pursuant to Section A.2.3.1, any proposed change or deviation to previously
approved documents or submittals. The Owner shall review each proposed change or
deviation to previously approved documents or submittals which the
Design-Builder submits to the Owner for the Owner’s approval with reasonable
promptness in accordance with Section A.2.3.1 and shall make one of the
determinations described in Section A.2.3.2.
§ A.2.3.4 Notwithstanding the Owner’s responsibility under Section A.2.3.2, the
Owner’s review and approval of the Design-Builder’s documents or submittals
shall not relieve the Design-Builder of responsibility for compliance with the
Design-Build Documents unless a) the Design-Builder has notified the Owner in
writing of the deviation prior to approval by the Owner or, b) the Owner has
approved a Change in the Work reflecting any deviations from the requirements of
the Design-Build Documents. In addition, in no event shall Owner’s approval of
any documents be deemed a representation that Design-Builder’s documents or
submittals comply with applicable laws and regulations.
§ A.2.3.5 The Owner may visit the site to keep informed about the progress and
quality of the portion of the Work completed. However, the Owner shall not be
required to make exhaustive or continuous on-site inspections to check the
quality or quantity of the Work. Visits by the Owner shall not be construed to
create an obligation on the part of the Owner to make on-site inspections to
check the quantity or quality of the Work. The Owner shall neither have control
over or charge of, nor be responsible for, the construction means, methods,
techniques, sequences or procedures, or for the safety precautions and programs
in connection with the Work, since these are solely the Design-Builder’s rights
and responsibilities under the Design-Build Documents, except as provided in
Section A.3.3.7.
§ A.2.3.6 The Owner shall not be responsible for the Design-Builder’s failure to
perform the Work in accordance with the requirements of the Design-Build
Documents. The Owner shall not have control over or charge of and will not be
responsible for acts or omissions of the Design-Builder, Architect, Contractors,
or their agents or employees, or any other persons or entities performing
portions of the Work for the Design-Builder.
§ A.2.3.7 The Owner may reject Work that does not conform to the Design-Build
Documents. Whenever the Owner considers it necessary or advisable, the Owner
shall have authority to require inspection or testing of the Work in accordance
with Section A.13.5.2, whether or not such Work is fabricated, installed or
completed. However, neither this authority of the Owner nor a decision made in
good faith either to exercise or not to exercise such authority shall give rise
to a duty or responsibility of the Owner to the Design-Builder, the Architect,
Contractors, material and equipment suppliers, their agents or employees, or
other persons or entities performing portions of the Work.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

7



--------------------------------------------------------------------------------



 



§ A.2.3.8 The Owner may appoint an on-site project representative to observe the
Work and to have such other responsibilities as the Owner and the Design-Builder
agree to in writing.
§ A.2.3.9 The Owner shall conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion.
§ A.2.4 OWNER’S RIGHT TO STOP WORK
§ A.2.4.1 If the Design-Builder fails to correct Work which is not in accordance
with the requirements of the Design-Build Documents as required by
Section A.12.2 or fails to carry out Work in accordance with the Design-Build
Documents in any material respect, the Owner may issue a written order to the
Design-Builder to stop the Work, or any portion thereof, until the cause for
such order has been eliminated; however, the right of the Owner to stop the Work
shall not give rise to a duty on the part of the Owner to exercise this right
for the benefit of the Design-Builder or any other person or entity, except to
the extent required by Section A.6.1.3.
§ A.2.5 OWNER’S RIGHT TO CARRY OUT THE WORK
§ A.2.5.1 If the Design-Builder defaults or neglects to carry out the Work in
accordance with the Design-Build Documents and fails within a seven-day period
after receipt of written notice from the Owner to commence and continue
correction of such default or neglect with diligence and promptness, the Owner
may after such seven-day period give the Design-Builder a second written notice
to correct such deficiencies within a three-day period. If the Design-Builder
within such three-day period after receipt of such second notice fails to
commence and continue to correct any deficiencies, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case, an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Design-Builder the reasonable cost of correcting such
deficiencies. If payments due the Design-Builder are not sufficient to cover
such amounts, the Design-Builder shall pay the difference to the Owner.
§ A.2.6 OWNER’S RIGHT TO AUDIT
§ A.2.6.1 The Design-Builder shall keep full and accurate records of all costs
incurred and items billed in connection with the performance of the Work, which
records shall be open to audit by the Owner or its authorized representatives
during performance of the Work and until three (3) years after Final Payment. In
addition, the Design-Builder shall make it a condition of all subcontracts
relating to the Work that any and all Subcontractors and Sub-subcontractors will
keep accurate records of costs incurred and items billed in connection with
their work and that such records shall be open to audit by the Owner or its
authorized representatives during performance of the Work and until three
(3) years after its completion.
§ A.2.7 CONTRACTUAL RELATIONSHIP
§ A.2.7.1 Nothing contained in the Contract Documents or in any written approval
or recommendation given by Owner or Development Manager hereunder shall create
any contractual relationship or special promise between Owner or Development
Manager and any Subcontractor or Sub-subcontractor an employee of the Owner or
Development Manager or in any way entitle any Subcontractor or
Sub-subcontractor, materialman or workman to any decree or judgment against the
Owner or Development Manager.
ARTICLE A.3 DESIGN-BUILDER

§ A.3.1 GENERAL
§ A.3.1.1 The Design-Builder is the person or entity identified as such in the
Agreement and is referred to throughout the Design-Build Documents as if
singular in number. The Design-Builder may be an architect or other design
professional, a construction contractor, a real estate developer or any other
person or entity legally permitted to do business as a design-builder in the
location where the Project is located. The term “Design-Builder” means the
Design-Builder or the Design-Builder’s authorized representative. The
Design-Builder’s representative is authorized to act on the Design-Builder’s
behalf with respect to the Project.
§ A.3.1.2 The Design-Builder shall perform the Work in accordance with the
Design-Build Documents.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

8



--------------------------------------------------------------------------------



 



§ A.3.2 DESIGN SERVICES AND RESPONSIBILITIES
§ A.3.2.1 When applicable law requires that services be performed by licensed
professionals, the Design-Builder shall provide those services through the
performance of qualified persons or entities duly licensed to practice their
professions. The Owner understands and agrees that the services performed by the
Design-Builder’s Architect and the Design-Builder’s other design professionals
and consultants are undertaken and performed in the sole interest of and for the
exclusive benefit of the Design-Builder.
§ A.3.2.2 The agreements between the Design-Builder and Architect or other
design professionals identified in the Agreement, and in any subsequent
Modifications, shall be in writing. These agreements, including services and
financial arrangements with respect to this Project, shall be promptly and fully
disclosed to the Owner upon the Owner’s written request.
§ A.3.2.3 The Design-Builder shall be responsible to the Owner for acts and
omissions of the Design-Builder’s employees, Architect, Contractors,
Subcontractors and their agents and employees, and other persons or entities,
including the Architect and other design professionals, performing any portion
of the Design-Builder’s obligations under the Design-Build Documents.
§ A.3.2.4 The Design-Builder shall carefully study and compare the Design-Build
Documents, materials and other information provided by the Owner pursuant to
Section A.2.2, shall take field measurements of any existing conditions related
to the Work, shall observe any conditions at the site affecting the Work, and
report promptly to the Owner any errors, inconsistencies or omissions
discovered.
§ A.3.2.5 The Design-Builder shall provide to the Owner for Owner’s written
approval design documents sufficient to establish the size, quality and
character of the Project; its architectural, structural, mechanical and
electrical systems; and the materials and such other elements of the Project to
the extent required by the Design-Build Documents. Deviations, if any, from the
Design-Build Documents shall be disclosed in writing.
§ A.3.2.6 Upon the Owner’s written approval of the design documents submitted by
the Design-Builder, the Design-Builder shall provide construction documents for
review and written approval by the Owner. The construction documents shall set
forth in detail the requirements for construction of the Project. The
construction documents shall include drawings and specifications that establish
the quality levels of materials and systems required. Deviations, if any, from
the Design-Build Documents shall be disclosed in writing. Construction documents
may include drawings, specifications, and other documents and electronic data
setting forth in detail the requirements for construction of the Work, and
shall:

  .1   be consistent with the approved design documents;     .2   provide
information for the use of those in the building trades; and     .3   include
documents customarily required for regulatory agency approvals.

§ A.3.2.7 The Design-Builder shall meet with the Owner and/or Development
Manager periodically to review progress of the design and construction
documents.
§ A.3.2.8 Upon the Owner’s written approval of construction documents, the
Design-Builder, with the assistance of the Owner, shall prepare and file
documents required to obtain necessary approvals of governmental authorities
having jurisdiction over the Project.
§ A.3.2.9 The Design-Builder shall obtain from each of the Design-Builder’s
professionals and furnish to the Owner certifications with respect to the
documents and services provided by such professionals (a) that, to the best of
their knowledge, information and belief, the documents or services to which such
certifications relate (i) are consistent with the Project Criteria set forth in
the Design-Build Documents, except to the extent specifically identified in such
certificate, (ii) comply with applicable professional practice standards, and
(iii) comply with applicable laws, ordinances, codes, rules and regulations
governing the design of the Project; and (b) that the Owner and its consultants
shall be entitled to rely upon the accuracy of the representations and
statements contained in such certifications.
§ A.3.2.10 If the Owner requests the Design-Builder, the Architect or the
Design-Builder’s other design professionals to execute certificates other than
those required by Section A.3.2.9, the proposed language of such certificates
shall be submitted to the Design-Builder, or the Architect and such design
professionals through the Design-Builder, for review and negotiation at least 14
days prior to the requested dates of execution. Neither the Design-Builder, the
Architect nor such other design professionals shall be required to execute
certificates that would require knowledge, services or responsibilities beyond
the scope of their respective agreements with the Owner or Design-Builder.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

9



--------------------------------------------------------------------------------



 



§ A.3.3 CONSTRUCTION
§ A.3.3.1 The Design-Builder shall perform no construction Work prior to the
Owner’s review and approval of the construction documents. The Design-Builder
shall perform no portion of the Work for which the Design-Build Documents
require the Owner’s review of submittals, such as Shop Drawings, Product Data
and Samples, until the Owner has approved each submittal.
§ A.3.3.2 The construction Work shall be in accordance with approved submittals,
except that the Design-Builder shall not be relieved of responsibility for
deviations from requirements of the Design-Build Documents by the Owner’s
approval of design and construction documents or other submittals such as Shop
Drawings, Product Data, Samples or other submittals unless the Design-Builder
has specifically informed the Owner in writing of such deviation at the time of
submittal and (1) the Owner has given written approval to the specific deviation
as a minor change in the Work, or (2) a Change Order or Construction Change
Directive has been issued authorizing the deviation. The Design-Builder shall
not be relieved of responsibility for errors or omissions in design and
construction documents or other submittals such as Shop Drawings, Product Data,
Samples or other submittals by the Owner’s approval thereof.
§ A.3.3.3 The Design-Builder shall direct specific attention, in writing or on
resubmitted design and construction documents or other submittals such as Shop
Drawings, Product Data, Samples or similar submittals, to revisions other than
those requested by the Owner on previous submittals. In the absence of such
written notice, the Owner’s approval of a resubmission shall not apply to such
revisions.
§ A.3.3.4 When the Design-Build Documents require that a Contractor provide
professional design services or certifications related to systems, materials or
equipment, or when the Design-Builder in its discretion provides such design
services or certifications through a Contractor, the Design-Builder shall cause
professional design services or certifications to be provided by a properly
licensed design professional, whose signature and seal shall appear on all
drawings, calculations, specifications, certifications, Shop Drawings and other
submittals prepared by such professional. Shop Drawings and other submittals
related to the Work designed or certified by such professionals, if prepared by
others, shall bear such design professional’s written approval. The Owner shall
be entitled to rely upon the adequacy, accuracy and completeness of the
services, certifications or approvals performed by such design professionals.
§ A.3.3.5 The Design-Builder shall be solely responsible for and have control
over all construction means, methods, techniques, sequences and procedures and
for coordinating all portions of the Work under the Design-Build Documents.
§ A.3.3.6 The Design-Builder shall keep the Owner informed of the progress and
quality of the Work.
§ A.3.3.7 The Design-Builder shall be responsible for the supervision and
direction of the Work, using the Design-Builder’s best skill and attention. If
the Design-Build Documents give specific instructions concerning construction
means, methods, techniques, sequences or procedures (including without
limitation safety programs), the Design-Builder shall evaluate the jobsite
safety thereof and, except as stated below, shall be fully and solely
responsible for the jobsite safety of such means, methods, techniques, sequences
or procedures. If the Design-Builder determines that such means, methods,
techniques, sequences or procedures may not be safe, the Design-Builder shall
give timely written notice to the Owner and shall not proceed with that portion
of the Work without further written instructions from the Owner. If the
Design-Builder is then instructed to proceed with the required means, methods,
techniques, sequences or procedures without acceptance of changes proposed by
the Design-Builder, the Owner shall be solely responsible for any resulting loss
or damage.
§ A.3.3.8 The Design-Builder shall be responsible for inspection of portions of
Work already performed to determine that such portions are in proper condition
to receive subsequent Work.
§ A.3.3.9 The Design-Builder is responsible for ensuring that the Work will be
completed in accordance with the Project Schedule and in connection therewith
shall ensure that all material suppliers, Contractors and Subcontractors and
their agents, and employees (1) adhere to the Contract Documents; (2) order
materials on time, taking into consideration current market and delivery
conditions; and (3) provide materials on time, taking into consideration current
market and delivery conditions. The Design-Builder shall inspect all materials
delivered to the site and shall reject all materials which will not conform with
the Contract Documents when properly installed and the Design-Builder shall also
coordinate its Work with that of all others on the Project including, but not
limited to, coordinating deliveries, storage and installations, and use of all
construction utilities. The Design-Builder shall be responsible for the space
requirements, location and routing of its equipment. In areas and locations
where the proper and most effective space requirements, locations and routing
cannot be made as indicated, the Design-Builder shall meet with all others
involved before installation to plan the most effective and efficient method of
overall installation.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

10



--------------------------------------------------------------------------------



 



§ A.3.3.10 The Design-Builder shall give notices and comply with applicable
laws, ordinances, rules, regulations and lawful orders of public authorities
bearing on the Work, including those with respect to the safety of persons and
property and their protection from damages, injury or loss and shall coordinate
any and all inspections required by governmental authorities. The Contractor
shall promptly remedy damage and loss to property at the site caused in whole or
in part by the Design-Builder, its Contractors, Subcontractors, or anyone
directly or indirectly employed by any of them or by anyone for whose acts they
may be liable, except for damage or loss attributable solely to acts or
omissions of the Owner or Development Manager or by anyone for whose acts any of
them may be liable and not attributable to the fault or negligence of the
Design-Builder, its Contractors, or anyone directly or indirectly employed by
them. The foregoing obligations of the Design-Builder are in addition to the
Design-Builder’s obligations under other provisions hereunder.
§ A.3.3.11 If any of the Work is required to be inspected or approved by any
public authority, the Design-Builder shall cause such inspection or approval to
be performed and shall coordinate such inspections with progress of the Work as
necessary to avoid delays in issuance of the final certificates of occupancy and
Project Closeout (as defined in the Agreement). No inspection performed or
failed to be performed by the Owner or Development Manager hereunder shall be a
waiver of any of the Design-Builder’s obligations hereunder or be construed as
an approval or acceptance of the Work or any part thereof.
§ A.3.3.12 The Design-Builder shall establish and maintain benchmarks and all
other grades, lines and levels necessary for the Work report errors or
inconsistencies to the Owner and Development Manager before commencing work. The
Design-Builder shall provide access to the Work for Owner, Development Manager
and other persons designated by the Owner, and governmental inspectors. Any
encroachments made by the Design-Builder, Contractors or Subcontractors on
adjacent properties caused by construction, except for encroachments arising
from errors or omissions not reasonably discoverable by the Design-Builder in
the Contract Documents, shall be the sole responsibility of the Design-Builder,
and the Design-Builder shall correct such encroachments within thirty (30) days
of the improvement survey (or as soon thereafter as reasonably possible), at the
Design-Builder’s sole cost and expense, either by the removal of the
encroachment (and subsequent reconstruction of the Project site), or agreement
with Owner (in form and substance satisfactory to the Owner in its sole
discretion) allowing the encroachments to remain.
§ A.3.3.13 Where the Design-Build Documents refer to particular construction
means, methods, techniques, sequences or procedures or indicate or imply that
such are to be used in the Work, such mention is intended only to indicate that
the operations of the Design-Builder shall be such as to produce at least the
quality of Work implied by the operations described, but the actual
determination of whether or not the described operations may be safely and
suitably employed on the Work shall be the responsibility of the Design-Builder,
who shall notify the Owner and Development Manager in writing of the actual
means, methods, techniques, sequences or procedures which will be employed on
the Work, if these differ from those mentioned in the Design-Build Documents.
All loss, damage or liability, or cost of correcting defective Work arising from
the employment of any construction means, methods, techniques, sequences or
procedures referred to, indicated or implied by the Design-Build Documents,
shall be borne by the Design-Builder, unless the Design-Builder has given timely
notice to the Owner and Development Manager in writing that such means, methods,
techniques, sequences or procedures are not safe or suitable and the
Design-Builder has then been instructed in writing to proceed at the Owner’s
risk.
§ A.3.3.14 All Work shall be set or laid out on the premises by Design-Builder,
who will be held responsible for its correctness. If there is any discrepancy
between actual lines and levels in drawings, Design-Builder shall notify Owner
and Development Manager in writing, describing such discrepancy, and shall not
proceed with any work affected thereby until written instructions are received
from the Owner.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

11



--------------------------------------------------------------------------------



 



§ A.3.3.15 If any of the Work is required to be inspected or approved by any
public authority, Design-Builder shall cause such inspection or approval to be
performed. No inspection performed or failed to be performed by Owner hereunder
shall be a waiver of any of Design-Builder’s obligations hereunder or be
construed as an approval or acceptance of the Work or any part thereof.
§ A.3.3.16 Design-Builder acknowledges that it is Design-Builder’s
responsibility to hire all personnel for the proper and diligent prosecution of
the Work and Design-Builder shall use its best efforts to maintain labor peace
for the duration of the Work.
§ A.3.4 LABOR AND MATERIALS

§ A.3.4.1 Unless otherwise provided in the Design-Build Documents, the
Design-Builder shall provide or cause to be provided and shall pay for design
services, labor, materials, equipment, tools, construction equipment and
machinery, water, heat, utilities, transportation and other facilities and
services necessary for proper execution and completion of the Work, whether
temporary or permanent and whether or not incorporated or to be incorporated in
the Work.
§ A.3.4.2 When a material is specified in the Design-Build Documents, the
Design-Builder may make substitutions only with the consent of the Owner and, if
appropriate, in accordance with a Change Order.
§ A.3.4.3 The Design-Builder shall enforce strict discipline and good order
among the Design-Builder’s employees and other persons carrying out the
Design-Build Contract. The Design-Builder shall not permit employment of unfit
persons or persons not skilled in tasks assigned to them. The Design-Builder
shall also at all times use best efforts and its judgment as an experienced
contractor to adopt and implement policies and practices which are designed to
avoid work stoppages, slowdowns, disputes, or strikes, and shall, at all times,
use best efforts to maintain project-wide labor harmony.
§ A.3.4.4 In making a request for substitution, Design-Builder will be deemed to
have represented that:

  1.   The Design-Builder has investigated the proposed substitution and has
determined that it is equal to or superior in all respects to that specified
including warranties; and     2.   That the cost data presented with the request
for substitution is complete and includes all costs of labor, materials,
equipment, profit, and overhead, as well as any costs required to adapt and/or
coordinate the substitution with adjacent or existing construction.     3.  
Will coordinate the installation of the accepted substitute, making such changes
as may be required for the Work to be complete in all respects.

§ A.3.5 WARRANTY
§ A.3.5.1 The Design-Builder warrants to the Owner that materials and equipment
furnished under the Design-Build Documents will be of good quality and new
unless otherwise required or permitted by the Design-Build Documents, that the
Work will be free from defects not inherent in the quality required or permitted
by law or otherwise, and that the Work will conform to the requirements of the
Design-Build Documents. Work not conforming to these requirements, including
substitutions not properly approved and authorized, may be considered defective.
The Design-Builder’s warranty excludes remedy for damage or defect caused by
abuse, modifications not executed by the Design-Builder, improper or
insufficient maintenance, improper operation, or normal wear and tear and normal
usage. If required by the Owner, the Design-Builder shall furnish satisfactory
evidence as to the kind and quality of materials and equipment.
§ A.3.5.2 Except when a longer warranty and guarantee time is specifically
called for in the Specifications or other Contract Documents or is otherwise
required by law, the warranties and guarantees provided for in the Contract
Documents shall be for **, shall apply to all corrected or repair work performed
in connection with Work performed under the Contract Documents, and shall be in
form and content otherwise reasonably satisfactory to the Owner. Warranties
shall become effective on the date of Substantial Completion (or acceptance,
testing and commissioning of the corresponding component of the Work, if later)
of the entire Work and delivery thereof to Owner for occupancy.
§ A.3.5.3 In addition to the foregoing stipulations, the Contractor shall comply
with all other warranties referred to in any portions of the Contract Documents
or that are otherwise provided by law or in equity. To the extent such
warranties overlap, the more stringent requirement shall govern.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

12



--------------------------------------------------------------------------------



 



§ A.3.6 TAXES
§ A.3.6.1 In accordance with Subparagraph 7.7.16 of the AIA A141 Agreement
between Owner and Design-Builder, Owner is exempt from sales and use taxes with
respect to the Project, as agent for County of Westchester Industrial
Development Agency (“WIDA”). Accordingly, the Design-Builder shall not be
required to pay sales or use taxes for the Work provided by the Design-Builder
and if it does, such taxes shall not be included in the cost of the Work..
§ A.3.7 PERMITS, FEES AND NOTICES
§ A.3.7.1 The Design-Builder shall secure and pay for building and other permits
and governmental fees, licenses and inspections necessary for the proper
execution and completion of the Work which are customarily secured after
execution of the Design-Build Contract and which were legally required on the
date the Owner accepted the Design-Builder’s proposal. Building permits and
other authorizations from appropriate governmental agencies shall be obtained
prior to the commencement of construction and shall be posted in a prominent
place within the Project, in accordance with applicable law.
§ A.3.7.2 The Design-Builder shall comply with and give notices required by
laws, ordinances, rules, regulations and lawful orders of public authorities
relating to the Project. The Design-Builder shall timely arrange for necessary
inspections by governmental authorities to enable the Owner to obtain all
necessary occupancy permits.
§ A.3.7.3 It is the Design-Builder’s responsibility to ascertain that the Work
is in accordance with applicable laws, ordinances, codes, rules and regulations.
§ A.3.7.4 If the Design-Builder performs Work contrary to applicable laws,
ordinances, codes, rules and regulations, the Design-Builder shall assume
responsibility for such Work and shall bear the costs attributable to
correction.
§ A.3.8 ALLOWANCES
§ A.3.8.1 The Design-Builder shall include in the Contract Sum all allowances
stated in the Design-Build Documents. Items covered by allowances shall be
supplied for such amounts and by such persons or entities as the Owner may
direct, but the Design-Builder shall not be required to employ persons or
entities to which the Design-Builder has reasonable objection.
§ A.3.8.2 Unless otherwise provided in the Design-Build Documents:

  .1   allowances shall cover the cost to the Design-Builder of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;     .2   Design-Builder’s costs for unloading and handling at the
site, labor, installation costs, overhead, profit and other expenses
contemplated for stated allowance amounts shall be included in the Contract Sum
but not in the allowances; and     .3   whenever costs are more than or less
than allowances, the Contract Sum shall be adjusted accordingly by Change Order.
The amount of the Change Order shall reflect (1) the difference between actual
costs and the allowances under Section A.3.8.2.1 and (2) changes in
Design-Builder’s costs under Section A.3.8.2.2.

§ A.3.8.3 Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work.
§ A.3.9 DESIGN-BUILDER’S SCHEDULE
§ A.3.9.1 The Design-Builder, promptly after execution of the Design-Build
Contract, shall prepare and submit for the Owner’s information the
Design-Builder’s preliminary Project schedule for the Work. The schedule shall
not exceed time limits and shall be in such detail as required under the
Design-Build Documents, shall be revised at appropriate intervals as required by
the conditions of the Work and Project, shall be related to the entire Project
to the extent required by the Design-Build Documents, shall provide for
expeditious and practicable execution of the Work and shall include allowances
for periods of time required for the Owner’s review and for approval of
submissions by authorities having jurisdiction over the Project.
§ A.3.9.2 The Design-Builder shall prepare and keep current a schedule of
submittals required by the Design-Build Documents.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

13



--------------------------------------------------------------------------------



 



§ A.3.9.3 The Design-Builder shall perform the Work in general accordance with
the most recent schedules submitted to the Owner.
§ A.3.9.4 Recurrent failure of the Design-Builder to submit or keep current the
Project schedule as required by conditions of the Work, shall be grounds for
withholding of payments due the Design-Builder by the Owner, until such Project
schedule is provided. In the event that the Design-Builder fails to maintain,
update and provide the Owner and Development Manager with copies of the Project
schedule required by the Contract Documents, the Owner shall have the right, in
addition to its other rights and remedies, to engage a competent professional to
prepare and/or maintain such Project schedule, at the Design-Builder’s expense,
and the Design-Builder and all Contractors and Subcontractors shall cooperate
fully in such activity.
§ A.3.9.5 In the event that the Owner determines that the performance of the
Work, as of any date, has not progressed or reached the level of completion
contemplated by the Milestones set out in the Contract Documents as of such date
and the scheduled delivery and/or substantial completion dates are clearly in
jeopardy, the Owner shall have the right to order the Design-Builder to take
corrective measures necessary to expedite the progress of construction
(“Extraordinary Measures”), including without limitation: (1) working additional
shifts or overtime; (2) supplying additional manpower, equipment, and
facilities; and (3) other similar measures. Such Extraordinary Measures shall
continue until the progress of the Work as of the pertinent date complies with
the stage of completion contemplated by the Contract Documents as of such date.
§ A.3.9.6 In addition, Design-Builder shall perform the Work in accordance with
the construction milestones set forth on Exhibit D to the Contract (A141). In
the event the Design-Builder fails to keep the Construction Milestones, the
Design-Builder shall notify the Owner and the Development Manager of such
failure and shall propose an “Action Plan” to the Owner and the Development
Manager that would result in a timely delivery of the Project in accordance with
the Project schedule. The Owner’s rights to receive an Action Plan shall be in
addition to, and not in derogation of, any other rights of the Owner.
§ A.3.10 DOCUMENTS AND SAMPLES AT THE SITE
§ A.3.10.1 The Design-Builder shall maintain at the site for the Owner one
record copy of the drawings, specifications, addenda, Change Orders and other
Modifications, in good order and marked currently to record field changes and
selections made during construction, and one record copy of approved Shop
Drawings, Product Data, Samples and similar required submittals. These shall be
delivered to the Owner upon completion of the Work.
§ A.3.10.2 During the progress of the Work, the Design-Builder shall also keep
on file at the site a complete and separate set of black line prints of the
Drawings and Specifications on which shall be accurately and promptly noted, as
the Work progresses, the following: (1) the progress of the Work installed; and
(2) all revisions (including, without limitation, revisions to partition
locations, plumbing, heating and ventilation, electrical work and site utility
lines, and fire protection systems) wherever the Work installed is other than as
shown on the Contract Drawings, or described in the Specifications. The
Design-Builder shall be responsible for assuring that of the progress of the
Work and the revisions are delineated by the specific trade involved.
§ A.3.10.3 At the completion of the Work the Design-Builder shall submit to the
Development Manager and Owner for approval by them, complete sets of as-built
drawings as required under the Contract Documents. The Design-Builder shall
prepare three (3) complete sets of manufacturer’s catalogs, instructions, and
other similar data, including, without limitation, the necessary photographic
cuts, diagrams, value charts, and similar material, covering all mechanical and
manually operated devices furnished and/or installed in any permanent structure.
This information is intended to serve to instruct and assist maintenance
personnel in the care, operation, maintenance and repair of all such devices.
The above copies shall be delivered to the Owner prior to Final Payment.
§ A.3.11 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
§ A.3.11.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Design-Builder or a Contractor,
Subcontractor, manufacturer, supplier or distributor to illustrate some portion
of the Work.
§ A.3.11.2 Product Data are illustrations, standard schedules, performance
charts, instructions, brochures, diagrams and other information furnished by the
Design-Builder to illustrate materials or equipment for some portion of the
Work.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

14



--------------------------------------------------------------------------------



 



§ A.3.11.3 Samples are physical examples that illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
§ A.3.11.4 Shop Drawings, Product Data, Samples and similar submittals are not
Design-Build Documents. The purpose of their submittal is to demonstrate for
those portions of the Work for which submittals are required by the Design-Build
Documents the way by which the Design-Builder proposes to conform to the
Design-Build Documents.
§ A.3.11.5 The Design-Builder shall review for compliance with the Design-Build
Documents and approve and submit to the Owner only those Shop Drawings, Product
Data, Samples and similar submittals required by the Design-Build Documents with
reasonable promptness and in such sequence as to cause no delay in the Work or
in the activities of the Owner or of separate contractors.
§ A.3.11.6 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Design-Builder represents that the Design-Builder has
determined and verified materials, field measurements and field construction
criteria related thereto, or will do so, and has checked and coordinated the
information contained within such submittals with the requirements of the Work
and of the Design-Build Documents.
§ A.3.11.7 Submittals shall not be used as a substitution for Change Orders, the
substitution of materials or manufacturer or other procedures required by the
Contract Documents and shall not constitute approval or authorization for change
in the Contract Documents which change may be made only through an approved
Change Order or directive in accordance with the Contract.
§ A.3.12 USE OF SITE
§ A.3.12.1 The Design-Builder shall confine operations at the site to areas
permitted by law, ordinances, permits and the Design-Build Documents, and shall
not unreasonably encumber the site with materials or equipment.
§ A.3.13 CUTTING AND PATCHING
§ A.3.13.1 The Design-Builder shall be responsible for cutting, fitting or
patching required to complete the Work or to make its parts fit together
properly.
§ A.3.13.2 The Design-Builder shall not damage or endanger a portion of the Work
or fully or partially completed construction of the Owner or separate
contractors by cutting, patching or otherwise altering such construction or by
excavation. The Design-Builder shall not cut or otherwise alter such
construction by the Owner or a separate contractor except with written consent
of the Owner and of such separate contractor; such consent shall not be
unreasonably withheld. The Design-Builder shall not unreasonably withhold from
the Owner or a separate contractor the Design-Builder’s consent to cutting or
otherwise altering the Work.
§ A.3.13.3 The Design-Builder shall locate, protect and save from injury
utilities of all kinds, either above or below grade, inside or outside of any
structure, found in the areas affected by its work. The Design-Builder shall be
responsible for all damage caused to such utility by the operation of equipment,
or delivery of materials, or as the direct or indirect result of any of its work
and shall repair all such damages at its expense and as part of the work
included in the Contract Documents. The Contractor shall not be entitled to any
increase in the Cost of the Work or the Contract Time on account of such damage
to any utility.
§ A.3.14 CLEANING UP
§ A.3.14.1 The Design-Builder shall keep the premises and surrounding area free
from accumulation of waste materials or rubbish caused by operations under the
Design-Build Contract. At completion of the Work, the Design-Builder shall
remove from and about the Project waste materials, rubbish, the Design-Builder’s
tools, construction equipment, machinery and surplus materials.
§ A.3.14.2 If the Design-Builder fails to clean up as provided in the
Design-Build Documents, the Owner may do so and the cost thereof shall be
charged to the Design-Builder.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

15



--------------------------------------------------------------------------------



 



§ A.3.15 ACCESS TO WORK
§ A.3.15.1 The Design-Builder shall provide the Owner and Development Manager
access to the Work in preparation and progress wherever located.
§ A.3.16 ROYALTIES, PATENTS AND COPYRIGHTS
§ A.3.16.1 The Design-Builder shall pay all royalties and license fees. The
Design-Builder shall defend suits or claims for infringement of copyrights and
patent rights or other intellectual property and shall hold the Owner harmless
from loss on account thereof, but shall not be responsible for such defense or
loss when a particular design, process or product of a particular manufacturer
or manufacturers is required or where the copyright violations are contained in
drawings, specifications or other documents prepared by or furnished to the
Design-Builder by the Owner. However, if the Design-Builder has reason to
believe that the required design, process or product is an infringement of a
copyright or a patent or other intellectual property, the Design-Builder shall
be responsible for such loss unless such information is promptly furnished to
the Owner.
§ A.3.17 INDEMNIFICATION
§ A.3.17.1 To the fullest extent permitted by law, the Design-Builder shall
defend, indemnify and hold harmless the Owner, OSI Pharmaceuticals, Inc.,
Development Manager, WIDA, Owner’s consultants, and agents and employees of any
of them (the “Indemnitees”) from and against claims, damages, losses and
expenses, including but not limited to attorneys’ fees, arising out of or
resulting from performance or lack of performance of the Work, including without
limitation: (i) all liability, claims and demands on account of injury to
persons, including death resulting therefrom, and damage to property arising out
of the performance, or lack of performance, by Design-Builder and all
Contractors and Subcontractors, their respective employees and agents (the
“Indemnitors”), (ii) from and against all claims, obligations, fines, liens,
penalties, actions, damages, liabilities, costs, charges and expenses in
connection with and/or due to any accident or event in or about the Project
site, due to any fraudulent, wrongful, negligent, willful act, error, omission,
breach of contract, or infringement of any patent right, by any of the
Indemnitors, (iii) from any claim, cost, loss, damage, expense or liability,
including legal fees, which it might incur by reason of any action, law suit or
proceeding arising out of a failure to work in accordance with any requirement
or provision of OSHA, and from any costs, fines, penalties levied by any
governmental authority, and the legal expenses incurred in connection therewith,
which the Indemnitees may suffer by reason of the Indemnitors’ failure to work
in accordance with any requirement or provision of this Contract, OSHA or Owner,
provided that such claim, damage, loss or expense is attributable to bodily
injury, sickness, disease or death or to injury to or destruction of tangible
property other than the Work itself, but only to the extent caused by the
negligent acts or omissions of the Indemnitor, anyone directly or indirectly
employed by them or anyone for whose acts they may be liable, regardless of
whether or not such claim, damage, loss or expense is caused in part by a party
indemnified hereunder. Such obligation shall not be construed to negate, abridge
or reduce other rights or obligations of indemnity that would otherwise exist as
to a party or person described in this Section A.3.17.
§ A.3.17.2 In claims against any person or entity indemnified under this
Section A.3.17 by an employee of the Design-Builder, the Architect, a
Contractor, a Subcontractor, anyone directly or indirectly employed by them or
anyone for whose acts they may be liable, the indemnification obligation under
Section A.3.17.1 shall not be limited by a limitation on amount or type of
damages, compensation or benefits payable by or for the Design-Builder, the
Architect or a Contractor or a Subcontractor under workers’ compensation acts,
disability benefit acts or other employee benefit acts.
§ A.3.17.3 The provisions of paragraphs A.3.16 and A.3.17 shall survive
substantial and final completion of the Work, and the termination or expiration
of this Contract and no payment or partial payment, nor the issuance of any
certificate of substantial completions, shall waive or release any rights
afforded by this Section A.3.17.
ARTICLE A.4 DISPUTE RESOLUTION

§ A.4.1 CLAIMS AND DISPUTES
§ A.4.1.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Design-Build
Contract terms, payment of money, extension of time or other relief with respect
to the terms of the Design-Build Contract. The term “Claim” also includes other
disputes and matters in question between the Owner and Design-Builder arising
out of or relating to the Design-Build Contract. Claims must be initiated by
written notice. The responsibility to substantiate Claims shall rest with the
party making the Claim.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

16



--------------------------------------------------------------------------------



 



§ A.4.1.2 Time Limits on Claims. Claims by either party must be initiated within
21 days after occurrence of the event giving rise to such Claim or within
21 days after the claimant first recognizes the condition giving rise to the
Claim, whichever is later. Claims must be initiated by written notice to the
other party.
§ A.4.1.3 Continuing Performance. Pending final resolution of a Claim, except as
otherwise agreed in writing or as provided in Section A.9.7.1 and Article A.14,
the Design-Builder shall proceed diligently with performance of the Design-Build
Contract and the Owner shall continue to make payments in accordance with the
Design-Build Documents.
§ A.4.1.4 Claims for Concealed or Unknown Conditions. If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Design-Build
Documents or (2) unknown physical conditions of an unusual nature which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Design-Build Documents, then the observing party shall give notice to the other
party (with copies to the Development Manager) promptly before conditions are
disturbed and in no event later than 21 days after first observance of the
conditions. The Owner or development manager shall promptly investigate such
conditions and, if they differ materially and cause an increase or decrease in
the Design-Builder’s cost of, or time required for, performance of any part of
the Work, shall negotiate with the Design-Builder an equitable adjustment in the
Contract Sum or Contract Time, or both. If the Owner determines that the
conditions at the site are not materially different from those indicated in the
Design-Build Documents and that no change in the terms of the Design-Build
Contract is justified, the Owner or development manager shall so notify the
Design-Builder in writing, stating the reasons. Claims by the Design-Builder in
opposition to such determination must be made within 21 days after the Owner has
given notice of the decision. If the conditions encountered are materially
different, the Contract Sum and Contract Time shall be equitably adjusted, but
if the Owner and Design-Builder cannot agree on an adjustment in the Contract
Sum or Contract Time, the adjustment shall proceed pursuant to Section A.4.2.
All claims for delay arising from such conditions shall be barred if notice is
not given within such twenty one (21) day period, and a claim made within seven
(7) days thereafter.
§ A.4.1.5 Claims for Additional Cost. If the Design-Builder wishes to make Claim
for an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Section A.10.6.
§ A.4.1.6 If the Design-Builder believes additional cost is involved for reasons
including but not limited to (1) an order by the Owner to stop the Work where
the Design-Builder was not at fault, (2) a written order for the Work issued by
the Owner, (3) failure of payment by the Owner, (4) termination of the
Design-Build Contract by the Owner, (5) Owner’s suspension or (6) other
reasonable grounds, Claim shall be filed in accordance with this Section A.4.1.
§ A.4.1.7 Claims for Additional Time
§ A.4.1.7.1 If the Design-Builder wishes to make Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Design-Builder’s Claim shall include an estimate of the time and its effect on
the progress of the Work. In the case of a continuing delay, only one Claim is
necessary. Claim for delay may only be made if delay adversely affects the
critical path of the Design-Builder’s schedule and adversely affects a portion
of the Work that must be completed as scheduled to avoid delay to the
substantial completion of the Work as a whole.
§ A.4.1.7.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and had an adverse effect on the scheduled construction.
§ A.4.1.7.3 Extensions of time will not be granted for delays caused by
inadequate construction forces, or the failure of the Design-Builder to place
orders for equipment or materials sufficiently in advance to ensure delivery
when needed.
§ A.4.1.8 Injury or Damage to Person or Property. If either party to the
Design-Build Contract suffers injury or damage to person or property because of
an act or omission of the other party or of others for whose acts such party is
legally responsible, written notice of such injury or damage, whether or not
insured, shall be given to the other party within a reasonable time not
exceeding 21 days after discovery. The notice shall provide sufficient detail to
enable the other party to investigate the matter.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

17



--------------------------------------------------------------------------------



 



§ A.4.1.9 If unit prices are stated in the Design-Build Documents or
subsequently agreed upon, and if quantities originally contemplated are
materially changed in a proposed Change Order or Construction Change Directive
so that application of such unit prices to quantities of Work proposed will
cause substantial inequity to the Owner or Design-Builder, the applicable unit
prices shall be equitably adjusted.
§ A.4.1.10 Claims for Consequential Damages. Design-Builder and Owner waive
Claims against each other for consequential damages arising out of or relating
to the Design-Build Contract. This mutual waiver includes:

  .1   damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business and reputation, and for loss of management
or employee productivity or of the services of such persons; and     .2  
damages incurred by the Design-Builder for principal office expenses including
the compensation of personnel stationed there, for losses of financing, business
and reputation, and for loss of profit except anticipated profit arising
directly from the Work.

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article A.14.
Nothing contained in this Section A.4.1.10 shall be deemed to preclude an award
of liquidated direct damages, when applicable, in accordance with the
requirements of the Design-Build Documents.
§ A.4.1.11 If the enactment or revision of codes, laws or regulations or
official interpretations which govern the Project cause an increase or decrease
of the Design-Builder’s cost of, or time required for, performance of the Work,
the Design-Builder shall be entitled to an equitable adjustment in Contract Sum
or Contract Time. If the Owner and Design-Builder cannot agree upon an
adjustment in the Contract Sum or Contract Time, the Design-Builder shall submit
a Claim pursuant to Section A.4.1.
§ A.4.2 RESOLUTION OF CLAIMS AND DISPUTES
§ A.4.2.1 Decision by Neutral. If the parties have identified a Neutral in
Section 6.1 of the Agreement or elsewhere in the Design-Build Documents, then
Claims, excluding those arising under Sections A.10.3 through A.10.5, shall be
referred initially to the Neutral for decision. An initial decision by the
Neutral shall be required as a condition precedent to mediation of all Claims
between the Owner and Design-Builder arising prior to the date final payment is
due, unless 30 days have passed after the Claim has been referred to the Neutral
with no decision having been rendered by the Neutral. Unless the Neutral and all
affected parties agree, the Neutral will not decide disputes between the
Design-Builder and persons or entities other than the Owner.
§ A.4.2.2 Decision by Owner. If the parties have not identified a Neutral in
Section 6.1 of the Agreement or elsewhere in the Design-Build Documents then,
except for those claims arising under Sections A.10.3 and A.10.5, the Owner
shall provide an initial decision. An initial decision by the Owner shall be
required as a condition precedent to mediation of all Claims between the Owner
and Design-Builder arising prior to the date final payment is due, unless
30 days have passed after the Claim has been referred to the Owner with no
decision having been rendered by the Owner.
§ A.4.2.3 The initial decision pursuant to Sections A.4.2.1 and A.4.2.2 shall be
in writing, shall state the reasons therefore and shall notify the parties of
any change in the Contract Sum or Contract Time or both. The initial decision
shall be final and binding on the parties but subject first to mediation under
Section A.4.3 and thereafter to such other dispute resolution methods as
provided in Section 6.2 of the Agreement or elsewhere in the Design-Build
Documents.
§ A.4.2.4 In the event of a Claim against the Design-Builder, the Owner may, but
is not obligated to, notify the surety, if any, of the nature and amount of the
Claim. If the Claim relates to a possibility of a Design-Builder’s default, the
Owner may, but is not obligated to, notify the surety and request the surety’s
assistance in resolving the controversy.
§ A.4.2.5 If a Claim relates to or is the subject of a mechanic’s lien, the
party asserting such Claim may proceed in accordance with applicable law to
comply with the lien notice or filing deadlines prior to initial resolution of
the Claim.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

18



--------------------------------------------------------------------------------



 



§ A.4.3 MEDIATION
§ A.4.3.1 Any Claim arising out of or related to the Design-Build Contract,
except those waived as provided for in Sections A.4.1.10, A.9.10.4 and A.9.10.5,
shall, after initial decision of the Claim or 30 days after submission of the
Claim for initial decision, be subject to mediation as a condition precedent to
arbitration or the institution of legal or equitable or other binding dispute
resolution proceedings by either party.
§ A.4.3.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Mediation Rules of the American Arbitration Association
currently in effect at the time of the mediation. Request for mediation shall be
filed in writing with the other party to the Design-Build Contract and with the
American Arbitration Association. The request may be made concurrently with the
filing of a demand for arbitration or other binding dispute resolution
proceedings but, in such event, mediation shall proceed in advance thereof or of
legal or equitable proceedings, which shall be stayed pending mediation for a
period of 60 days from the date of filing, unless stayed for a longer period by
agreement of the parties or court order.
§ A.4.3.3 The parties shall share the mediator’s fee and any filing fees
equally. The mediation shall be held in the place where the Project is located,
unless another location is mutually agreed upon. Agreements reached in mediation
shall be enforceable as settlement agreements in any court having jurisdiction
thereof.
§ A.4.4 ARBITRATION
§ A.4.4.1 Claims, except those waived as provided for in Sections A.4.1.10,
A.9.10.4 and A.9.10.5, for which initial decisions have not become final and
binding, and which have not been resolved by mediation but which are subject to
arbitration pursuant to Sections 6.2 and 6.3 of the Agreement or elsewhere in
the Design-Build Documents, shall be decided by arbitration which, unless the
parties mutually agree otherwise, shall be in accordance with the Construction
Industry Arbitration Rules of the American Arbitration Association currently in
effect at the time of the arbitration. The demand for arbitration shall be filed
in writing with the other party to the Design-Build Contract and with the
American Arbitration Association. The parties agree that any award issued by the
American Arbitration Association shall be a reasoned award and provide, in
writing, an explanation of any finding and rulings contained in the award.
§ A.4.4.2 A demand for arbitration may be made no earlier than concurrently with
the filing of a request for mediation, but in no event shall it be made after
the date when institution of legal or equitable proceedings based on such Claim
would be barred by the applicable statute of limitations as determined pursuant
to Section A.13.6.
§ A.4.4.3 An arbitration pursuant to this Section A.4.4 may be joined with an
arbitration involving common issues of law or fact between the Owner or
Design-Builder and any person or entity with whom the Owner or Design-Builder
has a contractual obligation to arbitrate disputes which does not prohibit
consolidation or joinder. No other arbitration arising out of or relating to the
Design-Build Contract shall include, by consolidation, joinder or in any other
manner, an additional person or entity not a party to the Design-Build Contract
or not a party to an agreement with the Owner or Design-Builder, except by
written consent containing a specific reference to the Design-Build Contract
signed by the Owner and Design-Builder and any other person or entities sought
to be joined. Consent to arbitration involving an additional person or entity
shall not constitute consent to arbitration of any claim, dispute or other
matter in question not described in the written consent or with a person or
entity not named or described therein. The foregoing agreement to arbitrate and
other agreements to arbitrate with an additional person or entity duly consented
to by the parties to the Agreement shall be specifically enforceable in
accordance with applicable law in any court having jurisdiction thereof.
Notwithstanding the foregoing, Design-Builder shall include an arbitration
provision in all contracts it enters into with Contractors.
§ A.4.4.4 Claims and Timely Assertion of Claims. The party filing a notice of
demand for arbitration must assert in the demand all Claims then known to that
party on which arbitration is permitted to be demanded.
§ A.4.4.5 Judgment on Final Award. The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

19



--------------------------------------------------------------------------------



 



ARTICLE A.5 AWARD OF CONTRACTS
§ A.5.1 Unless otherwise stated in the Design-Build Documents or the bidding or
proposal requirements, the Design-Builder, as soon as practicable after award of
the Design-Build Contract, shall furnish in writing to the Owner the names of
additional persons or entities not originally included in the Design-Builder’s
proposal or in substitution of a person or entity (including those who are to
furnish design services or materials or equipment fabricated to a special
design) proposed for each principal portion of the Work. The Owner will promptly
reply to the Design-Builder in writing stating whether or not the Owner has
reasonable objection to any such proposed additional person or entity. Failure
of the Owner to reply promptly shall constitute notice of no reasonable
objection. The Owner shall have the right to investigate any proposed Contractor
or material supplier, but shall have no duty to do so.
§ A.5.2 The Design-Builder shall not contract with a proposed person or entity
to whom which the Owner has made reasonable and timely objection. The
Design-Builder shall not be required to contract with anyone to whom the
Design-Builder has made reasonable objection.
§ A.5.3 If the Owner (in consultation with Development Manager) has reasonable
objection to a person or entity proposed by the Design-Builder, the
Design-Builder shall propose another to whom the Owner has no reasonable
objection. If the proposed but rejected additional person or entity was
reasonably capable of performing the Work, the Contract Sum and Contract Time
shall be increased or decreased by the difference, if any, occasioned by such
change, and an appropriate Change Order shall be issued before commencement of
the substitute person’s or entity’s Work. However, no increase in the Contract
Sum or Contract Time shall be allowed for such change unless the Design-Builder
has acted promptly and responsively in submitting names as required.
§ A.5.4 The Design-Builder shall not change a person or entity previously
selected if the Owner makes reasonable objection to such substitute.
§ A.5.5 CONTINGENT ASSIGNMENT OF CONTRACTS
§ A.5.5.1 Each agreement for a portion of the Work is assigned by the
Design-Builder to the Owner provided that:

  .1   assignment is effective only after termination of the Design-Build
Contract by the Owner for cause pursuant to Section A.14.2 and only for those
agreements which the Owner accepts by notifying the contractor in writing; and  
  .2   assignment is subject to the prior rights of the surety, if any,
obligated under bond relating to the Design-Build Contract.

§ A.5.5.2 Upon such assignment, if the Work has been suspended for more than
30 days, the Contractor’s compensation shall be equitably adjusted for increases
in cost resulting from the suspension.
ARTICLE A.6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

§ A.6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ A.6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site. The Design-Builder shall cooperate with the Owner and
separate contractors whose work might interfere with the Design-Builder’s Work.
If the Design-Builder claims that delay or additional cost is involved because
of such action by the Owner, the Design-Builder shall make such Claim as
provided in Section A.4.1.
§ A.6.1.2 The term “separate contractor” shall mean any contractor retained by
the Owner pursuant to Section A.6.1.1.
§ A.6.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the work of the
Design-Builder, who shall cooperate with them. The Design-Builder shall
participate with other separate contractors and the Owner in reviewing their
construction schedules when directed to do so. The Design-Builder shall make any
revisions to the construction schedule deemed necessary after a joint review and
mutual agreement. The construction schedules shall then constitute the schedules
to be used by the Design-Builder, separate contractors and the Owner until
subsequently revised.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

20



--------------------------------------------------------------------------------



 



§ A.6.2 MUTUAL RESPONSIBILITY
§ A.6.2.1 The Design-Builder shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities and shall connect and coordinate
the Design-Builder’s construction and operations with theirs as required by the
Design-Build Documents.
§ A.6.2.2 If part of the Design-Builder’s Work depends for proper execution or
results upon design, construction or operations by the Owner or a separate
contractor, the Design-Builder shall, prior to proceeding with that portion of
the Work, promptly report to the Owner apparent discrepancies or defects in such
other construction that would render it unsuitable for such proper execution and
results. Failure of the Design-Builder so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Design-Builder’s Work,
except as to defects not then reasonably discoverable.
§ A.6.2.3 The Owner shall be reimbursed by the Design-Builder for costs incurred
by the Owner which are payable to a separate contractor because of delays,
improperly timed activities or defective construction of the Design-Builder. The
Owner shall be responsible to the Design-Builder for costs incurred by the
Design-Builder because of delays, improperly timed activities, damage to the
Work or defective construction of a separate contractor.
§ A.6.2.4 The Design-Builder shall promptly remedy damage wrongfully caused by
the Design-Builder to completed or partially completed construction or to
property of the Owner or separate contractors.
§ A.6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described in Section A.3.13.
§ A.6.3 OWNER’S RIGHT TO CLEAN UP
§ A.6.3.1 If a dispute arises among the Design-Builder, separate contractors and
the Owner as to the responsibility under their respective contracts for
maintaining the premises and surrounding area free from waste materials and
rubbish, the Owner may clean up and the Owner shall allocate the cost among
those responsible.
ARTICLE A.7 CHANGES IN THE WORK

§ A.7.1 GENERAL
§ A.7.1.1 Changes in the Work may be accomplished after execution of the
Design-Build Contract, and without invalidating the Design-Build Contract, by
Change Order or Construction Change Directive, subject to the limitations stated
in this Article A.7 and elsewhere in the Design-Build Documents. All requests by
Design-Builder for a Change Order shall be made to both Owner and Development
Manager, so that Development Manager can advise Owner about the proposed Change
Order.
§ A.7.1.2 A Change Order shall be based upon agreement between the Owner and
Design-Builder. A Construction Change Directive may be issued by the Owner with
or without agreement by the Design-Builder.
§ A.7.1.3 Changes in the Work shall be performed under applicable provisions of
the Design-Build Documents, and the Design-Builder shall proceed promptly,
unless otherwise provided in the Change Order or Construction Change Directive.
§ A.7.2 CHANGE ORDERS
§ A.7.2.1 A Change Order is a written instrument signed by the Owner and
Design-Builder stating their agreement upon all of the following:

  .1   a change in the Work;     .2   the amount of the adjustment, if any, in
the Contract Sum; and     .3   the extent of the adjustment, if any, in the
Contract Time.

§ A.7.2.2 If the Owner requests a proposal for a change in the Work from the
Design-Builder and subsequently elects not to proceed with the change, a Change
Order shall be issued to reimburse the Design-Builder for any costs incurred for
estimating services, design services or preparation of proposed revisions to the
Design-Build Documents.
§ A.7.2.3 Methods used in determining adjustments to the Contract Sum shall
include those listed in Section A.7.3.3.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

21



--------------------------------------------------------------------------------



 



§ A.7.3 CONSTRUCTION CHANGE DIRECTIVES
§ A.7.3.1 A Construction Change Directive is a written order signed by the Owner
directing a change in the Work prior to agreement on adjustment, if any, in the
Contract Sum or Contract Time, or both. The Owner may by Construction Change
Directive, without invalidating the Design-Build Contract, order changes in the
Work within the general scope of the Design-Build Documents consisting of
additions, deletions or other revisions, the Contract Sum and Contract Time
being adjusted accordingly.
§ A.7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.
§ A.7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:

  .1   mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;     .2   unit prices stated
in the Design-Build Documents or subsequently agreed upon, or equitably adjusted
as provided in Section A.4.1.9;     .3   cost to be determined in a manner
agreed upon by the parties and a mutually acceptable fixed or percentage fee; or
    .4   as provided in Section A.7.3.6.

§ A.7.3.4 Upon receipt of a Construction Change Directive, the Design-Builder
shall promptly proceed with the change in the Work involved and advise the Owner
of the Design-Builder’s agreement or disagreement with the method, if any,
provided in the Construction Change Directive for determining the proposed
adjustment in the Contract Sum or Contract Time.
§ A.7.3.5 A Construction Change Directive signed by the Design-Builder indicates
the agreement of the Design-Builder therewith, including adjustment in Contract
Sum and Contract Time or the method for determining them. Such agreement shall
be effective immediately and shall be recorded as a Change Order.
§ A.7.3.6 If the Design-Builder does not respond promptly or disagrees with the
method for adjustment in the Contract Sum, the method and the adjustment shall
be determined by the Owner on the basis of reasonable expenditures and savings
of those performing the Work attributable to the change, including, in case of
an increase in the Contract Sum, a reasonable allowance for overhead and profit.
In such case, and also under Section A.7.3.3.3, the Design-Builder shall keep
and present, in such form as the Owner may prescribe, an itemized accounting
together with appropriate supporting data. Unless otherwise provided in the
Design-Build Documents, costs for the purposes of this Section A.7.3.6 shall be
limited to the following:

  .1   additional costs of professional services;     .2   costs of labor,
including social security, old age and unemployment insurance, fringe benefits
required by agreement or custom, and workers’ compensation insurance;     .3  
costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;     .4   rental costs of machinery and
equipment, exclusive of hand tools, whether rented from the Design-Builder or
others;     .5   costs of premiums for all bonds and insurance, permit fees, and
sales, use or similar taxes related to the Work; and     .6   additional costs
of supervision and field office personnel directly attributable to the change.

§ A.7.3.7 The amount of credit to be allowed by the Design-Builder to the Owner
for a deletion or change that results in a net decrease in the Contract Sum
shall be actual net cost. When both additions and credits covering related Work
or substitutions are involved in a change, the allowance for overhead and profit
shall be figured on the basis of net increase, if any, with respect to that
change.
§ A.7.3.8 Pending final determination of the total cost of a Construction Change
Directive to the Owner, amounts not in dispute for such changes in the Work
shall be included in Applications for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs. For any
portion of such cost that remains in dispute, the Owner shall make an interim
determination for purposes of monthly payment for those costs. That
determination of cost shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of the Design-Builder to disagree and assert
a Claim in accordance with Article A.4.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

22



--------------------------------------------------------------------------------



 



§ A.7.3.9 When the Owner and Design-Builder reach agreement concerning the
adjustments in the Contract Sum and Contract Time, or otherwise reach agreement
upon the adjustments, such agreement shall be effective immediately and shall be
recorded by preparation and execution of an appropriate Change Order.
§ A.7.4 MINOR CHANGES IN THE WORK
§ A.7.4.1 The Owner shall have authority to order minor changes in the Work not
involving adjustment in the Contract Sum or extension of the Contract Time and
not inconsistent with the intent of the Design-Build Documents. Such changes
shall be effected by written order and shall be binding on the Design-Builder.
The Design-Builder shall carry out such written orders promptly.
§ A,7.5 CHANGE ORDER REQUESTS
§ A.7.5.1 Owner may propose Changes in the Work by issuing supplementary
instructions to the Design-Builder describing the Change and requesting from the
Design-Builder the submission of a Change Order Request. Where time does not
permit the processing of a Change Order prior to commencing the Work,
Design-Builder shall, upon written order from the Owner, proceed with the Work
while concurrently proceeding with preparation and submission of a Change Order
Request.
§ A.7.5.2 Within five (5) days of receipt of supplemental instructions or a
written order to proceed with a Change in the Work, Design-Builder shall provide
to the Owner a preliminary estimate of any change in the Contract Sum or
Contract Time for such Change in the Work. In no more than fifteen (15) days
thereafter, Design-Builder shall submit a Change Order Request to the Owner
indicating the requested adjustment in the Contract Sum and Contract Time, if
any, justified with an itemization of all costs of labor, materials, supplies,
equipment and reasonable overhead and profit. Any request for an extension of
time shall be justified by reference to the then current construction schedule.
If no Change Order Request is submitted by Design-Builder within twenty
(20) days of the initial Owner request therefore, and the Design-Builder does
not submit such Change Order Request within five (5) days after written notice
from the Owner to the Design-Builder following the expiration of such twenty
(20) day period, it shall be conclusively presumed that the Change proposed in
the supplementary instructions to the Design-Builder will not result in an
increase in the Contract Sum or in the Contract Time and that the Design-Builder
will perform the Work without any such increases. If Design-Builder is unable to
submit the above information within the specified time limit, it shall notify
the Owner in writing, setting forth for approval a date by which it will submit
the information as well as a schedule for the performance of the Work.
§ A.7.5.3 Upon Owner’s acceptance of a Change Order Request, the Design-Builder
shall prepare a Change Order for execution by the Owner and the Design-Builder
adjusting the Contract Sum and Contract Time.
§ A.7.5.4 In the event that the Owner and Design-Builder do not agree on an
adjustment in the Contract Sum or a change in the Contract Time, Design-Builder
shall perform such work and the adjustment to the Contract Sum and Contract Time
shall be submitted to arbitration unless such Change has been authorized by a
Change Order executed in accordance with the Contract Documents.
§ A.7.5.5 No changes in the Work shall be the basis of an addition to the
Contract Sum or a change in the Contract Time unless such Change has been
authorized by a Change Order executed in accordance with the Contract Documents.
ARTICLE A.8 TIME

§ A.8.1 DEFINITIONS
§ A.8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Design-Build Documents for
Substantial Completion of the Work.
§ A.8.1.2 The date of commencement of the Work shall be the date stated in the
Agreement unless provision is made for the date to be fixed in a notice to
proceed issued by the Owner.
§ A.8.1.3 The date of Substantial Completion is the date determined by the Owner
in accordance with Section A.9.8.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

23



--------------------------------------------------------------------------------



 



§ A.8.1.4 The term “day” as used in the Design-Build Documents shall mean
calendar day unless otherwise specifically defined.
§ A.8.2 PROGRESS AND COMPLETION
§ A.8.2.1 Time limits stated in the Design-Build Documents are of the essence of
the Design-Build Contract. By executing the Design-Build Contract, the
Design-Builder confirms that the Contract Time is a reasonable period for
performing the Work.
§ A.8.2.2 The Design-Builder shall not knowingly, except by agreement or
instruction of the Owner in writing, prematurely commence construction
operations on the site or elsewhere prior to the effective date of insurance
required by Article A.11 to be furnished by the Design-Builder and Owner. The
date of commencement of the Work shall not be changed by the effective date of
such insurance. Unless the date of commencement is established by the
Design-Build Documents or a notice to proceed given by the Owner, the
Design-Builder shall notify the Owner in writing not less than five days or
other agreed period before commencing the Work to permit the timely filing of
mortgages, mechanic’s liens and other security interests.
§ A.8.2.3 The Design-Builder shall proceed expeditiously with adequate forces
and shall achieve Substantial Completion within the Contract Time.
§ A.8.3 DELAYS AND EXTENSIONS OF TIME
§ A.8.3.1 If the Design-Builder is delayed at any time in the commencement or
progress of the Work by an act or neglect of the Owner or of a separate
contractor employed by the Owner, or by changes ordered in the Work, or by labor
disputes, fire, unusual delay in deliveries, unavoidable casualties or other
causes beyond the Design-Builder’s control, or by delay authorized by the Owner
pending resolution of disputes pursuant to the Design-Build Documents, or by
other causes which the Owner determines may justify delay (collectively, “Force
Majeure”), then the Contract Time shall be extended by Change Order for such
reasonable time as the Owner may determine. Contractor shall give written notice
of any such delay to Owner and Development Manager within five (5) business days
of Contractor’s knowledge of the occurrence of such event. Notwithstanding
anything to the contrary in this Section A.8.3.1, Force Majeure shall not excuse
(i) Design-Builder’s failure to the extent the event of Force Majeure in
question was caused by the negligent or intentional act or failure to act in
violation of a contractual duty under this Agreement by Design-Builder; (ii) any
material, equipment, or labor shortage that could have been reasonably
anticipated, or (iii) a delay that could have been limited or avoided by timely
notice to Owner and Development Manager of the delay. Each Major Contract (as
defined below) shall provide that the Major Contractor has confirmed, to the
best of its knowledge, that there are no material, equipment or labor shortages
that will prevent its timely performance under the Major Contract. To the extent
such Major Contractor cannot so confirm, Design-Builder shall notify Owner and
Development Manager. “Major Contract” shall be defined as a contract for
portions of the Work valued in excess of **.
§ A.8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Section A.4.1.7.
§ A.8.3.3 This Section A.8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Design-Build Documents.
§ A.8.3.4 In the event of any delay in the process of the Work, the
Design-Builder shall promptly update all construction schedules and schedules of
values.
ARTICLE A.9 PAYMENTS AND COMPLETION

§ A.9.1 CONTRACT SUM
§ A.9.1.1 The Contract Sum is stated in the Design-Build Documents and,
including authorized adjustments, is the total amount payable by the Owner to
the Design-Builder for performance of the Work under the Design-Build Documents.
§ A.9.2 SCHEDULE OF VALUES
§ A.9.2.1 Before the first Application for Payment, where the Contract Sum is
based upon a Stipulated Sum or the Cost of the Work plus Contractor’s Fee with a
Guaranteed Maximum Price, the Design-Builder shall submit to the Owner an
initial schedule of values allocated to various portions of the Work prepared in
such form and supported by such data to substantiate its accuracy as the Owner
may require. This schedule, unless objected to by the Owner, shall be used as a
basis for reviewing the Design-Builder’s Applications for Payment. The schedule
of values may be updated periodically to reflect changes in the allocation of
the Contract Sum.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

24



--------------------------------------------------------------------------------



 



§ A.9.3 APPLICATIONS FOR PAYMENT
§ A.9.3.1 In accordance with Section 5.1., the Design-Builder shall submit to
the Owner an itemized Application for Payment for operations completed in
accordance with the current schedule of values. Such application shall be
notarized, if required, and supported by such data substantiating the
Design-Builder’s right to payment as the Owner may require, such as copies of
requisitions from Contractors and material suppliers, and reflecting retainage
if provided for in the Design-Build Documents:
§ A.9.3.1.1 As provided in Section A.7.3.8, such applications may include
requests for payment on account of Changes in the Work which have been properly
authorized by Construction Change Directives but are not yet included in Change
Orders.
§ A.9.3.1.2 Such applications may not include requests for payment for portions
of the Work for which the Design-Builder does not intend to pay to a Contractor
or material supplier or other parties providing services for the Design-Builder,
unless such Work has been performed by others whom the Design-Builder intends to
pay.
§ A.9.3.2 Unless otherwise provided in the Design-Build Documents, payments
shall be made on account of materials and equipment delivered and suitably
stored at the site for subsequent incorporation in the Work. If approved in
advance by the Owner, payment may similarly be made for materials and equipment
suitably stored off the site at a location agreed upon in writing. Payment for
materials and equipment stored on or off the site shall be conditioned upon
compliance by the Design-Builder with procedures satisfactory to the Owner to
establish the Owner’s title to such materials and equipment or otherwise protect
the Owner’s interest and shall include the costs of applicable insurance,
storage and transportation to the site for such materials and equipment stored
off the site.
§ A.9.3.3 The Design-Builder warrants that title to all Work other than
Instruments of Service covered by an Application for Payment will pass to the
Owner no later than the time of payment. The Design-Builder further warrants
that, upon submittal of an Application for Payment, all Work for which
Certificates for Payment have been previously issued and payments received from
the Owner shall, to the best of the Design-Builder’s knowledge, information and
belief, be free and clear of liens, Claims, security interests or encumbrances
in favor of the Design-Builder, Contractors, Subcontractors, material suppliers,
or other persons or entities making a claim by reason of having provided labor,
materials and equipment relating to the Work. The filing by any person or entity
of a notice of mechanic’s lien against the Project with respect to Work as to
which the Owner has previously paid the Design-Builder (less any retainage or
permitted offset) shall constitute a default if not bonded off, discharged or
recorded, or satisfied within thirty (30) days after the Owner notifies the
Design-Builder thereof. In the event of such a default, the Owner, without
prejudice to any other right or remedy, shall have the right but not the
obligation to pay, settle, or compromise such lien as it deems appropriate, and
the Owner shall have no liability to the Design-Builder in respect of such
payment, settlement, or compromise, and shall have the right to offset the cost
thereof (including without limitation reasonable attorney’s fees and other
costs) against the next payment to the Design-Builder.
§ A.9.3.4 Prior to each Application for Payment and as a condition to submission
thereof, the Design-Builder shall submit to the Development Manager for review
accurate and legible working copies of up-to-date record drawings of the Work,
reflecting all changes in the Work effected in construction to date. Prior to
final completion, working drawings maintained in an orderly fashion at the site
office may be used for such purpose. A final, fully consolidated set of sepias
shall be submitted as a condition to final completion. The Design-Builder shall
make such drawings available to the Owner for duplication during the progress of
the Work and when reasonably requested by the Owner.
§ A.9.4 ACKNOWLEDGEMENT OF APPLICATION FOR PAYMENT
§ A.9.4.1 The Owner shall, within thirty (30) days after receipt of the
Design-Builder’s Application for Payment, issue to the Design-Builder a written
acknowledgement of receipt of the Design-Builder’s Application for Payment
indicating the amount the Owner has determined to be properly due and, if
applicable, the reasons for withholding payment in whole or in part.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

25



--------------------------------------------------------------------------------



 



§ A.9.5 DECISIONS TO WITHHOLD PAYMENT
§ A.9.5.1 The Owner may withhold a payment in whole or in part to the extent
reasonably necessary to protect the Owner due to the Owner’s determination that
the Work has not progressed to the point indicated in the Application for
Payment or that the quality of Work is not in accordance with the Design-Build
Documents. The Owner may also withhold a payment or, because of subsequently
discovered evidence, may nullify the whole or a part of an Application for
Payment previously issued to such extent as may be necessary to protect the
Owner from loss for which the Design-Builder is responsible, including loss
resulting from acts and omissions, because of the following:

  .1   defective Work not remedied;     .2   third-party claims filed or
reasonable evidence indicating probable filing of such claims unless security
acceptable to the Owner is provided by the Design-Builder;     .3   failure of
the Design-Builder to make payments properly to Contractors or for design
services labor, materials or equipment;     .4   reasonable evidence that the
Work cannot be completed for the unpaid balance of the Contract Sum;     .5  
damage to the Owner or a separate contractor;     .6   reasonable evidence that
the Work will not be completed within the Contract Time and that the unpaid
balance would not be adequate to cover actual or liquidated damages for the
anticipated delay; or     .7   persistent failure to carry out the Work in
accordance with the Design-Build Documents.     .8   rejection of the Work or
any material part of the Work by any governmental or quasi-governmental
authority having jurisdiction over the Project.

§ A.9.5.2 When the above reasons for withholding payment are removed, payment
will be made for amounts previously withheld.
§ A.9.6 PROGRESS PAYMENTS
§ A.9.6.1 After the Owner has issued a written acknowledgement of receipt of the
Design-Builder’s Application for Payment, the Owner shall make payment of the
amount, in the manner and within the time provided in the Design-Build
Documents. The Owner may refuse to make payment in whole or in part on any
Certificate for Payment to the extent necessary in Development Manager’s
judgment to correct or protect against any default of the Contractor, including
but not limited to, those defaults set forth in Clauses 9.5.1.1 through 9.5.1.8.
The Owner shall not be deemed in default by reasons of withholding payment of
any amount which is up to two (2) times the amount which the Development Manager
estimates to be necessary to protect against and correct any such default while
such default remains uncured.
§ A.9.6.2 The Design-Builder shall promptly pay the Architect, each design
professional and other consultants retained directly by the Design-Builder, upon
receipt of payment from the Owner, out of the amount paid to the Design-Builder
on account of each such party’s respective portion of the Work, the amount to
which each such party is entitled.
§ A.9.6.3 The Design-Builder shall promptly pay each Contractor, upon receipt of
payment from the Owner, out of the amount paid to the Design-Builder on account
of such Contractor’s portion of the Work, the amount to which said Contractor is
entitled, reflecting percentages actually retained from payments to the
Design-Builder on account of the Contractor’s portion of the Work. The
Design-Builder shall, by appropriate agreement with each Contractor, require
each Contractor to make payments to Subcontractors in a similar manner.
§ A.9.6.4 The Owner shall have no obligation to pay or to see to the payment of
money to a Contractor except as may otherwise be required by law.
§ A.9.6.5 Payment to material suppliers shall be treated in a manner similar to
that provided in Sections A.9.6.3 and A.9.6.4.
§ A.9.6.6 A progress payment, or partial or entire use or occupancy of the
Project by the Owner, shall not constitute acceptance of Work not in accordance
with the Design-Build Documents.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

26



--------------------------------------------------------------------------------



 



§ A.9.6.7 Unless the Design-Builder provides the Owner with a payment bond in
the full penal sum of the Contract Sum, payments received by the Design-Builder
for Work properly performed by Contractors and suppliers shall be held by the
Design-Builder for those Contractors or suppliers who performed Work or
furnished materials, or both, under contract with the Design-Builder for which
payment was made by the Owner. Nothing contained herein shall require money to
be placed in a separate account and not be commingled with money of the
Design-Builder, shall create any fiduciary liability or tort liability on the
part of the Design-Builder for breach of trust or shall entitle any person or
entity to an award of punitive damages against the Design-Builder for breach of
the requirements of this provision.
§ A.9.7 FAILURE OF PAYMENT
§ A.9.7.1 If for reasons other than those enumerated in Section A.9.5.1, the
Owner does not issue a payment within the time period required by Section 5.1.3
of the Agreement, then the Design-Builder may, upon seven additional days’
written notice to the Owner, stop the Work until payment of the amount owing has
been received. The Contract Time shall be extended appropriately and the
Contract Sum shall be increased by the amount of the Design-Builder’s reasonable
costs of shutdown, delay and start-up, plus interest as provided for in the
Design-Build Documents. Notwithstanding anything herein to the contrary, the
Design-Builder may not stop the Work or make any claim as a result of any
payment or portion thereof being properly withheld in accordance with
Subparagraph 9.5.1 or Subparagraph 9.6.1. If the Design-Builder does order the
Work stopped, or if the Work is stopped in whole or in part as a result of any
payment or portion thereof being properly withheld, the Design-Builder shall be
liable for any damages from delay or otherwise that arise because of such
stoppage.
§ A.9.8 SUBSTANTIAL COMPLETION
§ A.9.8.1 Substantial Completion is the stage in the progress of the Work when
the Work or designated portion thereof is sufficiently complete in accordance
with the Design-Build Documents and all final inspections have been passed
successfully and all permits (including issuance of a temporary certificate of
occupancy for such work) have been obtained, so that the Owner can occupy or use
the Work or a portion thereof for its intended use. The following shall also be
required as a condition to Substantial Completion: (i) all extra or stock items
have been received by the Owner checked against the Design-Builder’s inventory,
and stored in good condition in the on-site locations designated by the Owner,
(ii) final readings have been take of all utility meters used for construction
purposes, and all utility charges have been paid in full, (iii) all necessary
instruction and training has been provided to the Owner’s personnel, as required
by the Contract Documents, (iv) the Owner and the Design-Builder have agreed on
all punch list items and the aggregate value thereof, (v) all warranties,
operation manuals, material data sheets, and similar documents have been
organized, indexed and delivered to the Owner, (vi) all project systems included
in the Work are operational as designed, scheduled and commissioned, (vii) the
only remaining Work shall be minor in nature so that (1) the building could be
occupied without material inconvenience (affecting the Owner’s ability to use
the buildings for its intended purposes), on that date; (2) the incomplete Work
would not materially detract from the appearance of the Project as a completed
facility; and (3) substantially all of the punchlist Work (excepting only items
which due to season or their nature cannot be completed within such sixty
(60) day period) can be completed within sixty (60) consecutive calendar days
following the date of Substantial Completion, and (viii) final, fully
consolidated, accurate and legible record drawings of the work on sepias.
§ A.9.8.2 When the Design-Builder considers that the Work, or a portion thereof
which the Owner agrees to accept separately, is substantially complete, the
Design-Builder shall prepare and submit to the Owner a comprehensive list of
items to be completed or corrected prior to final payment. Failure to include an
item on such list does not alter the responsibility of the Design-Builder to
complete all Work in accordance with the Design-Build Documents.
§ A.9.8.3 Upon receipt of the Design-Builder’s list, the Owner shall make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Owner’s inspection discloses any item, whether or
not included on the Design-Builder’s list, which is not substantially complete,
the Design-Builder shall complete or correct such item. In such case, the
Design-Builder shall then submit a request for another inspection by the Owner
to determine whether the Design-Builder’s Work is substantially complete.
§ A.9.8.4 In the event of a dispute regarding whether the Design-Builder’s Work
is substantially complete, the dispute shall be resolved pursuant to
Article A.4.
§ A.9.8.5 When the Work or designated portion thereof is substantially complete,
the Design-Builder shall prepare for the Owner’s signature an Acknowledgement of
Substantial Completion which, when signed by the Owner, shall establish (1) the
date of Substantial Completion of the Work, (2) responsibilities between the
Owner and Design-Builder for security, maintenance, heat, utilities, damage to
the Work and insurance, and (3) the time within which the Design-Builder shall
finish all items on the list accompanying the Acknowledgement. When the Owner’s
inspection discloses that the Work or a designated portion thereof is
substantially complete, the Owner shall sign the Acknowledgement of Substantial
Completion. Warranties required by the Design-Build Documents shall commence on
the date of Substantial Completion of the Work or designated portion thereof
unless otherwise provided in the Acknowledgement of Substantial Completion.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

27



--------------------------------------------------------------------------------



 



§ A.9.8.6 Upon execution of the Acknowledgement of Substantial Completion and
consent of surety, if any, the Owner shall make payment of retainage applying to
such Work or designated portion thereof. Such payment shall be adjusted for Work
that is incomplete or not in accordance with the requirements of the
Design-Build Documents.
§ A.9.9 PARTIAL OCCUPANCY OR USE
§ A.9.9.1 The Owner may occupy or use any completed or partially completed
portion of the Work at any stage when such portion is designated by separate
agreement with the Design-Builder, provided such occupancy or use is consented
to by the insurer, if so required by the insurer, and authorized by public
authorities having jurisdiction over the Work. Such partial occupancy or use may
commence whether or not the portion is substantially complete, provided the
Owner and Design-Builder have accepted in writing the responsibilities assigned
to each of them for payments, retainage, if any, security, maintenance, heat,
utilities, damage to the Work and insurance, and have agreed in writing
concerning the period for completion or correction of the Work and commencement
of warranties required by the Design-Build Documents. When the Design-Builder
considers a portion substantially complete, the Design-Builder shall prepare and
submit a list to the Owner as provided under Section A.9.8.2. Consent of the
Design-Builder to partial occupancy or use shall not be unreasonably withheld.
The stage of the progress of the Work shall be determined by written agreement
between the Owner and Design-Builder.
§ A.9.9.2 Immediately prior to such partial occupancy or use, the Owner and
Design-Builder shall jointly inspect the area to be occupied or portion of the
Work to be used to determine and record the condition of the Work.
§ A.9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not (i) constitute acceptance of Work not complying
with the requirements of the Design-Build Documents, or (ii) relieve
Design-Builder of responsibility for loss of damages arising from defects in, or
malfunctioning of, any work, material or equipment nor from any other unfilled
obligations of Design-Builder under the Contract Documents..
§ A.9.10 FINAL COMPLETION AND FINAL PAYMENT
§ A.9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Owner shall promptly make such inspection and, when the Owner finds the Work
acceptable under the Design-Build Documents and fully performed, the Owner
shall, subject to Section A.9.10.2, promptly make final payment to the
Design-Builder.
§ A.9.10.2 Neither final payment nor any remaining retained percentage will
become due until the Design-Builder submits to the Owner (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the
Design-Build Documents to remain in force after final payment is currently in
effect and will not be cancelled or allowed to expire until at least 30 days’
prior written notice has been given to the Owner, (3) a written statement that
the Design-Builder knows of no substantial reason that the insurance will not be
renewable to cover the period required by the Design-Build Documents,
(4) consent of surety, if any, to final payment, (5) receipts, releases and
waivers of liens, claims, security interests or encumbrances arising out of the
Design-Build Contract, to the extent and in such form as may be designated by
the Owner, (6) a full set of reproducible as-built drawings, consisting of the
Construction Documents marked by the Construction Manager to show all Change
Orders, Construction Change Directive, field conditions, field deviations, and
all other “as-built” conditions, and (7) a final certificate of occupancy for
each of the buildings which are part of the Project. If a Contractor refuses to
furnish a release or waiver required by the Owner, the Design-Builder may
furnish a bond satisfactory to the Owner to indemnify the Owner against such
lien. If such lien remains unsatisfied after payments are made, the
Design-Builder shall refund to the Owner all money that the Owner may be liable
to pay in connection with the discharge of such lien, including all costs and
reasonable attorneys’ fees.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

28



--------------------------------------------------------------------------------



 



§ A.9.10.3 If, after the Owner determines that the Design-Builder’s Work or
designated portion thereof is substantially completed, final completion thereof
is materially delayed through no fault of the Design-Builder or by issuance of a
Change Order or a Construction Change Directive affecting final completion, the
Owner shall, upon application by the Design-Builder, make payment of the balance
due for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Design-Build Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Design-Builder. Such
payment shall be made under terms and conditions governing final payment, except
that it shall not constitute a waiver of claims. If final completion has not
occurred within ** after Substantial Completion, other than for reasons not the
fault of the Design-Builder, then, in addition to whatever rights it may have,
the Owner shall have the right, upon ten (10) days additional notice to
Design-Builder, to complete the Work and then receive payment for the reasonable
cost thereof from the Design-Builder, and to offset any such costs from any
payments remaining due to the Design-Builder.
§ A.9.10.4 The making of final payment shall constitute a waiver of Claims by
the Owner except those arising from:

  .1   liens, Claims, security interests or encumbrances arising out of the
Design-Build Documents and unsettled;     .2   failure of the Work to comply
with the requirements of the Design-Build Documents; or     .3   terms of
special warranties required by the Design-Build Documents.

§ A.9.10.5 Acceptance of final payment by the Design-Builder, a Contractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.
§ A.9.10.6 With the final Application for Payment, the Design-Builder shall
submit a certification signed on its behalf, in form and substance reasonable
acceptable to the Owner, certifying that the Work has been fully completed in
accordance with the plans and specifications therefore.
ARTICLE A.10 PROTECTION OF PERSONS AND PROPERTY

§ A.10.1 SAFETY PRECAUTIONS AND PROGRAMS
§ A.10.1.1 The Design-Builder shall be responsible for initiating and
maintaining all safety precautions and programs in connection with the
performance of the Design-Build Contract.
§ A.10.2 SAFETY OF PERSONS AND PROPERTY
§ A.10.2.1 The Design-Builder shall take reasonable precautions for safety of,
and shall provide reasonable protection to prevent damage, injury or loss to:

  .1   employees on the Work and other persons who may be affected thereby;    
.2   the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site or under the care, custody or control of the
Design-Builder or the Design-Builder’s Contractors or Subcontractors; and     .3
  other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.

§ A.10.2.2 The Design-Builder shall give notices and comply with applicable
laws, ordinances, rules, regulations and lawful orders of public authorities
bearing on safety of persons or property or their protection from damage, injury
or loss.
§ A.10.2.2.1 If the Design-Builder fails to give such notices or fails to comply
with such laws, ordinances, rules, regulations and lawful orders, it shall be
liable for an shall indemnify and hold harmless. the Owner, OSI Pharmaceuticals,
Inc., Development Manager and WIDA and their respective partners, principals,
officers, shareholders, directors, employees, officers and agents, against any
resulting fines, penalties, judgments, or damages, including reasonable
attorney’s fees, imposed on or incurred by the parties indemnified hereunder.
§ A.10.2.3 The Design-Builder shall erect and maintain, as required by existing
conditions and performance of the Design-Build Documents, reasonable safeguards
for safety and protection, including posting danger signs and other warnings
against hazards, promulgating safety regulations and notifying owners and users
of adjacent sites and utilities.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

29



--------------------------------------------------------------------------------



 



§ A.10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Design-Builder shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.
§ A.10.2.5 The Design-Builder shall promptly remedy damage and loss (other than
damage or loss insured under property insurance required by the Design-Build
Documents) to property referred to in Sections A.10.2.1.2 and A.10.2.1.3 caused
in whole or in part by the Design-Builder, the Architect, a Contractor, a
Subcontractor, or anyone directly or indirectly employed by any of them or by
anyone for whose acts they may be liable and for which the Design-Builder is
responsible under Sections A.10.2.1.2 and A.10.2.1.3, except damage or loss
attributable to acts or omissions of the Owner or anyone directly or indirectly
employed by the Owner, or by anyone for whose acts the Owner may be liable, and
not attributable to the fault or negligence of the Design-Builder. The foregoing
obligations of the Design-Builder are in addition to the Design-Builder’s
obligations under Section A.3.17.
§ A.10.2.6 The Design-Builder shall designate in writing to the Owner a
responsible individual whose duty shall be the prevention of accidents.
§ A.10.2.7 The Design-Builder shall not load or permit any part of the
construction or site to be loaded so as to endanger its safety.
§ A.10.2.8 The Design-Builder shall promptly report to the Owner and Development
Manager in writing all accidents arising out of or in connection with the Work
that cause death, personal injury, or property damage. The report shall give
full details, including statements of witnesses, hospital reports and other
information in the possession of the Design-Builder. In addition, in the event
of any serious injury or damage, the Design-Builder shall immediately notify the
Owner and Development Manager by telephone of such accident.
§ A.10.3 HAZARDOUS MATERIALS
§ A.10.3.1 If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Design-Builder, the Design-Builder shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner.
§ A.10.3.2 The Owner shall obtain the services of a licensed laboratory to
verify the presence or absence of the material or substance reported by the
Design-Builder and, in the event such material or substance is found to be
present, to verify that it has been rendered harmless. Unless otherwise required
by the Design-Build Documents, the Owner shall furnish in writing to the
Design-Builder the names and qualifications of persons or entities who are to
perform tests verifying the presence or absence of such material or substance or
who are to perform the task of removal or safe containment of such material or
substance. The Design-Builder shall promptly reply to the Owner in writing
stating whether or not the Design-Builder has reasonable objection to the
persons or entities proposed by the Owner. If the Design-Builder has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Design-Builder has no reasonable objection. When the
material or substance has been rendered harmless, work in the affected area
shall resume upon written agreement of the Owner and Design-Builder. The
Contract Time shall be extended appropriately, and the Contract Sum shall be
increased in the amount of the Design-Builder’s reasonable additional costs of
shutdown, delay and start-up, which adjustments shall be accomplished as
provided in Article A.7.
§ A.10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Design-Builder, Contractors, Subcontractors, Architect,
Architect’s consultants and the agents and employees of any of them from and
against Claims, damages, losses and expenses, including but not limited to
attorneys’ fees, arising out of or resulting from performance of the Work in the
affected area if in fact the material or substance exists on site as of the date
of the Agreement, is not disclosed in the Design-Build Documents and presents
the risk of bodily injury or death as described in Section A.10.3.1 and has not
been rendered harmless, provided that such Claim, damage, loss or expense is
attributable to bodily injury, sickness, disease or death or to injury to or
destruction of tangible property (other than the Work itself) to the extent that
such damage, loss or expense is not due to the negligence of the Design-Builder,
Contractors, Subcontractors, Architect, Architect’s consultants and the agents
and employees of any of them. The Design-Builder agrees to indemnify, defend and
hold the Owner, OSI Pharmaceuticals, Inc., the Development Manager and WIDA and
their agents, employees, principals, officers, shareholders, directors and
consultants harmless from and against any and all claims, suits, demands, losses
and expenses, including attorney’s fees and all legal expenses incurred on
appeal accruing or resulting to any and all persons, firms or any legal entity
on account of any damage or loss to property or persons, including death,
arising out of portions of the Work, which contain injurious amounts of
Hazardous Materials not required by Contract and brought onsite by
Design-Builder, except to the extent that the indemnified party is found to be
liable for such damages or losses by a court of competent jurisdiction.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

30



--------------------------------------------------------------------------------



 



§ A.10.4 The Owner shall not be responsible under Section A.10.3 for materials
and substances brought to the site by the Design-Builder unless such materials
or substances were required by the Design-Build Documents.
§ A.10.5 If, without negligence on the part of the Design-Builder, the
Design-Builder is held liable for the cost of remediation of a hazardous
material or substance solely by reason of performing Work as required by the
Design-Build Documents, the Owner shall indemnify the Design-Builder for all
cost and expense thereby incurred.
§ A.10.6 EMERGENCIES
§ A.10.6.1 In an emergency affecting safety of persons or property, the
Design-Builder shall act, at the Design-Builder’s discretion, to prevent
threatened damage, injury or loss. Additional compensation or extension of time
claimed by the Design-Builder on account of an emergency shall be determined as
provided in Section A.4.1.7 and Article A.7.
ARTICLE A.11 INSURANCE AND BONDS
§ A.11.1 Except as may otherwise be set forth in the Agreement or elsewhere in
the Design-Build Documents, the Owner and Design-Builder shall purchase and
maintain the following types of insurance with limits of liability and
deductible amounts and subject to such terms and conditions, as set forth in
this Article A.11.
§ A.11.2 DESIGN-BUILDER’S LIABILITY INSURANCE
§ A.11.2.1 The Design-Builder shall purchase from and maintain in a company or
companies lawfully authorized to do business in the State of New York and having
an A.M. Best’s rating of at least A-/VIII, such insurance as will protect the
Design-Builder from claims set forth below that may arise out of or result from
the Design-Builder’s operations under the Design-Build Contract and for which
the Design-Builder may be legally liable, whether such operations be by the
Design-Builder, by a Contractor or by anyone directly or indirectly employed by
any of them, or by anyone for whose acts any of them may be liable:

  .1   claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Work to be performed;     .2  
claims for damages because of bodily injury, occupational sickness or disease,
or death of the Design-Builder’s employees;     .3   claims for damages because
of bodily injury, sickness or disease, or death of any person other than the
Design-Builder’s employees;     .4   claims for damages insured by usual
personal injury liability coverage;     .5   claims for damages, other than to
the Work itself, because of injury to or destruction of tangible property,
including loss of use resulting therefrom;     .6   claims for damages because
of bodily injury, death of a person or property damage arising out of ownership,
maintenance or use of a motor vehicle;     .7   claims for bodily injury or
property damage arising out of completed operations; and     .8   claims
involving contractual liability insurance applicable to the Design-Builder’s
obligations under Section A.3.17.

§ A.11.2.2 The insurance required by Section A.11.2.1 shall be written for not
less than limits of liability specified in Exhibit C of the Design-Build
Documents or required by law, whichever coverage is greater. Coverages, whether
written on an occurrence or claims-made basis, shall be maintained without
interruption from date of commencement of the Work until date of final payment
and termination of any coverage required to be maintained after final payment.
§ A.11.2.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work. These certificates and the
insurance policies required by this Section A.11.2 shall contain a provision
that coverages afforded under the policies will not be canceled or allowed to
expire until at least 30 days’ prior written notice has been given to the Owner.
If any of the foregoing insurance coverages are required to remain in force
after final payment and are reasonably available, an additional certificate
evidencing continuation of such coverage shall be submitted with the final
Application for Payment as required by Section A.9.10.2. Information concerning
reduction of coverage on account of revised limits or claims paid under the
General Aggregate, or both, shall be furnished by the Design-Builder with
reasonable promptness in accordance with the Design-Builder’s information and
belief.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

31



--------------------------------------------------------------------------------



 



§ A.11.3 OWNER’S LIABILITY INSURANCE
§ A.11.3.1 The Owner shall be responsible for purchasing and maintaining the
Owner’s usual liability insurance, which shall be non-contributory to the
insurance provided by the Contractor.
§ A.11.4 PROPERTY INSURANCE
§ A.11.4.1 Unless otherwise provided, the Owner shall purchase and maintain, in
a company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk,
“all-risk” or equivalent policy form in the amount of the initial Contract Sum,
plus the value of subsequent Design-Build Contract modifications and cost of
materials supplied or installed by others, comprising total value for the entire
Project at the site on a replacement cost basis with a deductible not to exceed
**. Such property insurance shall be maintained, unless otherwise provided in
the Design-Build Documents or otherwise agreed in writing by all persons and
entities who are beneficiaries of such insurance, until final payment has been
made as provided in Section A.9.10 or until no person or entity other than the
Owner has an insurable interest in the property required by this Section A.11.4
to be covered, whichever is later. This insurance shall include interests of the
Owner, Design-Builder, Contractors and Subcontractors in the Project.
§ A.11.4.1.1 Property insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal, including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Design-Builder’s services and expenses required as a result of such insured
loss.
§ A.11.4.1.2 If the Owner does not intend to purchase such property insurance
required by the Design-Build Contract and with all of the coverages in the
amount described above, the Owner shall so inform the Design-Builder in writing
prior to commencement of the Work. The Design-Builder may then effect insurance
that will protect the interests of the Design-Builder, Contractors and
Subcontractors in the Work, and, by appropriate Change Order, the cost thereof
shall be charged to the Owner. If the Design-Builder is damaged by the failure
or neglect of the Owner to purchase or maintain insurance as described above
without so notifying the Design-Builder in writing, then the Owner shall bear
all reasonable costs properly attributable thereto.
§ A.11.4.1.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles.
§ A.11.4.1.4 This property insurance shall cover portions of the Work stored off
the site and also portions of the Work in transit.
§ A.11.4.1.5 Partial occupancy or use in accordance with Section A.9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use, by endorsement or otherwise.
The Owner and the Design-Builder shall take reasonable steps to obtain consent
of the insurance company or companies and shall, without mutual written consent,
take no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.
§ A.11.4.2 Boiler and Machinery Insurance. The Owner shall purchase and maintain
boiler and machinery insurance required by the Design-Build Documents or by law,
which shall specifically cover such insured objects during installation and
until final acceptance by the Owner; this insurance shall include interests of
the Owner, Design-Builder, Contractors and Subcontractors in the Work, and the
Owner and Design-Builder shall be named insureds.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

32



--------------------------------------------------------------------------------



 



§ A.11.4.3 Loss of Use Insurance. The Owner, at the Owner’s option, may purchase
and maintain such insurance as will insure the Owner against loss of use of the
Owner’s property due to fire or other hazards, however caused. The Owner waives
all rights of action against the Design-Builder, Architect, the Design-Builder’s
other design professionals, if any, Contractors and Subcontractors for loss of
use of the Owner’s property, including consequential losses due to fire or other
hazards, however caused.
§ A.11.4.4 If the Design-Builder requests in writing that insurance for risks
other than those described herein or other special causes of loss be included in
the property insurance policy, the Owner shall, if possible, include such
insurance, and the cost thereof shall be charged to the Design-Builder by
appropriate Change Order.
§ A.11.4.5 If during the Project construction period the Owner insures
properties, real or personal or both, at or adjacent to the site by property
insurance under policies separate from those insuring the Project, or if after
final payment property insurance is to be provided on the completed Project
through a policy or policies other than those insuring the Project during the
construction period, the Owner shall waive all rights in accordance with the
terms of Section A.11.4.7 for damages caused by fire or other causes of loss
covered by this separate property insurance. All separate policies shall provide
this waiver of subrogation by endorsement or otherwise.
§ A.11.4.6 Before an exposure to loss may occur, the Owner shall file with the
Design-Builder a copy of each policy that includes insurance coverages required
by this Section A.11.4. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
Each policy shall contain a provision that the policy will not be canceled or
allowed to expire and that its limits will not be reduced until at least
30 days’ prior written notice has been given to the Design-Builder.
§ A.11.4.7 Waivers of Subrogation. The Owner and Design-Builder waive all rights
against each other and any of their consultants, separate contractors described
in Section A.6.1, if any, Contractors, Subcontractors, agents and employees,
each of the other, and any of their contractors, subcontractors, agents and
employees, for damages caused by fire or other causes of loss to the extent
covered by property insurance obtained pursuant to this Section A.11.4 or other
property insurance applicable to the Work, except such rights as they have to
proceeds of such insurance held by the Owner as fiduciary. The Owner or
Design-Builder, as appropriate, shall require of the separate contractors
described in Section A.6.1, if any, and the Contractors, Subcontractors, agents
and employees of any of them, by appropriate agreements, written where legally
required for validity, similar waivers each in favor of other parties enumerated
herein. The policies shall provide such waivers of subrogation by endorsement or
otherwise. A waiver of subrogation shall be effective as to a person or entity
even though that person or entity would otherwise have a duty of
indemnification, contractual or otherwise, even though the person or entity did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.
§ A.11.4.8 A loss insured under Owner’s property insurance shall be adjusted by
the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section A.11.4.10. The Design-Builder shall
pay Contractors their just shares of insurance proceeds received by the
Design-Builder, and, by appropriate agreements, written where legally required
for validity, shall require Contractors to make payments to their Subcontractors
in similar manner.
§ A.11.4.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner’s duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall deposit in a separate account proceeds so
received, which the Owner shall distribute in accordance with such agreement as
the parties in interest may reach. If after such loss no other special agreement
is made and unless the Owner terminates the Design-Build Contract for
convenience, replacement of damaged property shall be performed by the
Design-Builder after notification of a Change in the Work in accordance with
Article A.7.
§ A.11.4.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of loss to the Owner’s exercise of this
power.; The Owner as fiduciary shall, in the case of a decision or award, make
settlement with insurers in accordance with directions of a decision or award.
If distribution of insurance proceeds by arbitration is required, the
arbitrators will direct such distribution.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

33



--------------------------------------------------------------------------------



 



§ A.11.5 PERFORMANCE BOND AND PAYMENT BOND
§ A.11.5.1 The Owner has elected not to require that the Design-Builder furnish
bonds covering the performance of the Design-Build Contract and payment of
obligations arising thereunder.
ARTICLE A.12 UNCOVERING AND CORRECTION OF WORK

§ A.12.1 UNCOVERING OF WORK
§ A.12.1.1 If a portion of the Work is covered contrary to requirements
specifically expressed in the Design-Build Documents, it must be uncovered for
the Owner’s examination and be replaced at the Design-Builder’s expense without
change in the Contract Time.
§ A.12.1.2 If a portion of the Work has been covered which the Owner has not
specifically requested to examine prior to it’s being covered, the Owner may
request to see such Work and it shall be uncovered by the Design-Builder. If
such Work is in accordance with the Design-Build Documents, costs of uncovering
and replacement shall, by appropriate Change Order, be at the Owner’s expense.
If such Work is not in accordance with the Design-Build Documents, correction
shall be at the Design-Builder’s expense unless the condition was caused by the
Owner or a separate contractor, in which event the Owner shall be responsible
for payment of such costs.
§ A.12.2 CORRECTION OF WORK

§ A.12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION.
§ A.12.2.1.1 The Design-Builder shall promptly correct Work rejected by the
Owner or failing to conform to the requirements of the Design-Build Documents,
whether discovered before or after Substantial Completion and whether or not
fabricated, installed or completed. Costs of correcting such rejected Work,
including additional testing, shall be at the Design-Builder’s expense.
§ A.12.2.2 AFTER SUBSTANTIAL COMPLETION
§ A.12.2.2.1 In addition to the Design-Builder’s obligations under
Section A.3.5, if, within one year after the date of Substantial Completion or
after the date for commencement of warranties established under Section A.9.8.5
or by terms of an applicable special warranty required by the Design-Build
Documents, any of the Work is found to be not in accordance with the
requirements of the Design-Build Documents, the Design-Builder shall correct it
promptly after receipt of written notice from the Owner to do so unless the
Owner has previously given the Design-Builder a written acceptance of such
condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Design-Builder and give the Design-Builder an opportunity to make
the correction, the Owner waives the rights to require correction by the
Design-Builder and to make a claim for breach of warranty. If the Design-Builder
fails to correct non-conforming Work within a reasonable time during that period
after receipt of notice from the Owner, the Owner may correct it in accordance
with Section A.2.5.
§ A.12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.
§ A.12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Design-Builder pursuant to this Section A.12.2.
§ A.12.2.3 The Design-Builder shall remove from the site portions of the Work
which are not in accordance with the requirements of the Design-Build Documents
and are neither corrected by the Design-Builder nor accepted by the Owner.
§ A.12.2.4 The Design-Builder shall bear the cost of correcting destroyed or
damaged construction, whether completed or partially completed, of the Owner or
separate contractors caused by the Design-Builder’s correction or removal of
Work which is not in accordance with the requirements of the Design-Build
Documents.
§ A.12.2.5 Nothing contained in this Section A.12.2 shall be construed to
establish a period of limitation with respect to other obligations the
Design-Builder might have under the Design-Build Documents. Establishment of the
one-year period for correction of Work as described in Section A.12.2.2 relates
only to the specific obligation of the Design-Builder to correct the Work, and
has no relationship to the time within which the obligation to comply with the
Design-Build Documents may be sought to be enforced, nor to the time within
which proceedings may be commenced to establish the Design-Builder’s liability
with respect to the Design-Builder’s obligations other than specifically to
correct the Work.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

34



--------------------------------------------------------------------------------



 



§ A.12.3 ACCEPTANCE OF NONCONFORMING WORK
§ A.12.3.1 If the Owner prefers to accept Work not in accordance with the
requirements of the Design-Build Documents, the Owner may do so instead of
requiring its removal and correction, in which case the Contract Sum will be
equitably adjusted by Change Order. Such adjustment shall be effected whether or
not final payment has been made.
ARTICLE A.13 MISCELLANEOUS PROVISIONS

§ A.13.1 GOVERNING LAW
§ A.13.1.1 The Design-Build Contract shall be governed by the law of the place
where the Project is located.
§ A.13.2 SUCCESSORS AND ASSIGNS
§ A.13.2.1 The Owner and Design-Builder respectively bind themselves, their
partners, successors, assigns and legal representatives to the other party
hereto and to partners, successors, assigns and legal representatives of such
other party in respect to covenants, agreements and obligations contained in the
Design-Build Documents. Except as provided in Section A.13.2.2, neither party to
the Design-Build Contract shall assign the Design-Build Contract as a whole
without written consent of the other. If either party attempts to make such an
assignment without such consent, that party shall nevertheless remain legally
responsible for all obligations under the Design-Build Contract.
§ A.13.2.2 The Owner may, without consent of the Design-Builder, assign the
Design-Build Contract to OSI Pharmaceuticals, Inc. or an institutional lender
providing construction financing for the Project. In such event, the lender
shall assume the Owner’s rights and obligations under the Design-Build
Documents. The Design-Builder shall execute all consents reasonably required to
facilitate such assignment.
§ A.13.3 WRITTEN NOTICE
§ A.13.3.1 Written notice shall be deemed to have been duly served if delivered
by hand, sent by national next business day courier service (e.g. Federal
Express, etc.) or mailed by registered or certified mail, return receipt
requested, addressed to the authorized representative of the party for whom it
was intended, at its address appearing on the Owner-Contractor Agreement or to
any other address which any such party may designate by like notice to the
others. Notices given by telecopier shall be for information only and shall only
be deemed effective if also delivered, mailed or sent, at the same time, by
hand, by national next business day courier service (e.g. Federal Express, etc.)
or by registered or certified mail, return receipt requested. The parties hereby
designate and appoint the following persons as their representatives to receive
all notices and communications hereunder:
Owner:
OSI Ardsley LLC
41 Pinelawn Road
Farmingdale, New York 10502
Attn: Mr. Joseph Talamo
     and Mr. Pierre Legault
Tel: (631) 962-2000
Fax: (631) 962-2024
With a copy to:
Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attn: Stephen E. Friedberg, Esq.
Tel: (212) 692-6875
Fax: (212) 983-3115
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

35



--------------------------------------------------------------------------------



 



Development Manager:

Joseph J. Galeno, C.P.M., C.C.I.
**
Tel: **
Fax:
Design-Builder:
Eagle Interiors, Inc.
85 Toledo Street
Farmingdale, New York 11735
Attn: Michael Perretta
Tel: (631) 293-5503
Fax: (631) 293-4971
Architect:
TPG Architecture, LLP
1300 Walt Whitman Road
Melville, NY 11747
Attn:
Tel: (631) 547 7307
Fax: (631) 547 7301
§ A.13.4 RIGHTS AND REMEDIES
§ A.13.4.1 Duties and obligations imposed by the Design-Build Documents and
rights and remedies available thereunder shall be in addition to and not a
limitation of duties, obligations, rights and remedies otherwise imposed or
available by law and any such rights and remedies shall survive the acceptance
of the Work and/or any termination of the Contract Documents.
§ A.13.4.2 No action or failure to act by the Owner or Design-Builder shall
constitute a waiver of a right or duty afforded them under the Design-Build
Documents, nor shall such action or failure to act constitute approval of or
acquiescence in a breach thereunder, except as may be specifically agreed in
writing.
§ A.13.5 TESTS AND INSPECTIONS
§ A.13.5.1 Tests, inspections and approvals of portions of the Work required by
the Design-Build Documents or by laws, ordinances, rules, regulations or orders
of public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Design-Builder shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The
Design-Builder shall give timely notice of when and where tests and inspections
are to be made so that the Owner may be present for such procedures.
§ A.13.5.2 If the Owner or public authorities having jurisdiction determine that
portions of the Work require additional testing, inspection or approval not
included under Section A.13.5.1, the Owner shall in writing instruct the
Design-Builder to make arrangements for such additional testing, inspection or
approval by an entity acceptable to the Owner, and the Design-Builder shall give
timely notice to the Owner of when and where tests and inspections are to be
made so that the Owner may be present for such procedures. Such costs, except as
provided in Section A.13.5.3, shall be at the Owner’s expense.
§ A.13.5.3 If such procedures for testing, inspection or approval under
Sections A.13.5.1 and A.13.5.2 reveal failure of the portions of the Work to
comply with requirements established by the Design-Build Documents, all costs
made necessary by such failure, including those of repeated procedures, shall be
at the Design-Builder’s expense.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

36



--------------------------------------------------------------------------------



 



§ A.13.5.4 Required certificates of testing, inspection or approval shall,
unless otherwise required by the Design-Build Documents, be secured by the
Design-Builder and promptly delivered to the Owner.
§ A.13.5.5 If the Owner is to observe tests, inspections or approvals required
by the Design-Build Documents, the Owner will do so promptly and, where
practicable, at the normal place of testing.
§ A.13.5.6 Tests or inspections conducted pursuant to the Design-Build Documents
shall be made promptly to avoid unreasonable delay in the Work.
§ A.13.6 COMMENCEMENT OF STATUTORY LIMITATION PERIOD
§ A.13.6.1 As between the Owner and Design-Builder:

  .1   Before Substantial Completion. As to acts or failures to act occurring
prior to the relevant date of Substantial Completion, any applicable statute of
limitations shall commence to run and any alleged cause of action shall be
deemed to have accrued in any and all events not later than such date of
Substantial Completion;     .2   Between Substantial Completion and Final
Application for Payment. As to acts or failures to act occurring subsequent to
the relevant date of Substantial Completion and prior to issuance of the final
Application for Payment, any applicable statute of limitations shall commence to
run and any alleged cause of action shall be deemed to have accrued in any and
all events not later than the date of issuance of the final Application for
Payment; and     .3   After Final Application for Payment. As to acts or
failures to act occurring after the relevant date of issuance of the final
Application for Payment, any applicable statute of limitations shall commence to
run and any alleged cause of action shall be deemed to have accrued in any and
all events not later than the date of any act or failure to act by the
Design-Builder pursuant to any Warranty provided under Section A.3.5, the date
of any correction of the Work or failure to correct the Work by the
Design-Builder under Section A.12.2, or the date of actual commission of any
other act or failure to perform any duty or obligation by the Design-Builder or
Owner, whichever occurs last.

§ A.13.7 LOAN REQUIREMENTS
§ A.13.7 If the Owner furnishes to the Design-Builder a loan agreement, mortgage
or similar agreement between the Owner and any lender for the Project, the
Design-Builder agrees fully to cooperate with the Owner in complying with the
provisions thereof and agrees to furnish any and all reasonable information,
reports and certificates which are required or appropriate thereunder.
§ A.13.8 CONSTRUCTION
§ 13.8.1 The Contract shall not be construed for or against either the
Design-Builder or the Owner on the grounds that either party or its counsel was
the drafter of any modifications to the standard AIA forms.
ARTICLE A.14 TERMINATION OR SUSPENSION OF THE DESIGN/BUILD CONTRACT

§ A.14.1 TERMINATION BY THE DESIGN-BUILDER
§ A.14.1.1 The Design-Builder may terminate the Design-Build Contract if the
Work is stopped for a period of 30 consecutive days through no act or fault of
the Design-Builder or a Contractor, Subcontractor or their agents or employees
or any other persons or entities performing portions of the Work under direct or
indirect contract with the Design-Builder, for any of the following reasons:

  .1   issuance of an order of a court or other public authority having
jurisdiction which requires all Work to be stopped;     .2   an act of
government, such as a declaration of national emergency which requires all Work
to be stopped; or     .3   the Owner has failed to make payment to the
Design-Builder in accordance with the Design-Build Documents.

§ A.14.1.2 The Design-Builder may terminate the Design-Build Contract if,
through no act or fault of the Design-Builder or a Contractor, Subcontractor or
their agents or employees or any other persons or entities performing portions
of the Work under direct or indirect contract with the Design-Builder, repeated
suspensions, delays or interruptions of the entire Work by the Owner, as
described in Section A.14.3, constitute in the aggregate more than 100 percent
of the total number of days scheduled for completion, or 120 days in any 365-day
period, whichever is less.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

37



--------------------------------------------------------------------------------



 



§ A.14.1.3 If one of the reasons described in Sections A.14.1.1 or A.14.1.2
exists, the Design-Builder may, upon seven days’ written notice to the Owner,
terminate the Design-Build Contract and recover from the Owner payment for Work
executed and for proven loss with respect to materials, equipment, tools, and
construction equipment and machinery, including reasonable overhead and profit.
§ A.14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Design-Builder or a Contractor or their agents or employees
or any other persons performing portions of the Work under a direct or indirect
contract with the Design-Builder because the Owner has persistently failed to
fulfill the Owner’s obligations under the Design-Build Documents with respect to
matters important to the progress of the Work, the Design-Builder may, upon
seven additional days’ written notice to the Owner, terminate the Design-Build
Contract and recover from the Owner as provided in Section A.14.1.3.
§ A.14.2 TERMINATION BY THE OWNER FOR CAUSE

§ A.14.2.1 The Owner may terminate the Design-Build Contract if the
Design-Builder:

  .1   persistently or repeatedly refuses or fails to supply enough properly
skilled workers or proper materials;     .2   fails to make payment to
Contractors for services, materials or labor in accordance with the respective
agreements between the Design-Builder and the Architect and Contractors;     .3
  persistently disregards laws, ordinances or rules, regulations or orders of a
public authority having jurisdiction;     .4   otherwise is guilty of
substantial breach of a provision of the Design-Build Documents; or     .5   if
a petition is filed by the Design-Builder, or against the Design-Builder with
its consent, under any federal or state law concerning bankruptcy,
reorganization, insolvency or relief from creditors, or if such petition is
filed against the Design-Builder without its consent and is not dismissed within
sixty (60) days; or if the Contractor is generally not paying its debts as they
become due; or if the Contractor becomes insolvent; or if the Contractor
consents to the appointment of a receiver, trustee, liquidator, custodian or the
like of the Contractor or of all or any substantial portion of its assets; or if
a receiver, trustee liquidator, custodian or the like is appointed with respect
to the Contractor or takes possession of all or any substantial portion of its
assets and such appointment or possession is not terminated within sixty
(60) days or if the Contractor makes an assignment for the benefit of creditors.

§ A.14.2.2 When any of the above reasons exist, the Owner may without prejudice
to any other rights or remedies of the Owner and after giving the Design-Builder
and the Design-Builder’s surety, if any, seven days’ written notice, terminate
employment of the Design-Builder and may, subject to any prior rights of the
surety:

  .1   take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Design-Builder;     .2
  accept assignment of contracts pursuant to Section A.5.5.1; and     .3  
finish the Work by whatever reasonable method the Owner may deem expedient. Upon
request of the Design-Builder, the Owner shall furnish to the Design-Builder a
detailed accounting of the costs incurred by the Owner in finishing the Work.

§ A.14.2.3 When the Owner terminates the Design-Build Contract for one of the
reasons stated in Section A.14.2.1, the Design-Builder shall not be entitled to
receive further payment until the Work is finished.
§ A.14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work and other damages incurred by the Owner and not expressly waived, such
excess shall be paid to the Design-Builder. If such costs and damages exceed the
unpaid balance, the Design-Builder shall pay the difference to the Owner. This
obligation for payment shall survive the termination of the Contract.
§ A.14.2.5 Upon any termination by either party hereunder, all of the
Design-Builder’s obligations as to portions of the Work already performed (such
as, without limitation, warranties or obligations with respect to defective
Work) or arising prior to the date of termination shall survive termination and
continue in effect.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

38



--------------------------------------------------------------------------------



 



§ A.14.2.6 The failure of the Owner to terminate this Agreement for any reason
and Owner’s allowing the Design-Builder to complete the Work shall not be deemed
a waiver on the part of the Owner of any rights and remedies the Owner may have
at law or in equity to recover damages, including for delay, from the
Design-Builder. The failure of the Design-Builder to enforce one or more of its
rights or remedies herein provided shall not be deemed a waiver on the part of
the Design-Builder of any rights and remedies the Design-Builder may have at law
or in equity to recover damages or other relief under the Contract Documents.
§ A.14.2.7 Without limiting Owner’s rights in accordance with Section A.14.2.2,
Owner may also terminate this Agreement for cause if the Design-Builder fails to
cause the discharge (by payment, bond or otherwise) of any mechanic’s or
material suppliers’ lien within thirty (30) days after notice of the lien is
received by the Design-Builder. In the event the Design-Builder fails to timely
discharge any such lien, Owner may, with or without terminating the Agreement,
elect to withhold payment to the Design-Builder of a sum equivalent to two times
the amount of such lien and discharge such lien accordingly. In such event, all
costs associated with Owner’s discharge of such lien shall be deducted from such
sum and shall be deemed to have been paid to Design-Builder in accordance with
this Agreement.
§ A.14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ A.14.3.1 The Owner may, without cause, order the Design-Builder in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.
§ A.14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section A.14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:

  .1   that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Design-Builder is responsible; or    
.2   that an equitable adjustment is made or denied under another provision of
the Design-Build Contract.

§ A.14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ A.14.4.1 The Owner may, at any time, terminate the Design-Build Contract for
the Owner’s convenience and without cause.
§ A.14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Design-Builder shall:

  .1   cease operations as directed by the Owner in the notice;     .2   take
actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and     .3   except for Work directed to be performed
prior to the effective date of termination stated in the notice, terminate all
existing contracts and purchase orders and enter into no further contracts and
purchase orders.

§ A.14.4.3 In the event of termination for the Owner’s convenience prior to
commencement of construction, the Design-Builder shall be entitled to receive
payment for design services performed, costs incurred by reason of such
termination and reasonable overhead and profit on design services not completed.
In case of termination for the Owner’s convenience after commencement of
construction, the Design-Builder shall be entitled to receive payment for Work
executed and costs incurred by reason of such termination, along with reasonable
overhead and profit on the Work not executed.
AIA Document A141™ — 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:50:57 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

39



--------------------------------------------------------------------------------



 



AIA® Document A141™ — 2004
Exhibit B
Determination of the Cost of the Work
for the following PROJECT:
(Name and location or address)
Renovations to and fit out of a multi-building Office/Laboratory campus, known
as Ardsley Park Science and Technology Center, located at 410, 420, 430, 440,
444 and 460 Saw Mill River Road, Ardsley, New York.
THE OWNER:
(Name, legal status and address)
OSI Ardsley LLC,
a Delaware limited liability company
41 Pinelawn Road
Melville, New York 11797
THE DESIGN-BUILDER:
(Name, legal status and address)
Eagle Interiors, Inc.,
a New York corporation
85 Toledo Street
Farmingdale, New York 11735
ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed. A vertical line in the left margin of this
document indicates where the author has added necessary information and where
the author has added to or deleted from the original AIA text.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
Consultation with an attorney is also encouraged with respect to professional
licensing requirements in the jurisdiction where the Project is located.
AIA Document A141™ — 2004 Exhibit B. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:53:12 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

1



--------------------------------------------------------------------------------



 



ARTICLE B.1 PROJECT COST ESTIMATES AND BUDGETS
(Paragraphs deleted)
§ B.1.1 PRELIMINARY COST ESTIMATES
§ B.1.1.1 The Design-Builder shall prepare, for the review of the Development
Manager and approval of the Owner, a preliminary cost estimate utilizing area,
volume or similar conceptual estimating techniques.
§ B.1.1.2 When schematic design documents have been prepared by the Architect
and approved by the Owner, the Design-Builder shall prepare, for the review of
the Development Manager and approval of the Owner, a more detailed estimate with
supporting data (the “Schematic Design Budget Check”). The Schematic Design
Budget Check shall be in sufficient detail to identify major elements of the
Project and within each trade and all assumptions and qualifications. During the
preparation of the Design Development Documents, the Design-Builder shall update
and refine this estimate at appropriate intervals agreed to by the Owner and
Development Manager.
§B.1.1.3 When Design Development Documents have been prepared by the Architect
and approved by the Owner, the Design-Builder shall prepare a detailed estimate
with supporting data for review by the Development Manager and approval by the
Owner (the “Design Development Budget Check”). The Design Development Budget
Check shall conform to the same requirements as the Schematic Design Budget
Check. During the preparation of the Construction Documents, the Design-Builder
shall update and refine this estimate at appropriate intervals agreed to by the
Owner and Development Manager. Continuously throughout the design process, the
Design-Builder shall provide “value engineering” services consisting of a review
of the cost, quality and schedule influences of proposed building materials,
systems and construction methods relative to design objectives in order to
identify optimal values for the Owner. Particular factors evaluated shall
include, but not be limited to: overall construction cost, initial vs.
life-cycle cost, alternative materials and methods of construction, impacts on
related trades and building systems, major cost variables and risks, impact on
local manpower and schedule, local availability of systems, materials and
equipment, ability of components to interact with other building components, no
overlap in sub-pricing or specifications, regulatory considerations, and
environmental impact. The Design Development Budget Check shall be updated as
necessary to incorporate value engineering items, as requested by Development
Manager and Owner. If any estimate submitted to the Owner exceeds Owner’s budget
for the Project or any phase of the project, the Design-Builder shall make
appropriate recommendations to the Owner and Development Manager.
§B.1.1.4 The Construction Budget for the Project shall be a detailed
Construction Budget by building trade categories of the Work (prepared by
Design-Builder for review and acceptance by Development Manager and approval by
Owner) which shall not exceed the amount to be agreed upon between
Design-Builder and Owner, for construction of the Work and performance of
Design-Builder’s services hereunder (for the scope of the Work covered by such
Construction Budget). The Design-Builder’s Construction Budget shall also
designate the portion of the Design-Builder’s General Conditions Costs (as
hereinafter defined) and Design-Builder’s Fee allocable to the Work, and the
estimated total cost of completing each phase of the Work, as well as the
overall Work (the “Construction Budget.”) Design-Builder shall also gather,
maintain, analyze and provide Owner and Development Manager with cost and
pricing data for all subcontractors and with respect to all change orders in a
manner that satisfies the Owner’s requirements.
§ B.1.1.5 If any estimate submitted by Design-Builder to the Owner for the Work
or any stage thereof (or for any building trade itemized on the Construction
Budget) exceeds previously approved estimates or the Construction Budget
therefore, then without limiting Design-Builder’s obligations under Subparagraph
2.2.3, Design-Builder shall identify all such discrepancies in writing; endeavor
to reconcile or explain the cause of the same and make appropriate written
recommendations to Owner and Development Manager of changes in the drawings and
specifications or other cost saving alternatives and shall provide Owner and
Development Manager such supporting documentation with respect thereto as Owner
and Development Manager may reasonably require. Owner may, if it so elects,
approve the increased estimate of costs, adopt the Design-Builder’s
recommendations of changes or, if applicable, exercise the rights and remedies
provided in Paragraph 2.2.
§ B.1.1.6 The Design-Builder shall prepare and submit to the Owner prior to the
Design-Builder’s first Application for Payment, in writing, a Control Estimate.
The Control Estimate shall include the estimated Cost of the Work plus the
Design-Builder’s Fee. The Control Estimate shall be used to monitor actual
costs.
AIA Document A141™ — 2004 Exhibit B. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:53:12 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

2



--------------------------------------------------------------------------------



 



§ B.1.1.7 The Control Estimate shall include:

  .1   the documents enumerated in Article 8 of the Agreement, including all
Addenda thereto and the Terms and Conditions of the Contract;     .2   a
statement of the estimated Cost of the Work showing separately the compensation
for design services, construction costs organized by trade categories or systems
and the Design-Builder’s Fee; and     .3   contingencies for further development
of design and construction.

§ B.1..1.8 The Design-Builder shall meet with the Owner to review the Control
Estimate. In the event that the Owner discovers any inconsistencies or
inaccuracies in the information presented, it shall promptly notify the
Design-Builder, who shall make appropriate adjustments to the Control Estimate.
When the Control Estimate is acceptable to the Owner, the Owner shall
acknowledge its acceptance in writing. The Owner’s acceptance of the Control
Estimate does not imply that the Control Estimate constitutes a Guaranteed
Maximum Price.
§ B.1.1.9 The Design-Builder shall develop and implement a detailed system of
cost control approved by the Owner and Development Manager, that will provide
the Owner with timely information as to the anticipated total Cost of the Work.
The cost control system shall compare the Control Estimate with the actual cost
for activities in progress and estimates for uncompleted tasks and proposed
changes. This information shall be reported to the Owner, in writing, no later
than the Design-Builder’s first Application for Payment and shall be revised
monthly or at other intervals as mutually agreed.
(Paragraphs deleted)
ARTICLE B.2 COSTS TO BE REIMBURSED
§ B.2.1 COST OF THE WORK
The term Cost of the Work shall mean costs necessarily incurred by the
Design-Builder in the proper performance of the Work. Such costs shall be at
rates not higher than the standard paid at the place of the Project except with
prior consent of the Owner. The Cost of the Work shall include only the items
set forth in this Article B.2.
§ B.2.2 LABOR COSTS
§ B.2.2.1 Wages of construction workers directly employed by the Design-Builder
to perform the construction of the Work at the site or, with the Owner’s
approval, at off-site locations.
§ B.2.2.2 Wages or salaries of the Design-Builder’s supervisory and
administrative personnel when stationed at the site with the Owner’s approval.
§ B.2.2.3 Wages and salaries of the Design-Builder’s supervisory or
administrative personnel engaged at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the Work.
§ B.2.2.4 Costs paid or incurred by the Design-Builder for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections B.2.2.1 through B.2.2.3.
§ B.2.3 CONTRACT COSTS
§ B.2.3.1 Payments made by the Design-Builder to Contractors in accordance with
the requirements of their contracts.
§ B.2.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
§ B.2.4.1 Costs, including transportation and storage, of materials and
equipment incorporated or to be incorporated in the completed construction.
§ B.2.4.2 Costs of materials described in the preceding Section B.2.4.1 in
excess of those actually installed to allow for reasonable waste and spoilage.
Unused excess materials, if any, shall become the Owner’s property at the
completion of the Work or, at the Owner’s option, shall be sold by the
Design-Builder. Any amounts realized from such sales shall be credited to the
Owner as a deduction from the Cost of the Work.
AIA Document A141™ — 2004 Exhibit B. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:53:12 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

3



--------------------------------------------------------------------------------



 



§ B.2.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
§ B.2.5.1 Costs, including transportation and storage, installation,
maintenance, dismantling and removal of materials, supplies, temporary
facilities, machinery, equipment, and hand tools not customarily owned by
construction workers, that are provided by the Design-Builder at the site and
fully consumed in the performance of the Work; and cost (less salvage value) of
such items if not fully consumed, whether sold to others or retained by the
Design-Builder. The basis for the cost of items previously used by the
Design-Builder shall mean the fair market value.
§ B.2.5.2 Rental charges for temporary facilities, machinery, equipment, and
hand tools not customarily owned by construction workers that are provided by
the Design-Builder at the site, whether rented from the Design-Builder or
others, and costs of transportation, installation, minor repairs and
replacements, dismantling and removal thereof. Rates and quantities of equipment
rented shall be subject to the Owner’s prior approval.
§ B.2.5.3 Costs of removal of debris from the site.
§ B.2.5.4 Cost of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.
§ B.2.5.5 That portion of the reasonable expenses of the Design-Builder’s
personnel incurred while traveling in discharge of duties connected with the
Work.
§ B.2.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.
§ B.2.6 DESIGN AND OTHER CONSULTING SERVICES
§ B.2.6.1 Actual out of pocket compensation, including fees and reimbursable
expenses, paid by the Design-Builder for design and other consulting services
required by the Design-Build Documents .
§ B.2.7 MISCELLANEOUS COSTS
§ B.2.7.1 That portion of insurance and bond premiums that can be directly
attributed to this Design-Build Contract.
§ B.2.7.2 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Design-Builder is required by the
Design-Build Documents to pay.
§ B.2.7.3 Fees of laboratories for tests required by the Design-Build Documents,
except those related to defective or non-conforming Work for which reimbursement
is excluded by Section A.13.5.3 of Exhibit A, Terms and Conditions, or other
provisions of the Design-Build Documents, and which do not fall within the scope
of Section A.13.5.3.
§ B.2.7.4 Royalties and license fees paid for the use of a particular design,
process or product required by the Design-Build Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Design-Build Documents; and payments made in accordance with legal
judgments against the Design-Builder resulting from such suits or claims and
payments of settlements made with the Owner’s consent. However, such costs of
legal defenses, judgments and settlements shall not be included in the
calculation of the Design-Builder’s Fee or subject to the Guaranteed Maximum
Price. If such royalties, fees and costs are excluded by the last sentence of
Section A.3.16.1 of Exhibit A, Terms and Conditions, or other provisions of the
Design-Build Documents, then they shall not be included in the Cost of the Work.
§ B.2.7.5 Data processing costs related to the Work.
§ B.2.7.6 Deposits lost for causes other than the Design-Builder’s negligence or
failure to fulfill a specific responsibility to the Owner as set forth in the
Design-Build Documents.
(Paragraphs deleted)

§ B.2.8 OTHER COSTS AND EMERGENCIES
§ B.2.8.1 Other costs incurred in the performance of the Work if and to the
extent approved in advance in writing by the Owner.
AIA Document A141™ — 2004 Exhibit B. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:53:12 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

4



--------------------------------------------------------------------------------



 



§ B.2.8.2 Costs due to emergencies incurred in taking action to prevent
threatened damage, injury or loss in case of an emergency affecting the safety
of persons and property, as provided in Section A.10.6 of Exhibit A, Terms and
Conditions.
§ B.2.8.3 Cost of repairing or correcting damaged or non-conforming Work
executed by the Design-Builder, Contractors, Subcontractors or suppliers,
provided that such damaged or non-conforming Work was not caused by negligence
or failure to fulfill a specific responsibility of the Design-Builder and only
to the extent that the cost of repair or correction is not recoverable by the
Design-Builder from insurance, sureties, Contractors, Subcontractors or
suppliers.
ARTICLE B.3 COSTS NOT TO BE REIMBURSED
§ B.3.1 The Cost of the Work shall not include:
§ B.3.1.1 Salaries and other compensation of the Design-Builder’s personnel
stationed at the Design-Builder’s principal office or offices other than the
site office, except as specifically provided in Sections B.2.2.2 and B.2.2.3.
§ B.3.1.2 Expenses of the Design-Builder’s principal office and offices other
than the site office.
§ B.3.1.3 Overhead and general expenses, except as may be expressly included in
Article B.2 of this Exhibit.
§ B.3.1.4 The Design-Builder’s capital expenses, including interest on the
Design-Builder’s capital employed for the Work.
§ B.3.1.5 Rental costs of machinery and equipment, except as specifically
provided in Section B.2.5.2.
§ B.3.1.6 Except as provided in Section B.2.8.3 of this Agreement, costs due to
the negligence or failure of the Design-Builder to fulfill a specific
responsibility of the Design-Builder, Contractors, Subcontractors and suppliers
or anyone directly or indirectly employed by any of them or for whose acts any
of them may be liable.
§ B.3.1.7 Any cost not specifically and expressly described in Article B.2,
Costs to be Reimbursed.
§ B.3.1.8 The cost of any bonus or gift to Design-Builder’s employees.
§ B.3.1.9 Costs of lost or stolen machinery, materials or equipment owned by
Design-Builder, a Contractor or Subcontractor, excepting only the deductible
under builder’s risk insurance carried by Owner in accordance with this
Agreement. However, Owner shall not bear cost of any deductible for any loss
under this paragraph which is caused by the acts or omissions of the
Design-Builder or its Contractors or Subcontractors.
§ B.3.1.10 Losses or expenses sustained by Design-Builder in connection with the
Work and for which Design-Builder is required hereunder to carry insurance
(excepting the agreed-upon deductible thereunder) or for which Design-Builder is
compensated by Contractors, Subcontractors, suppliers, or other third parties.
§ B.3.1.10 Sales or use taxes.
§ B.3.1.11 Deposits lost attributable to the fault of the Design-Builder.
§ B.3.1.12 Legal, mediation and arbitration costs.
§ B.3.1.13 Other General Conditions Costs.
ARTICLE B.4 DISCOUNTS, REBATES AND REFUNDS
§ B.4.1 Cash discounts obtained on payments made by the Design-Builder shall
accrue to the Owner if (1) before making the payment, the Design-Builder
included them in an Application for Payment and received payment from the Owner,
or (2) the Owner has deposited funds with the Design-Builder with which to make
payments; otherwise, cash discounts shall accrue to the Design-Builder. Trade
discounts, rebates, refunds and amounts received from sales of surplus materials
and equipment shall accrue to the Owner, and the Design-Builder shall make
provisions so that they can be secured.
AIA Document A141™ — 2004 Exhibit B. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:53:12 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

5



--------------------------------------------------------------------------------



 



§ B.4.2 Amounts that accrue to the Owner in accordance with the provisions of
Section B.4.1 shall be credited to the Owner as a deduction from the Cost of
Work.
ARTICLE B.5 CONTRACTS AND OTHER AGREEMENTS OTHER THAN FOR DESIGN PROFESSIONALS
HIRED BY THE DESIGN -BUILDER
§ B.5.1 Those portions of the Work that the Design-Builder does not customarily
perform with the Design-Builder’s own personnel shall be performed by others
under contracts or by other appropriate agreements with the Design-Builder. The
Owner may designate specific persons or entities from whom the Design-Builder
shall obtain bids. The Design-Builder shall obtain bids from Contractors and
from suppliers of materials or equipment fabricated especially for the Work and
shall deliver such bids to the Owner. The Owner shall then determine which bids
will be accepted. The Design-Builder shall not be required to contract with
anyone to whom the Design-Builder has reasonable objection.
§ B.5.2 Contracts or other agreements shall conform to the applicable payment
provisions of this Design-Build Contract, and shall not be awarded on the basis
of cost plus a fee without the Owner’s prior consent.
ARTICLE B.6 ACCOUNTING RECORDS
§ B.6.1 The Design-Builder or any affiliated person or entity which performs a
portion of the Work shall keep full and detailed accounts and exercise such
controls as may be necessary for proper financial management under this
Agreement, and the accounting and control systems shall be satisfactory to the
Owner. The Owner and the Owner’s accountants shall be afforded access to, and
shall be permitted to audit and copy, the Design-Builder’s records, books,
correspondence, instructions, receipts, contracts, purchase orders, vouchers,
memoranda and other data relating to this Agreement on an “open-book” basis, and
the Design-Builder shall preserve these for a period of three years after final
payment, or for such longer period as may be required by law.
§ B.6.2 When the Design-Builder believes that all the Work required by the
Agreement has been fully performed, the Design-Builder shall deliver to the
Owner’s accountant a final accounting of the Cost of the Work.
§ B.6.3 The Owner’s accountants will review and report in writing on the
Design-Builder’s final accounting within 21 days after delivery of the final
accounting. Based upon such Cost of the Work as the Owner’s accountants report
to be substantiated by the Design-Builder’s final accounting, and provided the
other conditions of Section A.9.10 of the Agreement have been met, the Owner
will, within seven days after receipt of the written report of the Owner’s
accountants, notify the Design-Builder in writing of the Owner’s intention to
make final payment or to withhold final payment.
§ B.6.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Design-Builder’s final accounting to be less than claimed by the
Design-Builder, the Design-Builder shall be entitled to initiate resolution of
the dispute pursuant to Article 6 of the Agreement and Article A.4 of Exhibit A,
Terms and Conditions, for the disputed amount. If the Design-Builder fails to so
initiate resolution of the dispute within the period of time required by Section
A.4.1.2 of Exhibit A, Terms and Conditions, the substantiated amount reported by
the Owner’s accountants shall become binding on the Design-Builder. Pending a
final resolution pursuant to Article 6 of the Agreement and Article A.4 of
Exhibit A, Terms and Conditions, the Owner shall pay the Design-Builder the
amount, if any, determined by the Owner’s accountant to be due the
Design-Builder.
§ B.6.5 If, subsequent to final payment and at the Owner’s request, the
Design-Builder incurs costs in connection with the correction of defective or
non-conforming work as described in Article B.2, Costs to be Reimbursed, and not
excluded by Article B.3, Costs Not to be Reimbursed, the Owner shall reimburse
the Design-Builder such costs and the Design-Builder’s Fee applicable thereto on
the same basis as if such costs had been incurred prior to final payment, but
not in excess of the Guaranteed Maximum Price, if any. If the Design-Builder has
participated in savings as provided in Section 4.4.3.1 of the Agreement, the
amount of such savings shall be recalculated and appropriate credit given to the
Owner in determining the net amount to be paid by the Owner to the
Design-Builder.
AIA Document A141™ — 2004 Exhibit B. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 19:53:12 on
08/06/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

6



--------------------------------------------------------------------------------



 



AIA® Document A141™ — 2004
Exhibit C
Insurance and Bonds
for the following PROJECT:
(Name and location or address)
Renovations to and fit out of a multi-building Office/Laboratory campus, known
as Ardsley Park Science and Technology Center, located at 410, 420, 430, 440,
444 and 460 Saw Mill River Road, Ardsley, New York.
THE OWNER:
(Name, legal status and address)
OSI Ardsley LLC,
a Delaware limited liability company
41 Pinelawn Road
Melville, New York 11797
THE DESIGN-BUILDER:
(Name, legal status and address)
Eagle Interiors, Inc.,
a New York corporation
85 Toledo Street
Farmingdale, New York 11735
ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed. A vertical line in the left margin of this
document indicates where the author has added necessary information and where
the author has added to or deleted from the original AIA text.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
Consultation with an attorney is also encouraged with respect to professional
licensing requirements in the jurisdiction where the Project is located.
AIA Document A141™ — 2004 Exhibit C. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:43:13 on
08/17/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

1



--------------------------------------------------------------------------------



 



ARTICLE C.1
Design-Builder shall provide policies of liability insurance follows:
(Specify changes, if any, to the requirements of the Design-Build Documents, and
for each type of insurance identify applicable limits and deductible amounts.)
§ C.1.1 The insurance required by Section A.11.2 of Exhibit A, the Terms and
Conditions, shall be written for not less than the following limits and
coverages, or greater limits and coverages where required by law:

  1.   Worker’s Compensation

  a.   **     b.   **     c.   **

  2.   Commercial General Liability (including Premise/Operations, Independent
Contractor’s Protective, Products, and Completed Operations, Broad Form Property
Damage

  a.   **     b.   **     c.   **     d.   **     e.   **     f.   **     g.  
**     h.   Owner, OSI Pharmaceuticals, Inc., WIDA, Development Manager and
Architect shall be included as Additional Insureds.

  3.   Business Auto Liability (Including Owned, non-owned and hired vehicles)

  **    

  4.   Pollution Liability, When work involving hazardous abatement is required
of subcontractors, the Design- Builder shall require that such Subcontractors
carry Pollution Liability insurance coverage in amounts with limits of ** per
occurrence and ** aggregate. This insurance shall remain in effect for no less
than ** after Final Completion.     5.   Notwithstanding the above limits of
insurance in items “1.” and “3.” above, Contractors and Subcontractors shall
require limits of ** per occurrence and ** in the aggregate annually. The Owner,
in its reasonable discretion, may choose to increase limits above ** for certain
Contractors or Subcontractors that have major work on the Project or have
operations that are considered to involve hazardous exposures.     6.   When
work involving professional stamps or certifications is required of Contractors
or Subcontractors the Design-Builder shall require that such Contractors or
Subcontractors provide evidence, prior to work commencing of Errors and
Omissions coverage in amounts approved by Owner. This insurance shall remain in
effect for no less than ** after Final Completion.     7.   Umbrella Liability
insurance policy covering excess over the limits specified for all Employer’s
liability commercial general liability, business auto liability, watercraft
liability, and aircraft liability insurance required hereunder with minimum
limits of ** aggregate per policy year.     8.   Each policy of liability issued
shall designate the Owner, OSI Pharmaceuticals, Inc., Development Manager and
WIDA as additional insureds.

§ C.1.2 Copies of insurance policies and certificates of insurance acceptable to
the Owner shall be filed with the Owner prior to commencement of the Work. These
certificates and the insurance policies required by this Section C.1 shall
contain a provision that coverages afforded under the policies will not be
modified, canceled or allowed to expire until at least thirty (30) days’ prior
written notice has been given to the Owner. If any of the foregoing insurance
coverages are required to remain in force after final payment and are reasonably
available, an additional certificate evidencing continuation of such coverage
shall be submitted with the final Application for Payment. Information
concerning reduction of coverage on account of revised limits or claims paid
under the General Aggregate, or both, shall be furnished by the Design-Builder
with reasonable promptness in accordance with the Design-Builder’s information
and belief. All required insurance policies shall be maintained with insurance
companies licensed within the State of New York and holding an AM Best rating of
no less than A-, VIII. Said policies shall contain a provision that that
coverage will not be canceled, non-renewed or materially changed, until at least
thirty (30) days prior written notice has been provided to Owner and Development
Manager.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

AIA Document A141™ — 2004 Exhibit C. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:43:13 on
08/17/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

2



--------------------------------------------------------------------------------



 



§ C.1.3 If the Design-Builder fails to secure and maintain any required
insurance, Owner shall have the right (but not the obligation) to secure such
required insurance in the name and for the account of the Design-Builder, in
which even Design-Builder shall pay the cost thereof and shall furnish upon
demand all information that may be required in connection herewith.
§ C.1.4 As a condition precedent to commencing the Work and subsequent
Design-Builder payments, the Design-Builder shall furnish a Certificate of
Insurance evidencing the insurance coverage required by subparagraphs C.1.1. The
Design-Builder shall furnish to the Owner copies of any endorsements that are
subsequently issued amending coverages or limits, and a copy of (i) the
declaration page of the insurance policy that indicates policy period, policy
limits and type of coverage and (ii) the additional insured endorsement page
from such policy which lists all the additional insureds. Failure of the Owner
to collect certificates does not void the requirements to obtain insurance.
§ C.1.5 The acceptance of any Certificate of Insurance not fully evidencing the
insurance coverages and limits required in the Contract shall not constitute
approval or agreement by the Owner that the insurance requirements have been met
or that the insurance policies shown are in compliance with the contract
requirements.
§ C.1.6 Design-Builder agrees that the insurance specified in Section C.1 shall
be primary over any insurance of self-insurance program maintained by Owner.
Insurance effected or procured by Design-Builder shall not reduce or limit the
Design-Builder’s contractual obligation to indemnify and defend the Owner for
claims made or suits brought which result from or are in connection with the
performance of this Contract.
§ C.1.7 Design-Builder shall provide Owner and Development Manager with a
written report each month with Design-Builder’s monthly application for payment,
advising Owner and Development Manager of each claim against Design-Builder’s
insurance arising in connection with the Work, the status of each claim and any
reserves maintained by Design-Builder in connection herewith.
ARTICLE C.2
The Design-Builder shall not be required to provide surety bonds.
(Table deleted)
(Paragraph deleted)
AIA Document A141™ — 2004 Exhibit C. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:43:13 on
08/17/2009 under Order No.7579329132_1 which expires on 07/16/2010, and is not
for resale. User Notes:

  (1111774294)

3



--------------------------------------------------------------------------------



 



[COUNTY OF WESTCHESTER
INDUSTRIAL DEVELOPMENT AGENCY LETTERHEAD]
AMENDED AND RESTATED
PRELIMINARY LETTER FOR AUTHORIZATION FOR SALES TAX EXEMPTION
As of August 6, 2009
TO WHOM IT MAY CONCERN:
     Re: 410, 420, 430, 440, 444 and 460 Saw Mill River Road, Ardsley, NY
Ladies and Gentlemen:
     The County of Westchester Industrial Development IDA (the “IDA”), by this
notice, hereby advises you as follows:
     (a) The IDA constitutes a corporate governmental agency and a public
benefit corporation under the laws of the State of New York and is, therefore,
exempt from the imposition of any sales and use tax. The tax identification
number of the IDA is 52-1294265.
     (b) Pursuant to a resolution passed by the IDA on July 14, 2009 (the
“Inducement Resolution”), as amended by resolution passed by the IDA on
August 6, 2009, (OSI) Ardsley LLC, a Delaware limited liability company, and its
affiliates (collectively, the “Company”) is authorized and appointed by the IDA
to act as agent for and on behalf of the IDA in connection with its renovation
of existing improvements and its purchases, leases, installation, construction,
reconstruction, maintenance, repair and equipping of Project Property (as
defined below); and the IDA, based on its understanding of the IDA’s statute and
tax law as of the date hereof, advises that purchases, leases and rentals of,
and demolition, installation, construction, maintenance and repair contracts
relating to Project Property (as defined below), made and/or entered into by or
on behalf of the Company in its capacity as agent for the IDA, are exempt from
New York State and local sales and use taxes. The Company may perform any of its
duties as agent of the IDA through sub-agents which sub-agents may include
contractors, sub-contractors or any of the Company’s subsidiaries, affiliates or
related companies (any such sub-agent, a “Sub-Agent”). It is expressly agreed
that the Company will remain responsible for any and all acts of any such
Sub-Agents as if such acts were performed by the Company itself.

 



--------------------------------------------------------------------------------



 



     (c) As used herein, “Project Property” shall mean and include (i) so much
of the building and improvements to be constructed, and the materials
incorporated into or installed therein, as are intended upon completion to be
occupied by the Company (the “Project Facility”) at 410, 420, 430, 440, 444 and
460 Saw Mill River Road, Ardsley, NY, and located in the Town of Greenburgh,
County of Westchester, State of New York, together with (ii) furniture,
fixtures, furnishings, machinery and equipment to be installed in the Project
Facility for use in the operation thereof; provided, however, that any Project
Property shall have a useful life of one year or more and shall be for the use
of the Company and/or its affiliates and/or a contractor or subcontractor
engaged by the Company, as agent for the IDA, and for no other entity. In the
case of rental arrangements of Project Property, such arrangements either
(x) provide for a purchase option on the part of the Company, or (y) constitute
a capital lease. Any maintenance contracts relating to Project Property shall
only be with respect to Project Property having a useful life of one year or
more, the replacement of parts (other than parts that contain materials or
substances that are consumed in the operation of such Project Property where
such parts must be replaced whenever the substance is consumed), or the making
of repairs, but shall not include maintenance of the type as shall constitute
janitorial services.
     (d) Accordingly, all vendors, lessors, contractors and subcontractors are
hereby authorized to rely on this letter (or on a photocopy or facsimile of this
letter) as evidence that purchases, leases and rentals of, and maintenance and
repair contracts relating to, Project Property, to the extent they are
consistent with this letter and or entered into by the Company [or by a
contractor or subcontractor engaged by the Company], as agent for the IDA, are
exempt from all New York State and local sales and use taxes.
     (e) The Company agrees that it shall include the provision set forth on
Attachment I annexed hereto (through an attached rider or otherwise) in and as
part of each contract, invoice, bill or purchase order entered into by the
Company as agent for the IDA in connection with the Project Property.
     (f) The Company should be aware that the New York State General Municipal
Law requires that it file an annual statement with the New York State Department
of Taxation and Finance regarding the value of sales tax exemptions that the
Company and its agents, consultants or subcontractors have claimed with respect
to the Property. The penalty for failure to file such statement is the
suspension or removal of the Company’s authority to act as the IDA’s agent and
the recapture of any benefits claimed pursuant to this letter. Prior to any
purchase being made under this Preliminary Letter for Authorization of Sales Tax
Exemption, the Company, and any sub-agent appointed by the Company, must
complete and submit to the IDA Form ST-60 which is published by the New York
State Department of Taxation and Finance. This Preliminary Letter for
Authorization of Sales Tax Exemption will not be effective with respect to any
purchases made by the Company, or by any such sub-agent, until Form ST-60 has
been completed and received by the IDA. Failure to comply with the above
requirements may result in the loss of sales and use tax exemptions obtained
pursuant to this Preliminary Letter for Authorization of Sales Tax Exemption.

-2-



--------------------------------------------------------------------------------



 



     (g) In exercising this agency appointment, the Company, its agents,
sub-agents, contractors and subcontractors (the “Company Agents”) should give
the supplier, lessor or vendor a copy of this letter to show that the Company
and/or Company Agents are each acting as agent for the IDA. The supplier, lessor
or vendor should identify the Project Facility as the “(OSI) Ardsley, LLC,
Greenburgh, New York Facility” on each bill or invoice and indicate thereon that
the Company and/or Company Agents acted as agent for the IDA in making the
purchase, lease or contract.
     A copy of this letter retained by any vendor or seller may be accepted by
such vendor or seller as an “affidavit, statement or additional evidence,
documentary or otherwise, * * * demonstrating that the purchaser is an exempt
organization described in section eleven hundred sixteen” of the New York Tax
Law (the “Tax Law”), as provided by Tax Law §1132(c)(1), thereby relieving such
vendor or seller from the obligation to collect sales and use tax with respect
to the Project Property.
     (h) The IDA, its members, officers, employees and counsel shall have no
liability, including, liability relating to the payment of sales or use tax, or
performance obligations under any contract, invoice, purchase order, lease,
sublease, license or sublicense of, or relating to, the Project Property.
     (i) If, for any reason, sales or use tax is due and payable in connection
with the Project Property, the Company will be liable for the payment of any
such sales or use tax.
     (j) The Company agrees that if (i) the Project does not fulfill the purpose
for which the exemptions referred to herein and in the Inducement Resolution are
being granted, or (ii) the Company does not obtain all necessary approvals in
order to commence and complete the Project, then the IDA, in its sole
discretion, may require the Company and the Company hereby agrees to reimburse
the IDA for the full amount of any exemptions obtained pursuant to this
Preliminary Letter for Authorization of Sales Tax Exemption.
     (k) The Company releases the IDA and the Company agrees that the IDA shall
not be liable for and agrees to indemnify and hold the IDA and its members,
officers, employees and counsel harmless against, any demands, expenses, taxes,
liability, damage, injury, loss or claims caused, arising out of, or resulting
from, or in any way connected with the use or issuance of this Preliminary
Letter for Authorization of Sales Tax Exemption.

-3-



--------------------------------------------------------------------------------



 



     (l) This Preliminary Letter for Authorization of Sales Tax Exemption shall
expire on October 31, 2009, unless sooner terminated by the IDA in accordance
with the Preliminary Project Agreement.
     (m) The signature of a representative of the Company where indicated below
will indicate that the Company has accepted the terms hereof.

            COUNTY OF WESTCHESTER
INDUSTRIAL DEVELOPMENT AGENCY
      By:   /s/ Theresa G. Waivada         Theresa G. Waivada        Executive
Director     

Accepted and Agreed by:
(OSI) Ardsley LLC

         
By:
  /s/ Joseph Talamo    
 
 
 
Name: Joseph Talamo    
 
  Title: Vice President and Controller    

-4-



--------------------------------------------------------------------------------



 



Attachment I
     “This contract is being entered into by (OSI) Ardsley LLC., a Delaware
limited liability company, [if Sub-Agent is being appointed, list Sub-Agent]
(the “Company”), in its capacity [as agent for and on behalf of the County of
Westchester Industrial Development Agency (the “Agency”)] [if Sub-Agent is being
appointed, provide “as Sub-Agent of OSI Pharmaceuticals, Inc., agent of the
County of Westchester Industrial Development Agency (the “Agency”)”] in
connection with a certain project of the Agency (the “Project”), consisting of
the acquisition and installation of certain materials, machinery, equipment,
trade fixtures, furniture, furnishings and other tangible personal property at
the Company’s facilities located in the Town of Greenburgh, County of
Westchester, State of New York, in premises known as 410, 420, 430, 440, 444 and
460 Saw Mill River Road, Ardsley, New York. The materials, machinery, equipment,
trade fixtures, furniture, furnishings and other tangible personal property to
be used for the Project which is the subject of this [contract, agreement,
invoice, bill or purchase order] shall be exempt from the sales and use tax
levied by the State of New York, the County of Westchester and the Town of
Greenburgh, if any, if effected in accordance with the terms and conditions set
forth in the attached Preliminary Letter of Authorization for Sales Tax
Exemption of the Agency, and the Company hereby represents that this [contract,
agreement, invoice, bill or purchase order] is in compliance with the terms of
the Preliminary Letter of Authorization for Sales Tax Exemption. The liability
of the Agency hereunder is limited as set forth in the Preliminary Letter of
Authorization for Sales Tax Exemption. By execution or acceptance of this
[contract, agreement, invoice, bill or purchase order], the vendor, contractor
or supplier hereby acknowledges the terms and conditions set forth in this
paragraph.”

-5-